Exhibit 10.2

Execution Copy

 

 

 

TERM LOAN AGREEMENT

dated as of January 6, 2012

among

EQR-ENTERPRISE HOLDINGS, LLC,

as the Borrower

ERP OPERATING LIMITED PARTNERSHIP,

THE BANKS LISTED HEREIN,

BANK OF AMERICA, N.A.,

as Administrative Agent,

DEUTSCHE BANK AG, NEW YORK BRANCH,

as Syndication Agent,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

DEUTSCHE BANK SECURITIES INC.,

as Joint Lead Arrangers and Joint Book Runners,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

ROYAL BANK OF CANADA

and

U.S. BANK NATIONAL ASSOCIATION,

as Documentation Agents

and

SUNTRUST BANK,

THE BANK OF NOVA SCOTIA

and

PNC BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I

  

DEFINITIONS

  

Section 1.1

  Definitions      1   

Section 1.2

  Accounting Terms and Determinations      26   

Section 1.3

  Types of Borrowings      27   

ARTICLE II

  

THE CREDITS

  

Section 2.1

  Commitments to Lend      27   

Section 2.2

  Notice of Borrowing      27   

Section 2.3

  Notice to Banks; Funding of Term Loans      28   

Section 2.4

  Notes      28   

Section 2.5

  Method of Electing Interest Rates      29   

Section 2.6

  Interest Rates      30   

Section 2.7

  Fees      31   

Section 2.8

  Termination of Agreement; Maturity Date      32   

Section 2.9

  Optional Prepayments and Optional Decreases and Termination      32   

Section 2.10

  General Provisions as to Payments      33   

Section 2.11

  Funding Losses      34   

Section 2.12

  Computation of Interest and Fees      34   

Section 2.13

  Use of Proceeds      34   

ARTICLE III

  

CONDITIONS

  

Section 3.1

  Closing      35   

Section 3.2

  Borrowing      37   

ARTICLE IV

  

REPRESENTATIONS AND WARRANTIES

  

Section 4.1

  Existence and Power      38   

Section 4.2

  Power and Authority      38   

Section 4.3

  No Violation      39   

Section 4.4

  Financial Information      40   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 4.5

  Litigation      40   

Section 4.6

  Compliance with ERISA      41   

Section 4.7

  Environmental Matters      41   

Section 4.8

  Taxes      41   

Section 4.9

  Full Disclosure      41   

Section 4.10

  Solvency      42   

Section 4.11

  Use of Proceeds; Margin Regulations      42   

Section 4.12

  Governmental Approvals      42   

Section 4.13

  Investment Company Act      42   

Section 4.14

  Principal Offices      42   

Section 4.15

  REIT Status      42   

Section 4.16

  No Default      42   

Section 4.17

  Compliance With Law      42   

Section 4.18

  Organizational Documents      43   

Section 4.19

  Qualifying Unencumbered Properties      43   

ARTICLE V

  

AFFIRMATIVE AND NEGATIVE COVENANTS

  

Section 5.1

  Information      43   

Section 5.2

  Payment of Obligations      46   

Section 5.3

  Maintenance of Property; Insurance; Leases      46   

Section 5.4

  Conduct of Business and Maintenance of Existence      46   

Section 5.5

  Compliance with Laws      47   

Section 5.6

  Inspection of Property, Books and Records      47   

Section 5.7

  Intentionally Omitted      47   

Section 5.8

  Financial Covenants      47   

Section 5.9

  Restriction on Fundamental Changes      48   

Section 5.10

  Changes in Business      49   

Section 5.11

  Margin Stock      49   

Section 5.12

  Intentionally Omitted      49   

Section 5.13

  EQR Status      49   

Section 5.14

  Qualifying Guaranties; Release Events      50   

ARTICLE VI

  

DEFAULTS

  

Section 6.1

  Events of Default      50   

Section 6.2

  Rights and Remedies      53   

Section 6.3

  Notice of Default      54   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

Section 6.4

  Distribution of Proceeds after Default      54   

ARTICLE VII

  

THE AGENTS

  

Section 7.1

  Appointment and Authorization      55   

Section 7.2

  Agency and Affiliates      55   

Section 7.3

  Action by Administrative Agent      55   

Section 7.4

  Consultation with Experts      55   

Section 7.5

  Liability of Administrative Agent, Syndication Agent, Documentation Agents   
  55   

Section 7.6

  Indemnification      56   

Section 7.7

  Credit Decision      56   

Section 7.8

  Successor Administrative Agent or Syndication Agent      56   

Section 7.9

  Consents and Approvals      57   

ARTICLE VIII

  

CHANGE IN CIRCUMSTANCES

  

Section 8.1

  Basis for Determining Interest Rate Inadequate or Unfair      58   

Section 8.2

  Illegality      59   

Section 8.3

  Increased Cost and Reduced Return      60   

Section 8.4

  Taxes      61   

Section 8.5

  Base Rate Loans Substituted for Affected Euro-Dollar Loans      64   

Section 8.6

  Dodd-Frank Wall Street Reform and Consumer Protection Act and Basel III     
64   

ARTICLE IX

  

MISCELLANEOUS

  

Section 9.1

  Notices      65   

Section 9.2

  No Waivers      65   

Section 9.3

  Expenses; Indemnification      65   

Section 9.4

  Sharing of Set-Offs      66   

Section 9.5

  Amendments and Waivers      67   

Section 9.6

  Successors and Assigns      68   

Section 9.7

  Collateral      70   

Section 9.8

  Governing Law; Submission to Jurisdiction      70   

Section 9.9

  Counterparts; Effectiveness      70   

Section 9.10

  WAIVER OF JURY TRIAL      71   

Section 9.11

  Survival      71   

Section 9.12

  Domicile of Term Loans      71   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

Section 9.13

  Limitation of Liability      71   

Section 9.14

  Recourse Obligation      71   

Section 9.15

  Confidentiality      71   

Section 9.16

  Defaulting Lenders      72   

Section 9.17

  Down REIT Guaranties      73   

Section 9.18

  USA PATRIOT Act Notice      74   

Section 9.19

  Public/Private Information      74   

Section 9.20

  No Advisory or Fiduciary Responsibility      74   

Section 9.21

  ENTIRE AGREEMENT      75   

Exhibit A—Form of Note

Exhibit B—Notice of Borrowing

Exhibit C—Transfer Supplement

Exhibit D—Qualified Unencumbered Properties

Exhibit E—Down REIT Guaranty

Exhibit F—Qualifying Guaranty

Schedule I—Commitments

 

iv



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT

THIS TERM LOAN AGREEMENT, dated as of January 6, 2012, is among EQR-ENTERPRISE
HOLDINGS, LLC, a Delaware limited liability company (the “Borrower”), ERP
OPERATING LIMITED PARTNERSHIP, an Illinois limited partnership (“ERP”), the
BANKS party hereto, BANK OF AMERICA, N.A., as Administrative Agent, DEUTSCHE
BANK AG, NEW YORK BRANCH, as Syndication Agent, WELLS FARGO BANK, NATIONAL
ASSOCIATION, ROYAL BANK OF CANADA and U.S. BANK NATIONAL ASSOCIATION, as
Documentation Agents, and SUNTRUST BANK, THE BANK OF NOVA SCOTIA AND PNC BANK,
NATIONAL ASSOCIATION, as Co-Documentation Agents.

W I T N E S S E T H:

WHEREAS, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. The following terms, as used herein, have the following
meanings:

“Acquisition Property” means a property acquired by ERP or its Consolidated
Subsidiaries or Investment Affiliates (whether by purchase, merger or other
corporate transaction and including acquisitions from taxable REIT subsidiaries
owned by ERP).

“Acquisition Property Value” means the greater of (a) the EBITDA generated by an
Acquisition Property divided by the FMV Cap Rate (or ERP’s Share thereof with
respect to any Acquisition Property owned by a Consolidated Subsidiary or an
Investment Affiliate), or (b) the undepreciated book value (cost basis plus
improvements) of an Acquisition Property (or ERP’s Share thereof with respect to
any Acquisition Property owned by a Consolidated Subsidiary or an Investment
Affiliate). An Acquisition Property will be valued as a Stabilized Property
following the sixth full fiscal quarter after the fiscal quarter in which such
Acquisition Property was first acquired.

“Administrative Agent” means Bank of America, N.A., in its capacity as
Administrative Agent hereunder, and its permitted successors in such capacity in
accordance with the terms of this Agreement.

“Administrative Questionnaire” means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Bank.

“affiliate”, as applied to any Person, means any other Person that directly or
indirectly controls, is controlled by, or is under common control with, that
Person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling”,

 

1



--------------------------------------------------------------------------------

“controlled by” and “under common control with”), as applied to any Person,
means the possession, directly or indirectly, of the power to vote ten percent
(10.0%) or more of the equity securities having voting power for the election of
directors of such Person or otherwise to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
equity securities or by contract or otherwise.

“Agreement” means this Term Loan Agreement as the same may from time to time
hereafter be modified, supplemented or amended.

“Alternate Currency” means the lawful currency of any of (i) the United Kingdom
(British Pounds Sterling) or (ii) the European Economic Union (Euros).

“Applicable Interest Rate” means (i) with respect to any Fixed Rate
Indebtedness, the fixed interest rate applicable to such Fixed Rate Indebtedness
at the time in question, and (ii) with respect to any Floating Rate
Indebtedness, either (x) the rate at which the interest rate applicable to such
Floating Rate Indebtedness is actually capped (or fixed pursuant to an interest
rate hedging device), at the time of calculation, if ERP has entered into an
interest rate cap agreement or other interest rate hedging device with respect
thereto or (y) if ERP has not entered into an interest rate cap agreement or
other interest rate hedging device with respect to such Floating Rate
Indebtedness, the greater of (A) the rate at which the interest rate applicable
to such Floating Rate Indebtedness could be fixed for the remaining term of such
Floating Rate Indebtedness, at the time of calculation, by ERP’s entering into
any unsecured interest rate hedging device either not requiring an upfront
payment or if requiring an upfront payment, such upfront payment shall be
amortized over the term of such device and included in the calculation of the
interest rate (or, if such rate is incapable of being fixed by entering into an
unsecured interest rate hedging device at the time of calculation, a fixed rate
equivalent reasonably determined by Administrative Agent) or (B) the floating
rate applicable to such Floating Rate Indebtedness at the time in question.

“Applicable Lending Office” means, with respect to any Bank, (i) in the case of
its Base Rate Loans, its Domestic Lending Office and (ii) in the case of its
Euro-Dollar Loans, its Euro-Dollar Lending Office.

“Applicable Margin” means, with respect to each Term Loan, the respective
percentages per annum determined, at any time, based on the range into which the
Credit Rating then falls, in accordance with the table set forth below. Any
change in the Credit Rating causing it to move to a different range on the table
shall effect an immediate change in the Applicable Margin. In the event that ERP
receives Credit Ratings that are not equivalent, the Applicable Margin shall be
based upon the higher of the Credit Ratings from S&P or Moody’s. In the event
that only one (1) Rating Agency has set the Credit Rating, then the Applicable
Margin shall be based on such single Credit Rating. Should ERP lose its
Investment Grade Rating from both S&P and Moody’s, the Applicable Margin will
revert to the Non-Investment Grade rate. Upon the reinstatement of an Investment
Grade Rating from either S&P or Moody’s, the Applicable Margin will again be
determined based on the table set forth below.

 

2



--------------------------------------------------------------------------------

Range of Credit Rating

   Applicable Margin for Base Rate
Loans (% per annum)    Applicable Margin for Euro
Dollar Loans
(% per annum)      During period
commencing
on the  Closing
Date and
ending on the
second
anniversary
thereafter    During period
commencing on
the day following
the second
anniversary of the
Closing Date and
at all times
thereafter    During period
commencing
on the Closing
Date and
ending on the
second
anniversary
thereafter    During period
commencing on
the day
following the
second
anniversary of
the Closing
Date and at all
times thereafter

Non-Investment Grade

   1.30    1.40    2.30    2.40

BBB-/Baa3

   0.90    1.00    1.90    2.00

BBB/Baa2

   0.50    0.60    1.50    1.60

BBB+/Baa1

   0.25    0.35    1.25    1.35

A-/A3

   0.15    0.25    1.15    1.25

A/A2 or higher

   0.10    0.20    1.10    1.20

“Approved Bank” means a bank which has (i)(a) a minimum net worth of
$500,000,000 and/or (b) total assets of $10,000,000,000, and (ii) a minimum long
term debt rating of (a) BBB+ or higher by S&P, and (b) Baa1 or higher by
Moody’s.

“Archstone Affiliates” has the meaning specified in the definition of “Archstone
Interests.”

“Archstone Interests” means the equity interests of various affiliates of
Archstone (the “Archstone Affiliates”) acquired, directly or indirectly, by ERP
pursuant to the Interest Purchase Agreement, dated as of December 2, 2011, among
ERP and the sellers party thereto, as amended or supplemented from time to time,
or any other agreement entered into by ERP or a Subsidiary of ERP for the
acquisition, directly or indirectly, by ERP of equity interests of the Archstone
Affiliates.

“Assignee” has the meaning set forth in Section 9.6(c).

“Availability Period” means the period from and including the Closing Date to
the earliest of (i) July 4, 2012, (ii) the date on which the Term Loans are
funded hereunder and (iii) the date of termination of all of the Commitments of
the Banks to make Term Loans pursuant to Section 2.9(c) or Section 6.2.

“Bank” means each financial institution listed on the signature pages hereof,
each Assignee which becomes a Bank pursuant to Section 9.6(c), and their
respective successors.

 

3



--------------------------------------------------------------------------------

“Bankruptcy Code” means Title 11 of the United States Code, entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus  1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by the Bank
serving as the Administrative Agent as its “prime rate”, and (c) the Euro-Dollar
Rate for such day if a Euro-Dollar Loan with an Interest Period of one month
were being made on such day plus one percent (1.0%). The “prime rate” is a rate
set by Bank of America, N.A. based upon various factors including Bank of
America, N.A.’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by the Bank serving as the Administrative Agent shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” means a Term Loan made or to be made by a Bank as a Base Rate
Loan in accordance with the applicable Notice of Borrowing or Notice of Interest
Rate Election or pursuant to Article VIII.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Borrower” means EQR Enterprise Holdings, LLC, a Delaware limited liability
company.

“Borrowing” has the meaning set forth in Section 1.3.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks are authorized or required by law to close (i) in Dallas, Texas
and/or New York City, and (ii) in the case of Euro-Dollar Loans, in London,
England and/or Dallas, Texas.

“Capital Leases” as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person

 

4



--------------------------------------------------------------------------------

“Capital Reserve” means $200 per year.

“Cash and Cash Equivalents” means unrestricted (notwithstanding the foregoing,
however, cash held in escrow in connection with the completion of Code
Section 1031 “like-kind” exchanges shall be deemed to be “unrestricted” for
purposes hereof) (i) cash, (ii) direct obligations of the United States
Government, including without limitation, treasury bills, notes and bonds,
(iii) interest bearing or discounted obligations of Federal agencies and
government sponsored entities or pools of such instruments offered by Approved
Banks and dealers, including without limitation, Federal Home Loan Mortgage
Corporation participation sale certificates, Government National Mortgage
Association modified pass through certificates, Federal National Mortgage
Association bonds and notes, and Federal Farm Credit System securities,
(iv) time deposits, foreign deposits, domestic and foreign certificates of
deposit, bankers acceptances (foreign and domestic), commercial paper in Dollars
or an Alternate Currency rated at least A-1 by S&P and P-1 by Moody’s and/or
guaranteed by a Person with an Aa rating by Moody’s, an AA rating by S&P or
better rated credit, floating rate notes, other money market instruments and
letters of credit each issued by Approved Banks (provided that the same shall
cease to be a “Cash or Cash Equivalent” if at any time any such bank shall cease
to be an Approved Bank), (v) obligations of domestic corporations, including,
without limitation, commercial paper, bonds, debentures and loan participations,
each of which is rated at least AA by S&P and/or Aa2 by Moody’s and/or
guaranteed by a Person with an Aa rating by Moody’s, an AA rating by S&P or
better rated credit, (vi) obligations issued by states and local governments or
their agencies, rated at least MIG-1 by Moody’s and/or SP-1 by S&P and/or
guaranteed by an irrevocable letter of credit of an Approved Bank (provided that
the same shall cease to be a “Cash or Cash Equivalent” if at any time any such
bank shall cease to be an Approved Bank), (vii) repurchase agreements with major
banks and primary government security dealers fully secured by the U.S.
Government or agency collateral equal to or exceeding the principal amount on a
daily basis and held in safekeeping, and (viii) real estate loan pool
participations, guaranteed by a Person with an AA rating given by S&P or Aa2
rating given by Moody’s or better rated credit.

“Closing Date” means the date on or after the Effective Date on which the
conditions set forth in Section 3.1 shall have been satisfied to the
satisfaction of the Administrative Agent.

“Code” means the Internal Revenue Code of 1986, as amended, and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Commitment” means, with respect to each Bank, the amount set forth opposite
such Bank’s name on Schedule I attached hereto as its commitment for Term Loans
(and, for each Bank which is an Assignee prior to the funding of the Term Loans,
the amount set forth in the Transfer Supplement entered into pursuant to
Section 9.6(c) as such Assignee’s Commitment), as such amount may be reduced
from time to time pursuant to Section 2.9(c) or in connection with an assignment
to an Assignee occurring prior to the funding of the Term Loans, and as such
amount may be increased in connection with an assignment from an Assignor
occurring prior to the funding of the Term Loans. The initial aggregate amount
of the Banks’ Commitments is $500,000,000. In accordance with Section 2.1,
immediately upon any funding of a Term Loan by a Bank hereunder, the Commitment
of such Bank shall be automatically terminated.

 

5



--------------------------------------------------------------------------------

“Condo Property” means a Property owned by ERP or its Consolidated Subsidiaries
or Investment Affiliates, where such property is being positioned or held for
sale as condominium units.

“Condo Property Value” means the undepreciated book value (cost basis plus
improvements) of the Condo Property.

“Consolidated EBITDA” means, for any twelve (12) month period, net earnings
(loss), inclusive of the net incremental gains (losses) on sales of condominium
units, and exclusive of net derivative gains (losses) and gains (losses) on the
dispositions of depreciable Properties, Raw Land and other non-depreciated
Properties, as well as from debt restructurings or write-ups or forgiveness of
indebtedness, and costs and expenses incurred during such period with respect to
acquisitions or mergers consummated during such period, as reflected in reports
filed by ERP pursuant to the Securities Exchange Act of 1934, as amended, before
deduction (including amounts reported in discontinued operations), for
(i) depreciation and amortization expense and other non-cash items as determined
in good faith by ERP for such period, (ii) Interest Expense for such period,
(iii) Taxes for such period, (iv) the gains (and plus the losses) from
extraordinary items, and (v) the gains (and plus the losses) from non-recurring
items, as determined in good faith by ERP, for such period, all of the foregoing
without duplication. In each case, amounts shall be reasonably determined by ERP
in accordance with GAAP, except to the extent that GAAP by its terms shall not
apply with respect to the determination of non-cash and non-recurring items and
except that such net earnings (loss) shall only include ERP’s Share of such net
earnings (loss) attributable to Consolidated Subsidiaries and shall include,
without duplication, ERP’s Share of the net earnings (loss), inclusive of the
net incremental gains (losses) on sales of condominium units, and exclusive of
net derivative gains (losses) and gains (losses) on the dispositions of
depreciable Properties, Raw Land and other non-depreciated Properties, as well
as from debt restructurings or write-ups or forgiveness of indebtedness, and
costs and expenses incurred during such period with respect to acquisitions or
mergers consummated during such period, of any Investment Affiliate before
deduction (including amounts reported in discontinued operations) for
(i) depreciation and amortization expense and other non-cash items of such
Investment Affiliate as determined in good faith by ERP for such period,
(ii) Interest Expense of such Investment Affiliate for such period, (iii) Taxes
of such Investment Affiliate for such period, (iv) the gains (and plus the
losses) from extraordinary items of such Investment Affiliate, and (v) the gains
(and plus the losses) from non-recurring items of such Investment Affiliate as
determined in good faith by ERP for such period.

“Consolidated Subsidiary” means at any date any Person which is consolidated
with ERP or EQR in accordance with GAAP.

“Construction Property” means a property owned by ERP or its Consolidated
Subsidiaries or Investment Affiliates on which construction of improvements has
commenced or been completed (as such completion shall be evidenced by a
temporary or permanent certificate of occupancy permitting use of such property
by the general public).

 

6



--------------------------------------------------------------------------------

“Construction Property Value” means the greater of (a) the EBITDA generated by a
Construction Property divided by the FMV Cap Rate (or ERP’s Share thereof with
respect to any Construction Property owned by a Consolidated Subsidiary or an
Investment Affiliate), or (b) the undepreciated book value (cost basis plus
improvements) of a Construction Property (or ERP’s Share thereof with respect to
any Construction Property owned by a Consolidated Subsidiary or an Investment
Affiliate). A Construction Property will be valued as a Stabilized Property
following the sixth full fiscal quarter after the fiscal quarter in which such
Construction Property was first completed.

“Contingent Obligation” as to any Person means, without duplication, (i) any
contingent obligation of such Person required to be shown on such Person’s
balance sheet in accordance with GAAP, and (ii) any obligation required to be
disclosed in the footnotes to such Person’s financial statements, guaranteeing
partially or in whole any Non-Recourse Indebtedness, lease, dividend or other
obligation, exclusive of contractual indemnities (including, without limitation,
any indemnity or price-adjustment provision relating to the purchase or sale of
securities or other assets) and guarantees of non-monetary obligations (other
than guarantees of completion) which have not yet been called on or quantified,
of such Person or of any other Person. The amount of any Contingent Obligation
described in clause (ii) shall be deemed to be (a) with respect to a guaranty of
interest or interest and principal, or operating income guaranty, the Net
Present Value of the sum of all payments required to be made thereunder (which
in the case of an operating income guaranty shall be deemed to be equal to the
debt service for the note secured thereby), calculated at the Applicable
Interest Rate, through (I) in the case of an interest or interest and principal
guaranty, the stated date of maturity of the obligation (and commencing on the
date interest could first be payable thereunder), or (II) in the case of an
operating income guaranty, the date through which such guaranty will remain in
effect, and (b) with respect to all guarantees not covered by the preceding
clause (a), an amount equal to the stated or determinable amount of the primary
obligation in respect of which such guaranty is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as recorded on the
balance sheet and on the footnotes to the most recent financial statements of
ERP required to be delivered pursuant to Section 4.4. Notwithstanding anything
contained herein to the contrary, guarantees of completion shall not be deemed
to be Contingent Obligations unless and until a claim for payment or performance
has been made thereunder, at which time any such guaranty of completion shall be
deemed to be a Contingent Obligation in an amount equal to any such claim.
Subject to the preceding sentence, (i) in the case of a joint and several
guaranty given by such Person and another Person (but only to the extent such
guaranty is recourse, directly or indirectly to ERP), the amount of the guaranty
shall be deemed to be 100% thereof unless and only to the extent that such other
Person has delivered Cash or Cash Equivalents to secure all or any part of such
Person’s guaranteed obligations and (ii) in the case of a guaranty (whether or
not joint and several) of an obligation otherwise constituting Indebtedness of
such Person, the amount of such guaranty shall be deemed to be only that amount
in excess of the amount of the obligation constituting Indebtedness of such
Person. Notwithstanding anything contained herein to the contrary,
(xx) “Contingent Obligations” shall be deemed not to include guarantees of
Unused Commitments or of construction loans to the extent the same have not been
drawn, and (yy) the aggregate amount of all Contingent Obligations of any
Consolidated Subsidiary or Investment Affiliate (except to the extent that any
such Contingent Obligation is recourse to ERP or EQR) which would otherwise
exceed the total capital contributions of ERP and EQR to such entity, together
with the

 

7



--------------------------------------------------------------------------------

amount of any unfunded obligations of ERP or EQR to make such additional equity
contributions to such entity that could be legally enforced by a creditor of
such entity shall be deemed to be equal to the amount of such capital
contributions and equity or loan commitments. All matters constituting
“Contingent Obligations” shall be calculated without duplication.

“Credit Party” means the Administrative Agent or any Bank.

“Credit Rating” means the rating assigned by the Rating Agencies to ERP’s senior
unsecured long term indebtedness.

“Customary Non-Recourse Carve-Outs” means fraud, misrepresentation,
misapplication of cash, waste, environmental claims and liabilities and other
circumstances customarily excluded by institutional lenders from exculpation
provisions and/or included in separate indemnification agreements.

“Debt Restructuring” means a restatement of, or material change in, the
amortization or other financial terms of any Indebtedness of EQR, ERP or any
Consolidated Subsidiary or Investment Affiliate.

“Debt Service” means, for any period, Interest Expense for such period plus
scheduled principal amortization (excluding any individual scheduled principal
payment which exceeds 25% of the original principal amount of an issuance of
Indebtedness) for such period on all Indebtedness of ERP or EQR (excluding
Indebtedness of any Consolidated Subsidiary or Investment Affiliate), on a
consolidated basis, plus ERP’s Share of scheduled principal amortization for
such period on all Indebtedness of all Consolidated Subsidiaries and Investment
Affiliates for which there is no recourse to EQR or ERP (or any Property
thereof), plus, without duplication, EQR’s and ERP’s actual or potential
liability for principal amortization (excluding any individual scheduled
principal payment which exceeds 25% of the original principal amount of an
issuance of Indebtedness) for such period on all Indebtedness of all
Consolidated Subsidiaries and Investment Affiliates that is recourse to EQR or
ERP (or any Property thereof).

“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

“Default Rate” has the meaning set forth in Section 2.6(c).

“Defaulting Lender” means any Bank that (a) has failed, within three
(3) Business Days of the date required to be funded or paid, to fund any portion
of its Term Loan, (b) has failed, within five (5) Business Days of the date on
which demand for payment is made to pay over to any Credit Party any other
amount required to be paid by it hereunder, unless, in the case of clause
(a) above, such Bank notifies the Administrative Agent in writing that such
failure is the result of such Bank’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (c) has notified the Borrower, ERP or
any Credit Party in writing that it does not intend to comply with any of its
funding obligations under this Agreement (unless such writing indicates that
such position is based on such Bank’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied), (d) has failed,
within three (3) Business Days after request by a

 

8



--------------------------------------------------------------------------------

Credit Party, acting in good faith and based on a reasonable belief that such
Person will fail to comply with its funding obligations, to provide a
confirmation in writing from such Bank that it will comply with its obligations
to fund its Term Loan under this Agreement, provided that such Bank shall cease
to be a Defaulting Lender pursuant to this clause (d) upon such Credit Party’s
receipt of such confirmation, or (e) has or has a direct or indirect parent
company that has become the subject of a Bankruptcy Event.

“Delayed Draw Fee” has the meaning set forth in Section 2.7(a).

“Delayed Draw Fee Payment Date” has the meaning set forth in Section 2.7(a).

“Development Activity” means (a) the development or redevelopment and
construction of one or more apartment buildings by ERP or any of its
Subsidiaries, (b) the financing by ERP, EQR or any Subsidiaries or Investment
Affiliates of either or both of any such development or construction or (c) the
incurrence by ERP, EQR or any Subsidiaries or Investment Affiliates of either or
both of any Contingent Obligations in connection with such development or
construction (other than purchase contracts for Real Property Assets which are
not payable until completion of development or construction), valued at the cost
of such projects under development and construction in the case of assets owned
by ERP or EQR, or ERP’s Share of the cost of such projects under development and
construction in the case of assets owned by Consolidated Subsidiaries or
Investment Affiliates.

“Documentation Agents” means Wells Fargo Bank, National Association, Royal Bank
Of Canada and U.S. Bank National Association, in their capacities as
Documentation Agents hereunder, and their permitted successors in such capacity
in accordance with the terms of this Agreement.

“Dollars” and “$” mean the lawful money of the United States.

“Domestic Lending Office” means, as to each Bank, its office located at its
address in the United States set forth in its Administrative Questionnaire (or
identified in its Administrative Questionnaire as its Domestic Lending Office)
or such other office as such Bank may hereafter designate as its Domestic
Lending Office by notice to the Borrower and the Administrative Agent.

“Domestic Subsidiary” means any Subsidiary that is organized or existing under
the laws of the United States, any state thereof or the District of Columbia.

“Down REIT” means a limited liability company, corporation or limited
partnership (other than the Borrower) in which the only interest in such limited
liability company, corporation or partnership not owned (directly or indirectly)
by ERP shall be preference interests or preference units, respectively, and
which limited liability company, corporation or limited partnership, as the case
may be (collectively, a “Down REIT Guarantor”), has executed and delivered to
the Administrative Agent, on behalf of the Banks, (i) a Guaranty of Payment in
the form attached hereto as Exhibit E (a “Down REIT Guaranty”), (ii) all
documents reasonably requested by the Administrative Agent relating to the
existence of such Down REIT Guarantor, and the authority for and validity of
such Down REIT Guaranty, including, without limitation, the organizational
documents of such Down REIT Guarantor, modified or

 

9



--------------------------------------------------------------------------------

supplemented prior to the date of such Down REIT Guaranty, each certified to be
true, correct and complete by such Down REIT Guarantor, not more than ten
(10) days prior to the date of such Down REIT Guaranty, together with a good
standing certificate from the Secretary of State (or the equivalent thereof) of
the State of formation of such Down REIT Guarantor, to be dated not more than
ten (10) days prior to the date of such Down REIT Guaranty, as well as
authorizing resolutions in respect of such Down REIT Guaranty, and (iii) an
opinion of counsel with respect to such Down REIT Guarantor and Down REIT
Guaranty, in form and substance reasonably acceptable to the Administrative
Agent, with respect to due organization, existence, good standing and authority,
and validity and enforceability of such Down REIT Guaranty. In addition, for
purposes of this definition, a Down REIT Guaranty shall not be deemed to
constitute Unsecured Debt of the applicable Down REIT Guarantor.

“Down REIT Guarantor” shall have the meaning set forth in the definition of Down
REIT.

“Down REIT Guaranty” shall have the meaning set forth in the definition of Down
REIT.

“Down REIT Guaranty Proceeds” shall have the meaning set forth in
Section 9.17(a).

“EBITDA” means, for any twelve (12) month period, net earnings (loss), exclusive
of net derivative gains (losses) and gains (losses) on the dispositions of
Properties, as well as from debt restructurings or write-ups or forgiveness of
indebtedness, and costs and expenses incurred during such period with respect to
acquisitions or mergers consummated during such period, before deduction
(including amounts reported in discontinued operations) for (i) depreciation and
amortization expense and other non-cash items as determined in good faith by ERP
for such period, (ii) Interest Expense for such period, (iii) Taxes for such
period, (iv) the gains (and plus the losses) from extraordinary items, and
(v) the gains (and plus the losses) from non-recurring items, as determined in
good faith by ERP, all of the foregoing without duplication. In each case,
amounts shall be reasonably determined by ERP in accordance with GAAP, except to
the extent that GAAP by its terms shall not apply with respect to the
determination of non-cash and non-recurring items. EBITDA shall not be deemed to
include corporate level general and administrative expenses and other corporate
expenses, such as land holding costs, employee and trustee stock and stock
option expenses and pursuit costs write-offs, all as determined in good faith by
ERP.

“Effective Date” means the date this Agreement becomes effective in accordance
with Section 9.9.

“Eligible REIT Subsidiary” means a Domestic Subsidiary that has elected to be
treated as a real estate investment trust under the Code and that satisfies each
of the following conditions: (i) such Domestic Subsidiary shall be a
corporation, limited liability company or limited partnership, (ii) if such
Domestic Subsidiary is a limited liability company, ERP or a Wholly-Owned
Domestic Subsidiary shall be the sole managing member of such limited liability
company, (iii) if such Domestic Subsidiary is a limited partnership, ERP or a
Wholly-Owned Domestic Subsidiary shall be the sole general partner of such
limited partnership and (iv) the

 

10



--------------------------------------------------------------------------------

Administrative Agent shall have received a copy of the organizational documents
of such Domestic Subsidiary (including the charter and bylaws, certificate of
formation and limited liability company agreement, or certificate of limited
partnership and limited partnership agreement, as applicable), as in effect
immediately after the issuance of the Non-Voting Preferred Equity Interests,
certified to be true, correct and complete by a senior officer of EQR , and the
Administrative Agent shall be reasonably satisfied that such organizational
documents do not provide for any voting rights with respect to the Non-Voting
Preferred Equity Interests of such Eligible REIT Subsidiary.

“Environmental Affiliate” means any partnership, joint venture, trust or
corporation in which an equity interest is owned by ERP and/or EQR, either
directly or indirectly, and, as a result of the ownership of such equity
interest, ERP and/or EQR may have recourse liability for Environmental Claims
against such partnership, joint venture or corporation (or the property
thereof).

“Environmental Approvals” means any permit, license, approval, ruling, variance,
exemption or other authorization required under applicable Environmental Laws.

“Environmental Claim” means, with respect to any Person, any notice, claim,
demand or similar communication (written or oral) by any other Person alleging
potential liability of such Person for investigatory costs, cleanup costs,
governmental response costs, natural resources damage, property damages,
personal injuries, fines or penalties arising out of, based on or resulting from
(i) the presence, or release into the environment, of any Materials of
Environmental Concern at any location, whether or not owned by such Person or
(ii) circumstances forming the basis of any violation, or alleged violation, of
any Environmental Law, in each case (with respect to both (i) and (ii) above) as
to which there is a reasonable possibility of an adverse determination with
respect thereto and which, if adversely determined, would have a Material
Adverse Effect.

“Environmental Laws” means any and all federal, state, and local statutes, laws,
judicial decisions, regulations, ordinances, rules, judgments, orders, decrees,
plans, injunctions, permits, concessions, grants, licenses, agreements and other
governmental restrictions relating to the environment, the effect of the
environment on human health or emissions, discharges or releases of Materials of
Environmental Concern into the environment including, without limitation,
ambient air, surface water, ground water, or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Materials of Environmental Concern or the clean up or
other remediation thereof.

“EQR” means Equity Residential, a Maryland real estate investment trust, the
sole general partner of ERP.

“EQR Guaranty” means the Guaranty of Payment, dated as of the date hereof,
executed by EQR in favor of Administrative Agent and the Banks.

“EQR 2010 Form 10-K” means EQR’s annual report on Form 10-K for 2010, as filed
with the Securities and Exchange Commission pursuant to the Securities Exchange
Act of 1934, as amended.

 

11



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

“ERISA Group” means ERP, any Subsidiary and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with ERP or any Subsidiary, are treated as a
single employer under Section 414 of the Code.

“ERP Guaranty” means the Guaranty, dated as of the date hereof, executed by ERP
in favor of Administrative Agent and the Banks.

“ERP’s Share” means ERP’s or EQR’s share of the liabilities or assets, as the
case may be, of an Investment Affiliate or Consolidated Subsidiary as reasonably
determined by ERP based upon ERP’s or EQR’s economic interest in such Investment
Affiliate or Consolidated Subsidiary, as the case may be, as of the date of such
determination.

“Euro-Dollar Borrowing” has the meaning set forth in Section 1.3.

“Euro-Dollar Business Day” means any Business Day on which commercial banks are
open for international business (including dealings in Dollar deposits) in
London.

“Euro-Dollar Lending Office” means, as to each Bank, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Borrower
and the Administrative Agent.

“Euro-Dollar Loan” means a Term Loan made or to be made by a Bank as a
Euro-Dollar Loan in accordance with the applicable Notice of Borrowing or Notice
of Interest Rate Election.

“Euro-Dollar Rate” means, for any applicable Interest Period for any Euro-Dollar
Loan, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent such Interest
Period. If such rate is not available at such time for any reason, the
“Euro-Dollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Euro-Dollar Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

“Euro-Dollar Reserve Percentage” means, with respect to any applicable Interest
Period, for any day that percentage (expressed as a decimal) which is in effect
on such day as

 

12



--------------------------------------------------------------------------------

prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including basic,
supplemental, emergency, special and marginal reserves) generally applicable to
financial institutions regulated by the Federal Reserve Board comparable in size
and type to the Person serving as the Administrative Agent under Regulation D of
the Federal Reserve Board, in respect of “Eurocurrency liabilities”, or under
any similar or successor regulation with respect to Eurocurrency liabilities or
Eurocurrency funding (or in respect of any other category of liabilities which
include deposits by reference to which the interest rate on Euro-Dollar Loans is
determined), whether or not the Person serving as the Administrative Agent has
any Euro-Currency liabilities or such requirement otherwise in fact applies to
the Person serving as the Administrative Agent. The Euro-Dollar Rate shall be
adjusted automatically as of the effective date of each change in the
Euro-Dollar Reserve Percentage.

“Event of Default” has the meaning set forth in Section 6.1.

“Excluded Qualified Subsidiary” means any Qualified Subsidiary that is unable to
provide a guaranty of the Obligations without causing adverse tax consequences
to ERP and/or violating applicable law.

“Extension Date” has the meaning set forth in Section 2.8(c).

“Extension Fee” has the meaning set forth in Section 2.7(b).

“Extension Notice” has the meaning set forth in Section 2.8(c).

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (i) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (ii) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate quoted to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System as constituted from time to time.

“Fee Letters” mean, collectively, (i) the fee letter, dated December 12, 2011,
among ERP, Bank of America, N.A. and Merrill Lynch, Pierce, Fenner & Smith
Incorporated and (ii) the fee letter, dated December 20, 2011, among ERP,
Deutsche Bank AG, New York Branch, and Deutsche Bank Securities Inc.

“Financing Partnership” means any Subsidiary which is wholly-owned, directly or
indirectly, by ERP or by ERP and EQR.

“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.

 

13



--------------------------------------------------------------------------------

“Fiscal Year” means the fiscal year of Borrower, ERP and EQR which shall be the
twelve (12) month period ending on the last day of December in each year.

“Fixed Charges” for any twelve (12) month period means (without duplication) the
sum of (i) Debt Service for such period, (ii) the product of the average number
of apartment units owned (directly or beneficially) by ERP, EQR, or any
wholly-owned Subsidiary of either or both during such period and the Capital
Reserve for such period, (iii) ERP’s Share of the aggregate sum of the product
of the average number of apartment units owned (directly or beneficially) by
each Consolidated Subsidiary (other than wholly-owned Subsidiaries of ERP and/or
EQR) and Investment Affiliate during such period and the Capital Reserve for
such period, (iv) dividends on preferred units payable by ERP during such
period, and (v) distributions made by ERP during such period to EQR for the
purpose of paying dividends on preferred shares in EQR.

“Fixed Rate Borrowing” has the meaning set forth in Section 1.3.

“Fixed Rate Indebtedness” means all Indebtedness which accrues interest at a
fixed rate.

“Floating Rate Indebtedness” means all Indebtedness which is not Fixed Rate
Indebtedness and which is not a Contingent Obligation or an Unused Commitment.

“FMV Cap Rate” means 6.50%.

“GAAP” means generally accepted accounting principles recognized as such in
codification by the Financial Accounting Standards Board or in such other
statements by such other entity as may be approved by a significant segment of
the accounting profession, which are applicable to the circumstances as of the
date of determination; provided, however, that with respect to the financial
covenants, including the related definitions, only ERP’s Share of any income,
expense, assets and liabilities of any Consolidated Subsidiary or Investment
Affiliate shall be taken into account.

“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

“Gross Asset Value” means, (i) the Stabilized Property Value, plus (ii) the
Non-Stabilized Property Value, plus (iii) the value of any Cash or Cash
Equivalents (including Cash or Cash Equivalents held in restricted Section 1031
accounts under the control of ERP or EQR) owned by ERP, EQR or any wholly-owned
Subsidiary of either, plus (iv) the undepreciated book value, determined in
accordance with GAAP, of readily marketable Securities and Investment Mortgages
owned by ERP, EQR or their wholly-owned Consolidated Subsidiaries, plus
(v) ERP’s Share of the value of any Cash or Cash Equivalents (including Cash or
Cash Equivalents held in restricted Section 1031 accounts under the control of a
non-wholly owned Consolidated Subsidiary or by an Investment Affiliate) owned by
any such Consolidated Subsidiary or Investment Affiliate, plus (vi) ERP’s Share
of the undepreciated book value, determined in accordance with GAAP, of readily
marketable Securities and Investment Mortgages owned by any non-wholly owned
Consolidated Subsidiary or Investment Affiliate.

 

14



--------------------------------------------------------------------------------

“Group of Loans” means, at any time, a group of Term Loans consisting of (i) all
Term Loans which are Base Rate Loans at such time, or (ii) all Euro-Dollar Loans
having the same Interest Period at such time; provided that, if a Term Loan of
any particular Bank is converted to or made as a Base Rate Loan pursuant to
Section 8.2 or 8.5, such Term Loan shall be included in the same Group or Groups
of Loans from time to time as it would have been in if it had not been so
converted or made.

“Indebtedness”, as applied to any Person (and without duplication), means
(a) all indebtedness, obligations or other liabilities of such Person for
borrowed money, (b) all indebtedness, obligations or other liabilities of such
Person evidenced by Securities or other similar instruments, (c) all
reimbursement obligations, contingent or otherwise, of such Person with respect
to letters of credit actually issued for such Person’s account or upon such
Person’s application, (d) all obligations of such Person to pay the deferred and
unpaid purchase price of Property except (i) any such deferred and unpaid
purchase price that constitutes an accrued expense or trade payable, and
(ii) any deferred and unpaid purchase price under a contract which, in
accordance with GAAP would not be included as a liability on the liability side
of the balance sheet of such Person, (e) all obligations in respect of Capital
Leases (including ground leases) of such Person, (f) all indebtedness,
obligations or other liabilities of such Person or others secured by a Lien on
any asset of such Person, whether or not such indebtedness, obligations or
liabilities are assumed by, or are a personal liability of such Person, in the
case of items of Indebtedness incurred under clauses (a), (b), (c) and (d) to
the extent that any such items (other than letters of credit), in accordance
with GAAP, would be included as liabilities on the liability side of the balance
sheet of such Person, exclusive, however, of all accounts payable, accrued
interest and expenses, prepaid rents, security deposits, tax liabilities and
dividends and distributions declared but not yet paid. Indebtedness also
includes, to the extent not otherwise included, any obligation of ERP or EQR, as
well as ERP’s Share of any obligation of any Consolidated Subsidiary or
Investment Affiliate, to be liable for, or to pay as obligor, guarantor or
otherwise (other than for purposes of collection in the ordinary course of
business), Indebtedness of another Person (other than ERP, EQR, a Consolidated
Subsidiary or an Investment Affiliate). Indebtedness shall not include any
Intracompany Indebtedness. “Intracompany Indebtedness” means indebtedness whose
obligor is ERP, EQR, any Consolidated Subsidiary or any Investment Affiliate and
whose obligee is ERP, EQR or any wholly-owned Consolidated Subsidiary.

“Indemnitee” has the meaning set forth in Section 9.3(b).

“Interest Expense” means, for any period and without duplication, total interest
expense, whether paid, accrued or capitalized (excluding the interest component
of Capital Leases, as well as interest expense covered by an interest reserve
established under a loan facility, as well as any interest expense under any
construction loan or construction activity that under GAAP is required to be
capitalized) of ERP or EQR (excluding nonrecurring prepayment premiums or
penalties and any such interest expense accrued or capitalized on Indebtedness
of any Consolidated Subsidiary or Investment Affiliate), including without
limitation all commissions, discounts and other fees and charges owed with
respect to drawn letters of credit, amortized costs of Interest Rate Contracts
incurred on or after July 13, 2011 and the Facility Fees (as defined in the
Revolving Credit Agreement) payable to the lenders thereunder, plus ERP’s Share
of accrued or paid interest with respect to any Indebtedness of Consolidated
Subsidiaries or Investment Affiliates for which there is no recourse to EQR or
ERP, plus, without duplication,

 

15



--------------------------------------------------------------------------------

EQR’s and ERP’s actual or potential liability for accrued, paid or capitalized
interest (excluding nonrecurring prepayment premiums or penalties and the
interest component of Capital Leases, as well as excluding interest expense
covered by an interest reserve established under a loan facility, as well as any
interest expense under any construction loan or construction activity that under
GAAP is required to be capitalized) with respect to Indebtedness of Consolidated
Subsidiaries or Investment Affiliates that is recourse to EQR or ERP, calculated
for all Fixed Rate Indebtedness at the actual interest rate in effect with
respect to all Indebtedness outstanding as of the last day of such period and,
in the case of all Floating Rate Indebtedness, the actual rate of interest in
effect with respect to such Floating Rate Indebtedness outstanding for the
period during which no Interest Rate Contract is in effect, and, during the
period that an Interest Rate Contract is in effect with respect to such Floating
Rate Indebtedness, the strike rate payable under such Interest Rate Contract if
lower than the actual rate of interest. Interest expense shall be determined
including any non-cash portion of interest expense attributable to convertible
Indebtedness under ASC 470-20.

“Interest Period” means, with respect to each Euro-Dollar Borrowing, the period
commencing on the date of the Borrowing specified in the Notice of Borrowing or
on the date specified in the applicable Notice of Interest Rate Election and
ending 1, 2, 3 or 6 months thereafter (or such shorter period, but in no event
less than 7 days, as Borrower may request, subject to the approval of the
Administrative Agent), as the Borrower may elect in the applicable Notice of
Borrowing or Notice of Interest Rate Election; provided that:

(a) any such Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day;

(b) any such Interest Period which begins on the last Euro-Dollar Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Euro-Dollar Business Day of a calendar month;
and

(c) any such Interest Period which would otherwise end after the Maturity Date
shall end on the Maturity Date.

“Interest Rate Contracts” means, collectively, interest rate swap, collar, cap
or similar agreements providing interest rate protection.

“Investment Affiliate” means any Person in whom EQR or ERP holds an equity
interest, directly or indirectly, other than Consolidated Subsidiaries, Military
Housing Affiliates and Securities and other passive interests.

“Investment Grade Rating” means a rating for a Person’s senior long-term
unsecured debt, or if no such rating has been issued, a “shadow” rating, of BBB-
or better from S&P or Fitch Ratings, Inc., or a rating or “shadow” rating of
Baa3 or better from Moody’s. Any

 

16



--------------------------------------------------------------------------------

such “shadow” rating shall be evidenced by a letter from the applicable Rating
Agency or by such other evidence as may be reasonably acceptable to the
Administrative Agent (as to any such other evidence, the Administrative Agent
shall present the same to, and discuss the same with, the Banks).

“Investment Mortgages” means mortgages securing indebtedness directly or
indirectly owed to ERP, EQR or Subsidiaries of either or both, including
certificates of interest in real estate mortgage investment conduits.

“Joint Lead Arrangers” Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Deutsche Bank Securities Inc.

“Joint Venture Parent” means ERP, EQR or one or more Financing Partnerships of
ERP which directly owns any interest in a Joint Venture Subsidiary.

“Joint Venture Subsidiary” means any entity (other than a Financing Partnership)
in which (i) a Joint Venture Parent owns at least 20% of the economic interests
and (ii) the sale or financing of any Property owned by such Joint Venture
Subsidiary is substantially controlled by a Joint Venture Parent, subject to
customary provisions set forth in the organizational documents of such Joint
Venture Subsidiary with respect to refinancings or rights of first refusal
granted to other members of such Joint Venture Subsidiary. For purposes of the
preceding sentence, the sale or financing of a Property owned by a Joint Venture
Subsidiary shall be deemed to be substantially controlled by a Joint Venture
Parent if such Joint Venture Parent has the ability to exercise a buy-sell right
in the event of a disagreement regarding the sale or financing of such Property.
In addition, the relationship of a Joint Venture Parent as a tenant in common in
any asset with other tenants in common in the same asset shall be treated as if
such relationship were a general partnership for purposes of this definition.
For purposes of the definition of Unencumbered Asset Value, a Joint Venture
Subsidiary shall be deemed to include any entity (other than a Financing
Partnership) in which a Qualified Joint Venture Partner owns the balance of the
interests.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement, in each case that has the effect of creating a security interest in
respect of such asset. For the purposes of this Agreement, ERP, EQR or any
Subsidiary of either or both shall be deemed to own subject to a Lien any asset
which it has acquired or holds subject to the interest of a vendor or lessor
under any conditional sale agreement, capital lease or other title retention
agreement relating to such asset.

“Loan Documents” means this Agreement, the Notes, the Fee Letters, the EQR
Guaranty, the ERP Guaranty, each Qualifying Guaranty and any Down REIT Guaranty.

“Margin Stock” shall have the meaning provided such term in Regulation U.

“Material Adverse Effect” means an effect resulting from any circumstance or
event or series of circumstances or events, of whatever nature (but excluding
general economic conditions), which does or could reasonably be expected to,
materially and adversely, (i) impair the ability of ERP and/or EQR and their
Consolidated Subsidiaries, taken as a whole, to perform their respective
obligations under the Loan Documents or (ii) impair the ability of
Administrative Agent or the Banks to enforce the Loan Documents.

 

17



--------------------------------------------------------------------------------

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $5,000,000.

“Materials of Environmental Concern” means and includes pollutants,
contaminants, hazardous wastes, toxic and hazardous substances, asbestos, lead,
petroleum and petroleum by-products.

“Maturity Date” means the date when the Term Loans and all of the other
Obligations hereunder shall be due and payable which shall be January 4, 2013,
unless accelerated pursuant to the terms hereof or extended pursuant to
Section 2.8(c).

“Maximum Guaranty Amount” means, at any time with respect to any Qualified
Subsidiary, the aggregate outstanding amount of debt and other obligations of
such Qualified Subsidiary (including, without limitation, the aggregate
outstanding amount of loans made to, and the aggregate undrawn amount of all
letters of credit issued for the account of, such Qualified Subsidiary) under
the Revolving Credit Agreement and the other Loan Documents (as defined in the
Revolving Credit Agreement) at such time.

“Military Housing” means projects, the primary purpose of which is the
acquisition, development, construction, maintenance and operation of military
family housing and military unaccompanied housing on or near military
installations of the United States of America in collaboration with the United
States of America.

“Military Housing Affiliates” mean any Consolidated Subsidiary or Investment
Affiliate of ERP or EQR which only has an investment in Military Housing.

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

“Multifamily Residential Property Mortgages” means Investment Mortgages issued
by any Person engaged primarily in the business of developing, owning, and
managing multifamily residential property.

“Multifamily Residential Property Partnership Interests” means partnership or
joint venture interests, or common or preferred stock, or membership, trust or
other equity interests issued by any Person engaged primarily in the business of
developing, owning, and managing multifamily residential property, but excluding
Securities.

“Negative Pledge” means, with respect to any Property, any covenant, condition,
or other restriction entered into by the owner of such Property or directly
binding on such

 

18



--------------------------------------------------------------------------------

Property which prohibits or limits the creation or assumption of any Lien upon
such Property to secure any or all of the Obligations; provided, however, that
such term shall not include (a) any covenant, condition or restriction contained
in any ground lease from a Governmental Authority, or (b) any financial covenant
(such as a limitation on secured indebtedness) given for the benefit of any
Person that may be violated by the granting of any Lien on any Property to
secure any or all of the Obligations.

“Net Income” means, for any period, the net earnings (or loss) after Taxes of
ERP, on a consolidated basis, for such period calculated in conformity with
GAAP.

“Net Present Value” means, as to a specified or ascertainable dollar amount, the
present value, as of the date of calculation of any such amount, using a
discount rate equal to the Base Rate in effect as of the date of such
calculation.

“Non-Multifamily Residential Property” means Property which is not (i) used for
lease, operation or use as a multifamily residential property, (ii) Unimproved
Assets or Raw Land, (iii) Securities, (iv) Multifamily Residential Property
Mortgages, or (v) Multifamily Residential Property Partnership Interests.

“Non-Recourse Indebtedness” means Indebtedness with respect to which recourse
for payment is limited to (i) specific assets related to a particular Property
or group of Properties encumbered by a Lien securing such Indebtedness or
(ii) any Subsidiary or Investment Affiliate (provided that if a Subsidiary or
Investment Affiliate is a partnership, there is no recourse to ERP or EQR as a
general partner of such partnership); provided, however, that personal recourse
of ERP or EQR for any such Indebtedness for Customary Non-Recourse Carve-Outs in
non-recourse financing of real estate shall not, by itself, prevent such
Indebtedness from being characterized as Non-Recourse Indebtedness.

“Non-Stabilized Property” means any Property owned or leased by ERP, EQR, a
Consolidated Subsidiary or an Investment Affiliate that is not a Stabilized
Property.

“Non-Stabilized Property Value” means, the sum of (i) the aggregate Acquisition
Property Value, (ii) the aggregate Construction Property Value, (iii) the
aggregate Redevelopment Property Value, (iv) the aggregate Condo Property Value,
(v) the aggregate value of any Acquisition Property that was classified as a
“Non-Stabilized Property” as of March 31, 2011, valued for a period of six
fiscal quarters at the greater of (1) the Property EBITDA divided by FMV Cap
Rate (or ERP’s Share thereof with respect to any such Non-Stabilized Property
owned by a Consolidated Subsidiary or an Investment Affiliate), and
(2) undepreciated book value (cost basis plus improvements) (or ERP’s Share
thereof with respect to any such Non-Stabilized Property owned by a Consolidated
Subsidiary or an Investment Affiliate) and thereafter shall be valued as a
Stabilized Property, and (vi) with respect to Raw Land or any other
Non-Stabilized Property (other than the Non-Stabilized Properties described
under clauses (i) through (v)), the aggregate undepreciated book value (cost
basis plus improvements), determined in accordance with GAAP of such
Non-Stabilized Property (or ERP’s Share thereof with respect to any
Non-Stabilized Property owned by a Consolidated Subsidiary or an Investment
Affiliate). All such Acquisition Properties described under clause (v) shall be
valued as a Stabilized Property following the sixth full fiscal quarter after
the date of the Revolving Credit Agreement.

 

19



--------------------------------------------------------------------------------

“Non-Voting Preferred Equity Interests” means non-voting preferred equity
interests of an Eligible REIT Subsidiary issued to one or more Persons other
than EQR, ERP or any Subsidiary thereof; provided, that such non-voting
preferred equity interests do not at any time account for more than 5% of the
total economic interests of the equity interests of such Eligible REIT
Subsidiary.

“Notes” means promissory notes of the Borrower, substantially in the form of
Exhibit A hereto, evidencing the obligation of the Borrower to repay the Term
Loans, and “Note” means any one of such promissory notes issued hereunder.

“Notice of Borrowing” means a notice substantially in the form of Exhibit B
attached hereto and made a part hereof.

“Notice of Interest Rate Election” has the meaning set forth in Section 2.5.

“Obligations” means all obligations, liabilities, indemnity obligations and
Indebtedness of every nature of the Borrower, from time to time owing to
Administrative Agent or any Bank under or in connection with this Agreement or
any other Loan Document.

“Parent” means, with respect to any Bank, any Person controlling such Bank.

“Participant” has the meaning set forth in Section 9.6(b).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Period Fraction” means, with respect to any period of time, a fraction, the
numerator of which is the actual number of days in such period, and the
denominator of which is three hundred and sixty (360).

“Permitted Holdings” means Development Activity, Raw Land, Securities,
Non-Multifamily Residential Property, Investment Mortgages, and Investment
Affiliates.

“Permitted Liens” means:

(a) Liens for Taxes, assessments or other governmental charges not yet due and
payable or which are being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted in accordance with the terms
hereof;

(b) statutory liens of carriers, warehousemen, mechanics, materialmen and other
similar liens imposed by law, which are incurred in the ordinary course of
business for sums not more than sixty (60) days delinquent or which are being
contested in good faith in accordance with the terms hereof;

 

20



--------------------------------------------------------------------------------

(c) deposits made in the ordinary course of business in connection with worker’s
compensation, unemployment insurance and other social security legislation or to
secure liabilities to insurance carriers;

(d) utility deposits and other deposits to secure the performance of bids, trade
contracts (other than for borrowed money), leases, purchase contracts,
construction contracts, governmental contracts, statutory obligations, surety
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e) Liens for purchase money obligations for equipment (or Liens to secure
Indebtedness incurred within 90 days after the purchase of any equipment to pay
all or a portion of the purchase price thereof or to secure Indebtedness
incurred solely for the purpose of financing the acquisition of any such
equipment, or extensions, renewals, or replacements of any of the foregoing for
the same or lesser amount); provided that (i) the Indebtedness secured by any
such Lien does not exceed the purchase price of such equipment, (ii) any such
Lien encumbers only the asset so purchased and the proceeds upon sale,
disposition, loss or destruction thereof, and (iii) such Lien, after giving
effect to the Indebtedness secured thereby, does not give rise to an Event of
Default;

(f) easements, rights-of-way, zoning restrictions, other similar charges or
encumbrances and all other items listed on Schedule B to the owner’s title
insurance policies, except in connection with any Indebtedness, for any of the
Real Property Assets, so long as the foregoing do not interfere in any material
respect with the use or ordinary conduct of the business of the owner and do not
diminish in any material respect the value of the Property to which it is
attached or for which it is listed;

(g) Liens and judgments (i) which have been or will be bonded (and the Lien
thereby removed other than on any cash or securities serving as security for
such bond) or released of record within thirty (30) days after the date such
Lien or judgment is entered or filed against EQR, ERP, or any Subsidiary, or
(ii) which are being contested in good faith by appropriate proceedings for
review and in respect of which there shall have been secured a subsisting stay
of execution pending such appeal or proceedings;

(h) Liens on Property of ERP, EQR or the Subsidiaries of either or both (other
than Qualifying Unencumbered Property) securing Indebtedness which may be
incurred or remain outstanding without resulting in an Event of Default
hereunder; and

(i) Liens in favor of ERP, EQR or a Consolidated Subsidiary against any asset of
ERP, any Consolidated Subsidiary or any Investment Affiliate.

 

21



--------------------------------------------------------------------------------

“Person” means an individual, a corporation, a partnership, an association, a
trust, a limited liability company or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.

“Pro Rata Share” means, with respect to any Bank, as applicable, a fraction
(expressed as a percentage), the numerator of which shall be the amount of such
Bank’s Commitment and the denominator of which shall be the aggregate amount of
all of the Banks’ Commitments or, if no Commitments are outstanding at such
time, a fraction (expressed as a percentage), the numerator of which is the
amount of Term Loans owed to such Bank at such time and the denominator of which
is the aggregate amount of the Term Loans owed to all Banks at such time, in
each case as adjusted from time to time in accordance with the provisions of
this Agreement.

“Property” means, with respect to any Person, any real or personal property,
building, facility, structure, equipment or unit, or other asset owned or leased
by such Person.

“Public Debt” shall have the meaning set forth in Section 9.17(a).

“Qualified Institution” shall have the meaning set forth in Section 9.6(c).

“Qualified Joint Venture Partner” means (a) pension funds, insurance companies,
banks, investment banks or similar institutional entities, each with significant
experience in making investments in commercial real estate, and (b) commercial
real estate companies of similar quality and experience.

“Qualified Subsidiary” means each “Qualified Borrower” (as defined in the
Revolving Credit Agreement) that is or becomes party to the Revolving Credit
Agreement at any time; provided, however, that if a Release Event occurs with
respect to any Qualified Borrower, such Qualified Borrower shall no longer
constitute a Qualified Subsidiary hereunder unless and until such time
subsequent to such Release Event as a Reinstatement Event occurs with respect to
such Qualified Borrower.

“Qualifying Guaranty” means a full and unconditional guaranty of payment in the
form of Exhibit F attached hereto, enforceable against the Qualified Subsidiary
party thereto for the payment of the Obligations in an amount not to exceed the
Maximum Guaranty Amount of such Qualified Subsidiary.

“Qualifying Unencumbered Property” means any Property (including Raw Land and
Property with Development Activity) from time to time which is owned directly or
indirectly in fee (or ground leasehold) by ERP, EQR, a Financing Partnership or
a Joint Venture

 

22



--------------------------------------------------------------------------------

Subsidiary, which (i) is Raw Land, Construction Property, Redevelopment
Property, Condo Property or an operating multifamily residential property,
(ii) is not subject (nor are any equity interests in such Property that are
owned directly or indirectly by ERP or EQR subject) to a Lien which secures
Indebtedness of any Person other than Permitted Liens, (iii) is not subject (nor
are any equity interests in such Property that are owned directly or indirectly
by ERP or EQR subject) to any Negative Pledge, and (iv) in the case of any
Property that is owned by a Subsidiary of ERP or EQR, is owned by a Subsidiary
that does not have any outstanding Unsecured Debt (other than those items of
Indebtedness set forth in clauses (d) or (e) of the definition of Indebtedness,
or any Contingent Obligation except for guarantees for borrowed money). In
addition, in the case of any Property that is owned by a Subsidiary of ERP
and/or EQR, if such Subsidiary shall commence any proceeding under any
bankruptcy, insolvency or similar law, or any such involuntary case shall be
commenced against it and shall remain undismissed and unstayed for a period of
90 days, then, simultaneously with the occurrence of such conditions, such
Property shall no longer constitute a Qualifying Unencumbered Property.
Notwithstanding the foregoing, for the purposes of this definition, a Property
shall be deemed to be wholly-owned by ERP if such Property shall be owned by the
Borrower, a Down REIT or a wholly-owned Subsidiary of such Down REIT.

“Rating Agencies” means, collectively, S&P, Moody’s and Fitch Ratings Inc.

“Raw Land” means Real Property Assets upon which no material improvements have
been commenced.

“Real Property Assets” means, as of any time, the real property assets
(including interests in participating mortgages in which ERP’s interest therein
is characterized as equity according to GAAP) owned directly or indirectly by
ERP, EQR and the Consolidated Subsidiaries of either or both at such time.

“Recourse Debt” means Indebtedness that is not Non-Recourse Indebtedness.

“Redevelopment Property” means a property (other than a Condo Property) owned by
ERP or its Consolidated Subsidiaries or Investment Affiliates where the existing
building or other improvements or a portion thereof are undergoing renovation
and redevelopment that will either (a) disrupt the occupancy of at least thirty
percent (30%) of the square footage of such property or (b) temporarily reduce
the EBITDA attributable to such property by more than thirty percent (30%) as
compared to the immediately preceding comparable prior period.

“Redevelopment Property Value” means the greater of (a) the EBITDA generated by
a Redevelopment Property for the quarter immediately prior to the commencement
of the redevelopment divided by the FMV Cap Rate (or ERP’s Share thereof with
respect to any Redevelopment Property owned by a Consolidated Subsidiary or an
Investment Affiliate), and (b) the undepreciated book value (cost basis plus
improvements) of such Redevelopment Property (or ERP’s Share thereof with
respect to any Redevelopment Property owned by a Consolidated Subsidiary or an
Investment Affiliate). A Redevelopment Property shall be valued as a Stabilized
Property following the sixth full fiscal quarter after the fiscal quarter in
which substantial completion of the redevelopment occurred.

 

23



--------------------------------------------------------------------------------

“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time.

“Reinstatement Event” means, at any time with respect to any Person that was a
Qualified Subsidiary and was released from its Qualifying Guaranty prior to such
time as a result of a Release Event, the occurrence of a borrowing by such
Person of any loan under, or the issuance of any letter of credit for the
benefit of such Person pursuant to, the Revolving Credit Agreement.

“Release Event” has the meaning specified in Section 5.14(b).

“Required Banks” means at any time Banks having at least 51% of the aggregate
amount of the Commitments or, if the Commitments shall have been terminated,
holding Notes evidencing at least 51% of the aggregate unpaid principal amount
of the Term Loans.

“Revolving Credit Agreement” means the Revolving Credit Agreement, dated as of
July 13, 2011, among ERP, the lenders party thereto, Bank of America, N.A., as
administrative agent, JPMorgan Chase Bank, N.A., as syndication agent, Suntrust
Bank, U.S. Bank National Association, and Wells Fargo Bank, National
Association, as documentation agents, and Citibank, N.A., Deutsche Bank
Securities Inc. and Morgan Stanley Senior Funding, Inc., as co-documentation
agents, as the same may be amended, restated, supplemented or otherwise modified
from time to time.

“S&P” means Standard & Poor’s Ratings Services, a division of Standard & Poor’s
Financial Services LLC business, or any successor thereto.

“Secured Debt” means Indebtedness of EQR and ERP (excluding Indebtedness of
Consolidated Subsidiaries or Investment Affiliates), and ERP’s Share of any
Indebtedness of any Consolidated Subsidiary or Investment Affiliate, (i) the
payment of which is secured by a Lien on any Property owned or leased by EQR,
ERP, or any Consolidated Subsidiary or Investment Affiliate of either or both,
or (ii) which is unsecured Indebtedness of any Consolidated Subsidiary or
Investment Affiliate of ERP or EQR, which Consolidated Subsidiary or Investment
Affiliate is not the Borrower or a guarantor of the Obligations and which
Indebtedness is not recourse to ERP or EQR (other than for Customary
Non-Recourse Carve-Outs), or (iii) which is Unsecured Tax Exempt Indebtedness.

“Securities” means any stock, partnership interests, shares, shares of
beneficial interest, voting trust certificates, bonds, debentures, notes or
other evidences of indebtedness, secured or unsecured, convertible, subordinated
or otherwise, or in general any instruments commonly known as “securities,” or
any certificates of interest, shares, or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire any of the foregoing, all of which shall be passive
investments.

“Solvent” means, with respect to any Person, that the fair saleable value of
such Person’s assets exceeds the Indebtedness of such Person.

“Stabilized Property” means all Properties except (i) any Acquisition Property,
Construction Property or Redevelopment Property until such Property has become a
Stabilized

 

24



--------------------------------------------------------------------------------

Property in accordance with the definitions of Acquisition Property Value,
Construction Property Value and Redevelopment Property Value, (ii) any Property
described in clause (v) of the definition of Non-Stabilized Property Value until
such Property has become a Stabilized Property in accordance with such
definition, and (iii) any Condo Property.

“Stabilized Property Value” means the EBITDA generated by a Stabilized Property
divided by the FMV Cap Rate (or ERP’s Share thereof with respect to any
Stabilized Property owned by a Consolidated Subsidiary or an Investment
Affiliate). Any Stabilized Property which generates negative EBITDA will have a
Stabilized Property Value of zero.

“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by ERP and/or EQR.

“Syndication Agent” means Deutsche Bank AG, New York Branch, in its capacity as
Syndication Agent hereunder, and its permitted successors in such capacity in
accordance with the terms of this Agreement.

“Taxes” means all federal, state, local and foreign income and gross receipts
taxes.

“Termination Event” means (i) a “reportable event”, as such term is described in
Section 4043 of ERISA (other than a “reportable event” not subject to the
provision for 30-day notice to the PBGC), or an event described in
Section 4062(e) of ERISA, (ii) the withdrawal by any member of the ERISA Group
from a Multiemployer Plan during a plan year in which it is a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA), or the incurrence of
liability by any member of the ERISA Group under Section 4064 of ERISA upon the
termination of a Multiemployer Plan, (iii) the filing of a notice of intent to
terminate any Plan under Section 4041 of ERISA, other than in a standard
termination within the meaning of Section 4041 of ERISA, or the treatment of a
Plan amendment as a distress termination under Section 4041 of ERISA, (iv) the
institution by the PBGC of proceedings to terminate, impose liability (other
than for premiums under Section 4007 of ERISA) in respect of, or cause a trustee
to be appointed to administer, any Plan or (v) any other event or condition that
might reasonably constitute grounds for the termination of, or the appointment
of a trustee to administer, any Plan or the imposition of any liability or
encumbrance or Lien on the Real Property Assets or any member of the ERISA Group
under ERISA.

“Term Loan” means a loan made by a Bank to the Borrower pursuant to Section 2.1.

“Unencumbered Asset Value” means the sum of (i) Stabilized Property Value of all
Qualifying Unencumbered Properties which are Stabilized Properties,
(ii) Non-Stabilized Property Value of all Qualifying Unencumbered Properties
which are Non-Stabilized Properties, (iii) the value of any Cash or Cash
Equivalent (including Cash or Cash Equivalents held in restricted Section 1031
accounts under the control of ERP) owned by ERP, EQR or any wholly-owned
Subsidiary of either, and (iv) the undepreciated book value, determined in
accordance

 

25



--------------------------------------------------------------------------------

with GAAP, of readily marketable Securities and Investment Mortgages owned by
ERP, EQR or their wholly-owned Subsidiaries not subject to any Lien, plus
(v) ERP’s Share of the value of any Cash or Cash Equivalents (including Cash or
Cash Equivalents held in restricted Section 1031 accounts under the control of a
non-wholly owned Consolidated Subsidiary or by an Investment Affiliate) owned by
any such Consolidated Subsidiary or Investment Affiliate, plus (vi) ERP’s Share
of the undepreciated book value, determined in accordance with GAAP, of readily
marketable Securities and Investment Mortgages owned by any non-wholly owned
Consolidated Subsidiary or Investment Affiliate, provided, however, that the
aggregate value of those items set forth in clauses (iv) and (vi) shall not
exceed thirty percent (30%) of Unencumbered Asset Value.

“Unimproved Assets” means Real Property Assets, other than Raw Land, upon which
no material improvements have been completed which completion is evidenced by a
certificate of occupancy or its equivalent and is less than 90% leased in the
aggregate (based upon number of units).

“United States” means the United States of America, including the fifty states
and the District of Columbia.

“Unrestricted Cash or Cash Equivalents” means Cash and Cash Equivalents owned by
ERP, and ERP’s Share of any Cash and Cash Equivalent owned by any Consolidated
Subsidiary or Investment Affiliate, that are not subject to any pledge, lien or
control agreement, less (i) $35,000,000, (ii) amounts normally and customarily
set aside by ERP for operating, capital and interest reserves, and (iii) amounts
placed with third parties as deposits or security for contractual obligations
(notwithstanding the foregoing, however, cash up to $250,000,000 held in escrow
in connection with the completion of Code Section 1031 “like-kind” exchanges
shall be deemed to be Unrestricted Cash and Cash Equivalents for purposes
hereof).

“Unsecured Debt” means Indebtedness of EQR, on a consolidated basis, which is
not Secured Debt.

“Unused Commitments” means an amount equal to all unadvanced funds (other than
unadvanced funds in connection with any construction loan) which any third party
is obligated to advance to ERP or another Person or otherwise pursuant to any
loan document, written instrument or otherwise.

“Wholly-Owned Domestic Subsidiary” means a Domestic Subsidiary, 100% of the
outstanding equity interests of which are owned, directly or indirectly, by ERP.

Section 1.2 Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared, in accordance with GAAP applied on a
basis consistent (except for changes concurred in by ERP’s independent public
accountants) with the most recent audited consolidated financial statements of
ERP and its Consolidated Subsidiaries delivered to the Administrative Agent;
provided that for purposes of references to the financial results and
information of “EQR, on a consolidated basis,” EQR shall be deemed to own one
hundred percent (100%) of the partnership

 

26



--------------------------------------------------------------------------------

interests in ERP; and provided further that, if ERP notifies the Administrative
Agent that ERP wishes to amend any covenant in Article V to eliminate the effect
of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies ERP that the Required Banks wish to amend Article
V for such purpose), then ERP’s compliance with such covenant shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such covenant
is amended in a manner reasonably satisfactory to ERP and the Required Banks.

Section 1.3 Types of Borrowings. The term “Borrowing” denotes the aggregation of
Term Loans of one or more Banks to be made to the Borrower pursuant to Article
II on the same date, all of which Term Loans are of the same type (subject to
Article VIII) and, except in the case of Base Rate Loans, have the same initial
Interest Period. Borrowings are classified for purposes of this Agreement by
reference to the pricing of the Term Loans comprising the Borrowing (e.g., a
“Fixed Rate Borrowing” is a Euro-Dollar Borrowing, and a “Euro-Dollar Borrowing”
is a Borrowing comprised of Euro-Dollar Loans.

ARTICLE II THE CREDITS

Section 2.1 Commitments to Lend.

Subject to the terms and conditions set forth herein, each Bank severally agrees
to make a single loan to the Borrower in Dollars during the Availability Period,
in an amount not to exceed such Bank’s Commitment (it being understood and
agreed that, for the avoidance of doubt, only one draw may be made under this
Agreement). The Borrowing shall consist of Term Loans made simultaneously by the
Banks in accordance with their respective Pro Rata Shares of the requested
borrowing (which requested borrowing shall not exceed the aggregate amount of
the Commitments of the Banks). Amounts borrowed under this Section 2.1 and
repaid or prepaid may not be reborrowed. Term Loans may be Base Rate Loans or
Euro-Dollar Loans, as further provided herein. Immediately upon any funding of a
Term Loan by a Bank hereunder, the Commitment of such Bank shall be
automatically terminated.

Section 2.2 Notice of Borrowing.

As a condition to the Borrowing of the Term Loans hereunder, the Borrower shall
give Administrative Agent notice not later than 10:00 a.m. (Dallas time) (x) one
Business Day before the Borrowing (if the Borrowing will be a Base Rate
Borrowing) or (y) three Euro-Dollar Business Days before the Borrowing (if the
Borrowing will be a Euro-Dollar Borrowing), specifying:

(i) the date of the Borrowing, which shall be a Business Day in the case of a
Base Rate Borrowing or a Euro-Dollar Business Day in the case of a Euro-Dollar
Borrowing,

(ii) the aggregate amount of the Borrowing (which shall not exceed the aggregate
amount of the Banks’ Commitments),

(iii) whether the Term Loans comprising the Borrowing are to be Base Rate Loans
or Euro-Dollar Loans, and

 

27



--------------------------------------------------------------------------------

(iv) in the case of a Euro-Dollar Borrowing, the duration of the Interest Period
applicable thereto, subject to the provisions of the definition of Interest
Period.

Section 2.3 Notice to Banks; Funding of Term Loans.

(a) Upon receipt of a Notice of Borrowing from Borrower in accordance with
Section 2.2, the Administrative Agent shall, on the date such Notice of
Borrowing is received by the Administrative Agent, promptly notify each Bank of
the contents thereof and of such Bank’s share of the Borrowing, of the interest
rate determined pursuant thereto and the Interest Period(s) (if different from
those requested by the Borrower), if any, and such Notice of Borrowing shall not
thereafter be revocable by the Borrower, unless Borrower shall pay any
applicable expenses pursuant to Section 2.11.

(b) Not later than 1:00 p.m. (Dallas time) on the date of the Borrowing as
indicated in the Notice of Borrowing, each Bank shall make available its share
of the Borrowing in Federal funds immediately available in Dallas, to the
Administrative Agent at its address referred to in Section 9.1.

(c) Unless the Administrative Agent shall have received notice from a Bank prior
to the date of the Borrowing that such Bank will not make available to the
Administrative Agent such Bank’s share of the Borrowing, the Administrative
Agent may assume that such Bank has made such share available to the
Administrative Agent on the date of the Borrowing in accordance with subsection
(b) of this Section 2.3 and the Administrative Agent may, in reliance upon such
assumption, but shall not be obligated to, make available to the Borrower on
such date a corresponding amount on behalf of such Bank. If and to the extent
that such Bank shall not have so made such share available to the Administrative
Agent, such Bank and the Borrower severally agree to repay to the Administrative
Agent forthwith on demand, and in the case of the Borrower one (1) Business Day
after demand, such corresponding amount together with interest thereon, for each
day from the date such amount is made available to the Borrower until the date
such amount is repaid to the Administrative Agent, at (i) in the case of the
Borrower, a rate per annum equal to the interest rate applicable thereto
pursuant to Section 2.6 and (ii) in the case of such Bank, the Federal Funds
Rate. If such Bank shall repay to the Administrative Agent such corresponding
amount, such amount so repaid shall constitute such Bank’s Term Loan included in
the Borrowing as of the date of the Borrowing for purposes of this Agreement.
Nothing contained in this Section 2.3(c) shall be deemed to in any way affect
the rights of Borrower with respect to any defaulting Bank or Administrative
Agent. The failure of any Bank to make available to the Administrative Agent
such Bank’s share of the Borrowing in accordance with Section 2.3(b) shall not
relieve any other Bank of its obligations to fund its Commitment, in accordance
with the provisions hereof.

(d) Subject to the provisions hereof, the Administrative Agent shall make
available the Borrowing to Borrower in Federal funds immediately available in
accordance with, and on the date set forth in, the applicable Notice of
Borrowing.

Section 2.4 Notes.

 

28



--------------------------------------------------------------------------------

(a) If requested by any Bank, the Term Loan of such Bank shall be evidenced by a
single Note made by the Borrower payable to the order of such Bank for the
account of its Applicable Lending Office. Any additional costs incurred by the
Administrative Agent, the Borrower or the Banks in connection with preparing
such a Note shall be at the sole cost and expense of the Bank requesting such
Note. In the event any Term Loan evidenced by such a Note is paid in full prior
to the Maturity Date, any such Bank shall return such Note to Borrower. Each
such Note shall be in substantially the form of Exhibit A hereto. Upon the
execution and delivery of any such Note, any existing Note payable to such Bank
shall be replaced or modified accordingly. Each reference in this Agreement to
the “Note” of such Bank shall be deemed to refer to and include any or all of
such Notes, as the context may require.

(b) Upon receipt of each Bank’s Note pursuant to Section 3.1(a), the
Administrative Agent shall forward such Note to such Bank. Each Bank shall
record on its Note or in the accounts and records of each Bank, the date,
amount, type and maturity of the Term Loan made by it and the date and amount of
each payment of principal made by the Borrower with respect thereto, and may, if
such Bank so elects in connection with any transfer or enforcement of its Note,
endorse on the appropriate schedule appropriate notations to evidence the
foregoing information with respect to such Term Loan then outstanding; provided
that the failure of any Bank to make any such recordation or endorsement shall
not affect the obligations of the Borrower hereunder or under the Notes. Each
Bank is hereby irrevocably authorized by the Borrower so to endorse its Note and
to attach to and make a part of its Note a continuation of any such schedule as
and when required.

(c) The Term Loans shall mature, and the principal amount thereof shall be due
and payable, on the Maturity Date.

(d) There shall be no more than five (5) Groups of Loans which are Euro-Dollar
Loans outstanding at any one time.

Section 2.5 Method of Electing Interest Rates.

(a) The Term Loans included in the Borrowing shall bear interest initially at
the type of rate specified by the Borrower in the Notice of Borrowing.
Thereafter, the Borrower may from time to time elect to change or continue the
type of interest rate borne by such Term Loans (subject in each case to the
provisions of Article VIII), as follows:

(i) if such Term Loans are Base Rate Loans, the Borrower may elect to convert
all or any portion of such Term Loans to Euro-Dollar Loans as of any Euro-Dollar
Business Day;

(ii) if such Term Loans are Euro-Dollar Loans, the Borrower may elect to convert
all or any portion of such Term Loans to Base Rate Loans and/or elect to
continue all or any portion of such Tem Loans as Euro-Dollar Loans for an
additional Interest Period or additional Interest Periods, effective on the last
day of the then current Interest Period applicable to such Term Loans, or on
such other date designated by Borrower in the Notice of Interest Rate Election
provided Borrower shall pay any losses pursuant to Section 2.11.

 

29



--------------------------------------------------------------------------------

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent at least three (3) Euro-Dollar
Business Days before the conversion or continuation selected in such notice is
to be effective. A Notice of Interest Rate Election may, if it so specifies,
apply to only a portion of the aggregate principal amount of the relevant Group
of Loans; provided that (i) such portion is allocated ratably among the Term
Loans comprising such Group of Loans, (ii) the portion to which such Notice of
Interest Rate Election applies, and the remaining portion to which it does not
apply, are each an amount of $500,000 or any larger multiple of $100,000,
(iii) there shall be no more than five (5) Groups of Loans which are Euro-Dollar
Loans outstanding at any one time, (iv) no Term Loan may be continued as, or
converted into, a Euro-Dollar Loan when any Event of Default has occurred and is
continuing, and (v) no Interest Period shall extend beyond the Maturity Date.

(b) Each Notice of Interest Rate Election shall specify:

(i) the Group of Loans (or portion thereof) to which such notice applies;

(ii) the date on which the conversion or continuation selected in such notice is
to be effective, which shall comply with the applicable clause of subsection
(a) above;

(iii) if the Term Loans comprising such Group of Loans are to be converted, the
new type of Term Loans and, if such new Term Loans are Euro-Dollar Loans, the
duration of the initial Interest Period applicable thereto; and

(iv) if such Term Loans are to be continued as Euro-Dollar Loans for an
additional Interest Period, the duration of such additional Interest Period.

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

(c) Upon receipt of a Notice of Interest Rate Election from the Borrower
pursuant to subsection (a) above, the Administrative Agent shall notify each
Bank the same day as it receives such Notice of Interest Rate Election of the
contents thereof, the interest rates determined pursuant thereto and the
Interest Periods (if different from those requested by the Borrower) and such
notice shall not thereafter be revocable by the Borrower. If the Borrower fails
to deliver a timely Notice of Interest Rate Election to the Administrative Agent
for any Group of Loans which are Euro-Dollar Loans, such Term Loans shall be
converted into Base Rate Loans.

Section 2.6 Interest Rates.

(a) Each Base Rate Loan shall bear interest on the outstanding principal amount
thereof, for each day from the date such Term Loan is made until the date it is
repaid or converted into a Euro-Dollar Loan pursuant to Section 2.5 or at the
Maturity Date, at a rate per annum equal to the Base Rate plus the Applicable
Margin for Base Rate Loans for such day. Such interest shall be payable on the
first Business Day of each month.

 

30



--------------------------------------------------------------------------------

(b) Subject to Section 8.1, each Euro-Dollar Loan shall bear interest on the
outstanding principal amount thereof, for each day during the Interest Period
applicable thereto, at a rate per annum equal to the sum of the Applicable
Margin for Euro-Dollar Loans for such day plus the Euro-Dollar Rate applicable
to such Interest Period. Such interest shall be payable on the first Business
Day of each month, as well as on the date of any prepayment of any such
Euro-Dollar Loan.

(c) In the event that, and for so long as, any Event of Default shall have
occurred and be continuing, the outstanding principal amount of the Term Loans,
and, to the extent permitted by applicable law, overdue interest in respect of
all Term Loans, shall bear interest at the annual rate equal to the sum of the
Base Rate and two percent (2%) (the “Default Rate”).

(d) The Administrative Agent shall determine each interest rate applicable to
the Term Loans hereunder. The Administrative Agent shall give prompt notice to
the Borrower and the Banks of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of demonstrable error.

Section 2.7 Fees.

(a) Delayed Draw Fee. The Borrower shall pay to the Administrative Agent for the
account of the Banks ratably in proportion to their respective Pro Rata Shares
(as of the Delayed Draw Fee Payment Date (as defined below)) a delayed draw fee
(the “Delayed Draw Fee”) equal to 0.175% per annum (calculated on the basis of
the actual number of days elapsed in a year of 360 days) on the aggregate
Commitments (as in effect from time to time on and after the Closing Date),
which Delayed Draw Fee shall accrue from and after the 60th day following the
Closing Date to and including the earlier to occur of the date (the “Delayed
Draw Fee Payment Date”) of (i) the termination of this Agreement for any reason
and (ii) the funding of any Term Loans. The Delayed Draw Fee shall be fully
earned as it accrues and shall payable in full on the Delayed Draw Fee Payment
Date.

(b) Extension Fee. If Borrower elects to extend the Maturity Date in accordance
with Section 2.8(c), the Borrower shall pay to the Administrative Agent, for the
account of the Banks in proportion to their respective Pro Rata Shares, a fee
(an “Extension Fee”) in an amount equal to (i) in the case of an extension of
the Maturity Date from January 4, 2013 to January 3, 2014, 0.15% of the
aggregate outstanding principal amount of the Term Loans on the date of such
extension and (ii) in the case of an extension of the Maturity Date from
January 3, 2014 to January 2, 2015, 0.25% of the aggregate outstanding principal
amount of the Term Loans on the date of such extension. The Extension Fee shall
be paid by Borrower on or before the applicable Extension Date.

(c) Other Fees. The Borrower shall pay to the Joint Lead Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters.

 

31



--------------------------------------------------------------------------------

(d) Fees Non-Refundable. All fees set forth in this Section 2.7 shall be deemed
to have been earned on the date payment is due (or in the case of Delayed Draw
Fee, as it accrues) in accordance with the provisions hereof and shall be
non-refundable. The obligation of the Borrower to pay such fees in accordance
with the provisions hereof shall be binding upon the Borrower and shall inure to
the benefit of the Administrative Agent and the Banks regardless of whether any
Term Loans are actually made.

Section 2.8 Termination of Agreement; Maturity Date.

(a) This Agreement and the Commitments hereunder (and each Bank’s obligation to
make a Term Loan) shall automatically terminate on July 4, 2012, unless the
funding of the Term Loans has occurred on or prior to such date. Upon the date
of the termination of this Agreement in accordance with this Section 2.8(a), any
Obligations then outstanding (including, without limitation, the Delayed Draw
Fee) shall be due and payable on such date.

(b) In the event that the Term Loans are funded on or prior to July 4, 2012,
such Term Loans (together with accrued interest thereon) shall be due and
payable on the Maturity Date.

(c) Notwithstanding the foregoing, the Borrower may extend the Maturity Date for
two one (1) year periods upon the following terms and conditions (for each such
extension): (i) delivery by Borrower of a written notice to the Administrative
Agent (an “Extension Notice”) on or before a date that is not more than 180 days
nor less than 30 days prior to the then existing Maturity Date, which Extension
Notice the Administrative Agent shall promptly deliver to the Banks; (ii) no
Event of Default shall have occurred and be continuing both on the date the
Borrower delivers the Extension Notice and on the then existing Maturity Date
(each, an “Extension Date”), and (iii) Borrower shall pay the applicable
Extension Fee to Administrative Agent on or before such Extension Date.
Borrower’s delivery of an Extension Notice shall be irrevocable.

Section 2.9 Optional Prepayments and Optional Decreases and Termination.

(a) The Borrower may, upon at least one (1) Business Day’s notice to the
Administrative Agent (which shall promptly notify each of the Banks), prepay any
Group of Loans which are Base Rate Loans, in whole at any time, or from time to
time in part in amounts aggregating One Million Dollars ($1,000,000) or any
larger multiple of One Hundred Thousand Dollars ($100,000), by paying the
principal amount to be prepaid. Each such optional prepayment shall be applied
to prepay ratably the Term Loans of the several Banks included in such Group of
Loans.

(b) The Borrower may, upon at least one (1) Euro-Dollar Business Day’s notice to
the Administrative Agent (which shall promptly notify each of the Banks), prepay
any Euro-Dollar Loan as of the last day of the Interest Period applicable
thereto. Except as provided in Article VIII and except with respect to any
Euro-Dollar Loan which has been converted to a Base Rate Loan pursuant to
Section 8.2, 8.3 or 8.4, the Borrower may not prepay all or any portion of the
principal amount of any Euro-Dollar Loan prior to the end of

 

32



--------------------------------------------------------------------------------

the Interest Period applicable thereto unless the Borrower shall also pay any
applicable expenses pursuant to Section 2.11. Any such prepayment shall be upon
at least three (3) Euro-Dollar Business Days’ notice to the Administrative
Agent. Each such optional prepayment shall be in the amounts set forth in
Section 2.9(a) above and shall be applied to prepay ratably the Term Loans of
the Banks included in any Group of Loans which are Euro-Dollar Loans (which
Group of Loans shall be specified in the notice referred to above), except that
any Euro-Dollar Loan which has been converted to a Base Rate Loan pursuant to
Section 8.2, 8.3 or 8.4 may be prepaid without ratable payment of the other Term
Loans in such Group of Loans which have not been so converted.

(c) The Borrower may at any time and from time to time during the Availability
Period cancel all or any part of the Commitments upon at least one (1) Business
Day’s notice to the Administrative Agent (which shall promptly notify each of
the Banks), whereupon, all or such portion of the Commitments, as applicable,
shall terminate as to the Banks, pro rata on the date set forth in such notice
of cancellation.

(d) Any amounts prepaid pursuant to Section 2.9 (a) or (b) may not be
reborrowed. In the event Borrower elects to cancel all or any portion of the
Commitments pursuant to Section 2.9(c), such amounts may not be reinstated.

Section 2.10 General Provisions as to Payments.

(a) The Borrower shall make each payment of interest on the Term Loans and of
fees hereunder, not later than 12:00 Noon (Dallas time) on the date when due, in
Federal or other funds immediately available in Dallas, to the Administrative
Agent at its address referred to in Section 9.1. The Administrative Agent will
promptly (and if received prior to 12:00 noon, on the same Business Day, if
received after 12:00 noon on the immediately following Business Day) distribute
to each Bank its ratable share of each such payment received by the
Administrative Agent for the account of the Banks. If and to the extent that the
Administrative Agent shall receive any such payment for the account of the Banks
on or before 12:00 Noon (Dallas time) on any Business Day, and Administrative
Agent shall not have distributed to any Bank its applicable share of such
payment on such Business Day, Administrative Agent shall distribute such amount
to such Bank together with interest thereon, for each day from the date such
amount should have been distributed to such Bank until the date Administrative
Agent distributes such amount to such Bank, at the Federal Funds Rate. Whenever
any payment of principal of, or interest on the Base Rate Loans or of fees shall
be due on a day which is not a Business Day, the date for payment thereof shall
be extended to the next succeeding Business Day. Whenever any payment of
principal of, or interest on, the Euro-Dollar Loans shall be due on a day which
is not a Euro-Dollar Business Day, the date for payment thereof shall be
extended to the next succeeding Euro-Dollar Business Day unless such Euro-Dollar
Business Day falls in another calendar month, in which case the date for payment
thereof shall be the next preceding Euro-Dollar Business Day. If the date for
any payment of principal is extended by operation of law or otherwise, interest
thereon shall be payable for such extended time.

 

33



--------------------------------------------------------------------------------

(b) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Banks hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Bank on such due date an amount equal to the
amount then due such Bank. If and to the extent that the Borrower shall not have
so made such payment, each Bank shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Bank together with interest
thereon, for each day from the date such amount is distributed to such Bank
until the date such Bank repays such amount to the Administrative Agent, at the
Federal Funds Rate.

(c) If any Bank shall fail to make any payment required to be made by it
pursuant to Section 2.3, 2.10 or 9.3, then the Administrative Agent,
notwithstanding any contrary provision hereof, shall (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Bank for
the benefit of the Administrative Agent to satisfy such Bank’s obligations to it
under any such Section until all such unsatisfied obligations are fully paid,
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Bank under any
such Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its reasonable discretion.

Section 2.11 Funding Losses. If the Borrower makes any payment of principal with
respect to any Euro-Dollar Loan (pursuant to Article II, VI or VIII or
otherwise) on any day other than the last day of the Interest Period applicable
thereto, or if the Borrower fails to borrow, continue or convert to any
Euro-Dollar Loans after notice has been given to any Bank in accordance with
Section 2.2 or 2.5, or if Borrower shall deliver a Notice of Interest Rate
Election specifying that a Euro-Dollar Loan shall be converted on a date other
than the first (1st) day of the then current Interest Period applicable thereto,
the Borrower shall reimburse each Bank within 15 days after certification of
such Bank of such loss or expense (which shall be delivered by each such Bank to
Administrative Agent for delivery to Borrower) for any resulting loss or expense
incurred by it (or by an existing Participant in the related Term Loan),
including (without limitation) any loss incurred in obtaining, liquidating or
employing deposits from third parties, but excluding loss of margin for the
period after any such payment or failure to borrow, continue or convert,
provided that such Bank shall have delivered to Administrative Agent and
Administrative Agent shall have delivered to the Borrower a certification as to
the amount of such loss or expense, which certification shall set forth in
reasonable detail the basis for and calculation of such loss or expense and
shall be conclusive in the absence of demonstrable error.

Section 2.12 Computation of Interest and Fees. All interest based on the
Euro-Dollar Rate and all fees shall be computed on the basis of a year of 360
days and paid for the actual number of days elapsed (including the first day but
excluding the last day). All interest based on the Base Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and paid for the
actual number of days elapsed (including the first day but excluding the last
day).

Section 2.13 Use of Proceeds. The Borrower shall use the proceeds of the Term
Loans for general corporate purposes of Borrower or ERP, including, without
limitation, the acquisition of the Archstone Interests or real property to be
used in ERP’s existing business and for general working capital needs of ERP.

 

34



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS

Section 3.1 Closing. The closing hereunder shall occur on the date when each of
the following conditions is satisfied (or waived by the Administrative Agent and
the Banks), each document to be dated the Closing Date unless otherwise
indicated:

(a) the Borrower shall have executed and delivered to the Administrative Agent a
Note for the account of each Bank requesting the same dated on or before the
Closing Date complying with the provisions of Section 2.4;

(b) the Borrower, ERP, EQR, the Administrative Agent and each of the Banks shall
have executed and delivered to the Borrower and the Administrative Agent a duly
executed original of this Agreement;

(c) EQR shall have executed and delivered to the Administrative Agent a duly
executed original of the EQR Guaranty, ERP shall have executed and delivered to
the Administrative Agent a duly executed original of the ERP Guaranty, and, if
applicable, each Down REIT Guarantor shall have executed and delivered to the
Administrative Agent a duly executed original of a Down REIT Guaranty and each
Qualified Subsidiary shall have executed and delivered to the Administrative
Agent a duly executed original of a Qualifying Guaranty;

(d) the Administrative Agent shall have received an opinion of DLA Piper LLP
(US), counsel for the Borrower, ERP, EQR, any Down REIT Guarantor and any
Qualified Subsidiary, acceptable to the Administrative Agent, the Banks and
their counsel;

(e) the Administrative Agent shall have received evidence reasonably
satisfactory to it that ERP has permanently reduced the aggregate commitments
under the Bridge Loan Credit Agreement, to be entered into among ERP, Morgan
Stanley Senior Funding, Inc., as administrative agent, and the financial
institutions party thereto, by an amount equal to the aggregate Commitments
hereunder.

(f) the Administrative Agent shall have received all documents the
Administrative Agent may reasonably request relating to the existence of the
Borrower, ERP and EQR and each Qualified Subsidiary as of the Closing Date, if
any, the authority for and the validity of this Agreement and the other Loan
Documents, and any other matters relevant hereto, all in form and substance
satisfactory to the Administrative Agent. Such documentation shall include,
without limitation, the limited liability company operating agreement of the
Borrower, the certificate of formation of the Borrower, the agreement of limited
partnership of ERP, as well as the certificate of limited partnership of ERP,
all as amended, modified or supplemented to the Closing Date, certified to be
true, correct and complete by a senior officer of EQR as of a date not more than
ten (10) days prior to the Closing Date, together with a certificate of
existence as to the Borrower from the Secretary of State of Delaware and a
certificate of existence as to ERP from the Secretary of State (or the
equivalent thereof) of Illinois, in each case to be dated not more than thirty
(30) days prior to the Closing Date, as well as the declaration of trust of EQR,
as amended, modified or

 

35



--------------------------------------------------------------------------------

supplemented to the Closing Date, certified to be true, correct and complete by
a senior officer of EQR as of a date not more than ten (10) days prior to the
Closing Date, together with a good standing certificate as to EQR from the
Secretary of State (or the equivalent thereof) of Maryland, to be dated not more
than thirty (30) days prior to the Closing Date, and correlative documentation
for each Qualified Subsidiary as of the Closing Date;

(g) the Administrative Agent shall have received all certificates, agreements
and other documents and papers referred to in this Section 3.1, unless otherwise
specified, in sufficient counterparts, satisfactory in form and substance to the
Administrative Agent in its sole discretion;

(h) the Borrower, ERP, EQR, each Down REIT Guarantor, if applicable, and each
Qualified Subsidiary, if applicable, shall have taken all actions required to
authorize the execution and delivery of this Agreement and the other Loan
Documents to be executed by Borrower, ERP, EQR, each Down REIT Guarantor and
each Qualified Subsidiary as of the Closing Date, as the case may be, and the
performance thereof by the Borrower, ERP, EQR, each Down REIT Guarantor and each
Qualified Subsidiary as of the Closing Date;

(i) the Administrative Agent shall be satisfied that none of the Borrower, ERP,
EQR or any Consolidated Subsidiary is subject to any present or contingent
environmental liability which could have a Material Adverse Effect;

(j) the Administrative Agent shall have received, for its and any other Bank’s
account, all fees due and payable pursuant to Section 2.7 on or before the
Closing Date, and the fees and expenses accrued through the Closing Date of Kaye
Scholer LLP shall have been paid directly to such firm, if required by such firm
and if such firm has delivered an invoice in reasonable detail of such fees and
expenses in sufficient time for the Borrower to approve and process the same;

(k) the Administrative Agent shall have received copies of all consents,
licenses and approvals, if any, required in connection with the execution,
delivery and performance by the Borrower, ERP, each Qualified Subsidiary as of
the Closing Date, EQR and the applicable Consolidated Subsidiaries, and the
validity and enforceability, of the Loan Documents, or in connection with any of
the transactions contemplated thereby, and such consents, licenses and approvals
shall be in full force and effect;

(l) the Administrative Agent shall have received (or ERP shall have made
publicly available) the audited financial statements of ERP and its Consolidated
Subsidiaries and of EQR for the fiscal year ended December 31, 2010;

(m) no Event of Default hereunder or “Event of Default” (under and as defined in
the Revolving Credit Agreement) shall have occurred;

(n) the representations and warranties contained in this Agreement and the other
Loan Documents (other than representations and warranties which expressly speak
as of a different date) shall be true and correct in all material respects
(except that any representation or warranty that is by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects);

 

36



--------------------------------------------------------------------------------

(o) no change, occurrence or development shall have occurred since September 30,
2011 (other than the proposed acquisition of the Archstone Interests and any
financing in connection therewith) that has had or could reasonably be expected
to have a Material Adverse Effect; and

(p) the Administrative Agent and each Bank shall have received such
documentation and other evidence as is reasonably requested by the
Administrative Agent or such Bank in order for the Administrative Agent or such
Bank to carry out and be satisfied it has complied with the results of all
necessary “know your customer” or other similar checks under all applicable laws
and regulations with respect to the Borrower.

Section 3.2 Borrowing. The obligation of any Bank to make a Term Loan is subject
to the satisfaction of the following conditions:

(a) receipt by the Administrative Agent of a Notice of Borrowing as required by
Section 2.2;

(b) the aggregate principal amount of Term Loans requested to be borrowed shall
not exceed the aggregate amount of the Commitments;

(c) immediately before and after the Borrowing, no Event of Default shall have
occurred and be continuing both before and after giving effect to the making of
such Term Loans;

(d) the representations and warranties contained in this Agreement and the other
Loan Documents (other than representations and warranties which expressly speak
as of a different date and other than the representation and warranty set forth
in Section 4.4(c)(i)) shall be true and correct in all material respects (except
that any representation or warranty that is by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects) on and as of the date of the Borrowing both before and
after giving effect to the making of such Term Loans; and

(e) no law or regulation shall have been adopted, no order, judgment or decree
of any Governmental Authority shall have been issued, and no litigation shall be
pending, which does or seeks to enjoin, prohibit or restrain, the making or
repayment of the Term Loans or the consummation of the loan transactions
contemplated by this Agreement and the other Loan Documents.

The Borrowing hereunder shall be deemed to be a representation and warranty by
the Borrower on the date of the Borrowing as to the facts specified in clauses
(b), (c), (d) and (e) of this Section, except as otherwise disclosed in writing
by Borrower to the Banks. Notwithstanding anything to the contrary, the
Borrowing shall not be permitted if the Borrowing would cause Borrower to fail
to be in compliance with any of the covenants contained in this Agreement or in
any of the other Loan Documents.

 

37



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent and each of the Banks which is or
may become a party to this Agreement to make the Term Loans, each of the
Borrower and ERP makes the following representations and warranties. Such
representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the other Loan Documents and the making
of the Term Loans.

Section 4.1 Existence and Power. The Borrower is a limited liability company,
duly formed and validly existing as a limited liability company under the laws
of the State of Delaware and has all powers and all material governmental
licenses, authorizations, consents and approvals required to own its property
and assets and carry on its business as now conducted or as it presently
proposes to conduct and has been duly qualified and is in good standing in every
jurisdiction in which the failure to be so qualified and/or in good standing is
likely to have a Material Adverse Effect. ERP is a limited partnership, duly
formed and validly existing as a limited partnership under the laws of the State
of Illinois and has all powers and all material governmental licenses,
authorizations, consents and approvals required to own its property and assets
and carry on its business as now conducted or as it presently proposes to
conduct and has been duly qualified and is in good standing in every
jurisdiction in which the failure to be so qualified and/or in good standing is
likely to have a Material Adverse Effect. EQR is a real estate investment trust,
duly formed, validly existing and in good standing as a real estate investment
trust under the laws of the State of Maryland and has all powers and all
material governmental licenses, authorizations, consents and approvals required
to own its property and assets and carry on its business as now conducted or as
it presently proposes to conduct and has been duly qualified and is in good
standing in every jurisdiction in which the failure to be so qualified and/or in
good standing is likely to have a Material Adverse Effect. Each Qualified
Subsidiary is a duly formed and validly existing juridical entity under the laws
of its jurisdiction of formation and has all powers and all material
governmental licenses, authorizations, consents and approvals required to own
its property and assets and carry on its business as now conducted or as it
presently proposes to conduct and has been duly qualified and is in good
standing in every jurisdiction in which the failure to be so qualified and/or in
good standing is likely to have a Material Adverse Effect.

Section 4.2 Power and Authority. Each of the Borrower, ERP and each Qualified
Subsidiary has the power and authority to execute, deliver and carry out the
terms and provisions of, and to consummate the transactions contemplated by,
each of the Loan Documents to which it is a party and has taken all necessary
action, if any, to authorize the execution and delivery on behalf of the
Borrower, ERP or such Qualified Subsidiary and the performance by the Borrower,
ERP or such Qualified Subsidiary of, and the consummation of the transactions
contemplated by, such Loan Documents. Each of the Borrower, ERP and each
applicable Qualified Subsidiary has duly executed and delivered each Loan
Document to which it is a party in accordance with the terms of this Agreement,
and each such Loan Document constitutes the legal, valid and binding obligation
of the Borrower, ERP and each Qualified Subsidiary, enforceable in accordance
with its terms, except as enforceability may be limited by applicable
insolvency, bankruptcy or other laws affecting creditors’ rights generally, or
general principles of equity, whether such

 

38



--------------------------------------------------------------------------------

enforceability is considered in a proceeding in equity or at law. EQR has the
power and authority to execute, deliver and carry out the terms and provisions
of, and the consummation of the transactions contemplated by, each of the Loan
Documents to which ERP is a party on behalf of ERP and has taken all necessary
action to authorize the execution and delivery on behalf of ERP and the
performance by ERP of such Loan Documents. EQR has the power and authority to
execute, deliver and carry out the terms and provisions of, and the consummation
of the transactions contemplated by, each of the Loan Documents to which the
Borrower is a party on behalf of the Borrower and has taken all necessary action
to authorize the execution and delivery on behalf of the Borrower and the
performance by the Borrower of such Loan Documents.

Section 4.3 No Violation.

(a) Neither the execution, delivery or performance by or on behalf of the
Borrower of the Loan Documents to which it is a party, nor compliance by the
Borrower with the terms and provisions thereof nor the consummation of the
transactions contemplated by the Loan Documents, (i) will materially contravene
any applicable provision of any law, statute, rule, regulation, order, writ,
injunction or decree of any court or governmental instrumentality, (ii) will
materially conflict with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of the Borrower or any of its Consolidated
Subsidiaries pursuant to the terms of, any indenture, mortgage, deed of trust,
or other agreement or other instrument to which the Borrower (or of any
partnership of which the Borrower is a partner) or any of its Consolidated
Subsidiaries is a party or by which it or any of its property or assets is bound
or to which it is subject, or (iii) will cause a material default by the
Borrower under any organizational document of any Person in which the Borrower
has an interest, or cause a material default under the Borrower’s organizational
documents, the consequences of which conflict, breach or default would have a
Material Adverse Effect, or result in or require the creation or imposition of
any Lien whatsoever upon any Property (except as contemplated herein).

(b) Neither the execution, delivery or performance by or on behalf of any
Qualified Subsidiary of the Loan Documents to which it is a party, nor
compliance by such Qualified Subsidiary with the terms and provisions thereof
nor the consummation of the transactions contemplated by the Loan Documents,
(i) will materially contravene any applicable provision of any law, statute,
rule, regulation, order, writ, injunction or decree of any court or governmental
instrumentality, (ii) will materially conflict with or result in any breach of
any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien upon any of the property or assets of such Qualified
Subsidiary or any of its Consolidated Subsidiaries pursuant to the terms of, any
indenture, mortgage, deed of trust, or other agreement or other instrument to
which such Qualified Subsidiary (or of any partnership of which such Qualified
Subsidiary is a partner) or any of its Consolidated Subsidiaries is a party or
by which it or any of its property or assets is bound or to which it is subject,
or (iii) will cause a material default by such Qualified Subsidiary under any
organizational document of any Person in which such Qualified Subsidiary has an
interest, or cause a material default under such Qualified Subsidiary’s
organizational documents, the consequences of which conflict, breach or default
would have a Material Adverse Effect, or result in or require the creation or
imposition of any Lien whatsoever upon any Property (except as contemplated
herein).

 

39



--------------------------------------------------------------------------------

(c) Neither the execution, delivery or performance by or on behalf of ERP of the
Loan Documents to which it is a party, nor compliance by ERP with the terms and
provisions thereof nor the consummation of the transactions contemplated by the
Loan Documents, (i) will materially contravene any applicable provision of any
law, statute, rule, regulation, order, writ, injunction or decree of any court
or governmental instrumentality, (ii) will materially conflict with or result in
any breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien upon any of the property or assets of
ERP or any of its Consolidated Subsidiaries pursuant to the terms of, any
indenture, mortgage, deed of trust, or other agreement or other instrument to
which ERP (or of any partnership of which ERP is a partner) or any of its
Consolidated Subsidiaries is a party or by which it or any of its property or
assets is bound or to which it is subject, or (iii) will cause a material
default by ERP under any organizational document of any Person in which ERP has
an interest, or cause a material default under ERP’s agreement or certificate of
limited partnership, the consequences of which conflict, breach or default would
have a Material Adverse Effect, or result in or require the creation or
imposition of any Lien whatsoever upon any Property (except as contemplated
herein).

Section 4.4 Financial Information.

(a) The consolidated balance sheet of ERP and its Consolidated Subsidiaries,
dated as of December 31, 2010, and the related consolidated statements of ERP’s
financial position for the fiscal year then ended, reported on by Ernst & Young
LLP, a copy of which has been delivered to each of the Banks, fairly present, in
conformity with GAAP, the consolidated financial position of ERP and its
Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows for such fiscal year.

(b) The consolidated balance sheet of EQR, dated as of December 31, 2010, and
the related consolidated statements of EQR’s financial position for the fiscal
year then ended, reported on by Ernst & Young LLP and set forth in the EQR 2010
Form 10-K, a copy of which has been delivered to each of the Banks, fairly
present, in conformity with GAAP, the consolidated financial position of EQR and
its Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows for such fiscal year.

(c) Since September 30, 2011, (i) except as may have been disclosed in writing
to the Banks, nothing has occurred prior to the Closing Date having a Material
Adverse Effect, and (ii) except as previously disclosed to the Banks, neither
ERP nor EQR has incurred any material indebtedness or guaranty on or before the
Closing Date.

Section 4.5 Litigation. Except as previously disclosed by the Borrower or ERP in
writing to the Banks prior to the date hereof, there is no action, suit or
proceeding pending against, or to the knowledge of the Borrower or ERP
threatened against or affecting, nor, to the knowledge of the Borrower or ERP,
any investigation of, (i) the Borrower, any Qualified Subsidiary, ERP, EQR or
any of their respective Consolidated Subsidiaries, (ii) the Loan

 

40



--------------------------------------------------------------------------------

Documents or any of the transactions contemplated by the Loan Documents or
(iii) any of their assets, before any court or arbitrator or any governmental
body, agency or official in which there is a reasonable possibility of an
adverse decision which could, individually or in the aggregate, have a Material
Adverse Effect or which in any manner draws into question the validity or
enforceability of this Agreement or the other Loan Documents.

Section 4.6 Compliance with ERISA. The transactions contemplated by the Loan
Documents will not constitute a nonexempt prohibited transaction (as such term
is defined in Section 4975 of the Code or Section 406 of ERISA) that could
subject the Administrative Agent or the Banks to any tax or penalty for
prohibited transactions imposed under Section 4975 of the Code or Section 502(i)
of ERISA.

Section 4.7 Environmental Matters. ERP and EQR each conducts reviews of the
effect of Environmental Laws on the business, operations and properties of ERP,
EQR, Consolidated Subsidiaries of either or both, and Qualified Subsidiaries
when necessary in the course of which it identifies and evaluates associated
liabilities and costs (including, without limitation, any capital or operating
expenditures required for clean-up or closure of properties presently owned, any
capital or operating expenditures required to achieve or maintain compliance
with environmental protection standards imposed by law or as a condition of any
license, permit or contract, any related constraints on operating activities,
and any actual or potential liabilities to third parties, including employees,
and any related costs and expenses). On the basis of this review, ERP and EQR
each has reasonably concluded that such associated liabilities and costs,
including the costs of compliance with Environmental Laws, are unlikely to have
a Material Adverse Effect.

Section 4.8 Taxes. United States Federal income tax returns of ERP, EQR and
their Consolidated Subsidiaries have been prepared and filed through the fiscal
year ended December 31, 2010. ERP, each Qualified Subsidiary, EQR and their
Consolidated Subsidiaries have filed all United States Federal income tax
returns and all other material tax returns which are required to be filed by
them and have paid all taxes due pursuant to such returns or pursuant to any
assessment received by ERP, any Qualified Subsidiary, EQR or any Consolidated
Subsidiary, except such taxes, if any, as are reserved against in accordance
with GAAP, such taxes as are being contested in good faith by appropriate
proceedings or such taxes, the failure to make payment of which when due and
payable will not have, in the aggregate, a Material Adverse Effect. The charges,
accruals and reserves on the books of ERP, any Qualified Subsidiary, EQR and
their Consolidated Subsidiaries in respect of taxes or other governmental
charges are, in the opinion of ERP, adequate.

Section 4.9 Full Disclosure. All information heretofore furnished by the
Borrower or ERP to the Administrative Agent or any Bank for purposes of or in
connection with or pursuant to this Agreement or any transaction contemplated
hereby or thereby is true and accurate in all material respects on the date as
of which such information is stated or certified. The Borrower and ERP have
disclosed to the Administrative Agent, in writing any and all facts existing on
the Closing Date which have or may have (to the extent the Borrower and ERP can
now reasonably foresee) a Material Adverse Effect.

 

41



--------------------------------------------------------------------------------

Section 4.10 Solvency. On the Closing Date and after giving effect to the
transactions contemplated by the Loan Documents occurring on the Closing Date,
the Borrower and ERP will be Solvent.

Section 4.11 Use of Proceeds; Margin Regulations. All proceeds of the Term Loans
will be used by the Borrower only in accordance with the provisions hereof. No
part of the proceeds of any Term Loan will be used by the Borrower to purchase
or carry any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock in any manner that might violate the
provisions of Regulations T, U or X of the Federal Reserve Board. Neither the
making of any Term Loan nor the use of the proceeds thereof will violate or be
inconsistent with the provisions of Regulations T, U or X of the Federal Reserve
Board.

Section 4.12 Governmental Approvals. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required to authorize, or is required in connection with the
execution, delivery and performance of any Loan Document or the consummation of
any of the transactions contemplated thereby other than those that have already
been duly made or obtained and remain in full force and effect or those which,
if not made or obtained, would not have a Material Adverse Effect.

Section 4.13 Investment Company Act. Neither the Borrower, any Qualified
Subsidiary, ERP, EQR nor any Consolidated Subsidiary is (x) an “investment
company” or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended, or (y) subject to any
other federal or state law or regulation which purports to restrict or regulate
its ability to borrow money or otherwise obtain extensions of credit.

Section 4.14 Principal Offices. As of the Closing Date, the principal office,
chief executive office and principal place of business of the Borrower and ERP
is Two North Riverside Plaza, Suite 400, Chicago, Illinois 60606.

Section 4.15 REIT Status. For the fiscal year ended December 31, 2011, EQR
qualified and EQR intends to continue to qualify as a real estate investment
trust under the Code.

Section 4.16 No Default. No Event of Default or, to the best of the Borrower’s
and ERP’s knowledge, Default exists and none of the Borrower, any Qualified
Subsidiary or ERP is in default in any material respect beyond any applicable
grace period under or with respect to any other material agreement, instrument
or undertaking to which it is a party or by which it or any of its property is
bound in any respect, the existence of which default is likely to result in a
Material Adverse Effect.

Section 4.17 Compliance With Law. To the Borrower’s and ERP’s knowledge, the
Borrower, each Qualified Subsidiary, ERP and each of the Real Property Assets
are in compliance with all laws, rules, regulations, orders, judgments, writs
and decrees, including, without limitation, all building and zoning ordinances
and codes, the failure to comply with which is likely to have a Material Adverse
Effect.

 

42



--------------------------------------------------------------------------------

Section 4.18 Organizational Documents. The documents delivered pursuant to
Section 3.1(e) constitute, as of the Closing Date, all of the organizational
documents (together with all amendments and modifications thereof) of the
Borrower, each Qualified Subsidiary as of the Closing Date, ERP and EQR. The
Borrower and ERP each represents that it has delivered to the Administrative
Agent true, correct and complete copies, as of the Closing Date, of each of the
documents set forth in this Section 4.18, except for exhibits to ERP’s
partnership agreement identifying the current list of partners which, with the
permission of the Banks, have been omitted therefrom.

Section 4.19 Qualifying Unencumbered Properties. As of September 30, 2011, each
Property listed on Exhibit D as a Qualifying Unencumbered Property (i) is Raw
Land, a Property with Development Activity, a Condo Property or an operating
multifamily residential property owned or ground leased (directly or
beneficially) by ERP, EQR, or a Consolidated Subsidiary or Investment Affiliate
of either or both, (ii) is not subject (nor are any equity interests in such
Property that are owned directly or indirectly by ERP or EQR subject) to a Lien
which secures Indebtedness of any Person, other than Permitted Liens, (iii) is
not subject (nor are any equity interests in such Property that are owned
directly or indirectly by ERP or EQR subject) to any Negative Pledges, and
(iv) is not owned by a Subsidiary of ERP or EQR (other than ERP) that has any
outstanding Unsecured Debt (other than those items of Indebtedness set forth in
clauses (d) or (e) of the definition of Indebtedness, or any Contingent
Obligation other than guarantees for borrowed money). All of the information set
forth on Exhibit D is true and correct in all material respects.

ARTICLE V

AFFIRMATIVE AND NEGATIVE COVENANTS

ERP covenants and agrees that, so long as any Bank has any Commitment hereunder
or any Obligations remain unpaid:

Section 5.1 Information. ERP will deliver to each of the Banks:

(a) as soon as available and in any event within fifteen (15) Business Days
after the same is filed with the Securities and Exchange Commission (but in no
event later than 125 days after the end of each fiscal year of ERP) a
consolidated balance sheet of ERP, EQR and their Consolidated Subsidiaries as of
the end of such fiscal year and the related consolidated statements of ERP’s and
EQR’s operations and consolidated statements of ERP’s and EQR’s cash flow for
such fiscal year, setting forth in each case in comparative form the figures as
of the end of and for the previous fiscal year, all as reported on the form
provided to the Securities and Exchange Commission on ERP’s and EQR’s Form 10K
and reported on by Ernst & Young LLP or other independent public accountants of
nationally recognized standing;

(b) as soon as available and in any event within fifteen (15) Business Days
after the same is filed with the Securities and Exchange Commission (but in no
event later than 80 days after the end of each of the first three quarters of
each fiscal year of ERP and EQR), (i) a consolidated balance sheet of ERP, EQR
and their Consolidated Subsidiaries as of the end of

 

43



--------------------------------------------------------------------------------

such quarter and the related consolidated statements of ERP’s and EQR’s
operations and consolidated statements of ERP’s and EQR’s cash flow for such
quarter and for the portion of ERP’s or EQR’s fiscal year ended at the end of
such quarter, all as reported on the form provided to the Securities and
Exchange Commission on ERP’s and EQR’s Form 10Q, and (ii) and such other
information reasonably requested by the Administrative Agent or any Bank;

(c) simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate of the chief financial
officer, the chief accounting officer or treasurer of ERP (i) setting forth in
reasonable detail the calculations required to establish whether ERP was in
compliance with the requirements of Section 5.8 on the date of such financial
statements; (ii) certifying (x) that such financial statements fairly present in
all material respects the financial condition and the results of operations of
ERP on the dates and for the periods indicated, on the basis of GAAP, with
respect to ERP subject, in the case of interim financial statements, to normally
recurring year-end adjustments, and (y) that such officer has reviewed the terms
of the Loan Documents and has made, or caused to be made under his or her
supervision, a review in reasonable detail of the business and condition of ERP
during the period beginning on the date through which the last such review was
made pursuant to this Section 5.1(c) (or, in the case of the first certification
pursuant to this Section 5.1(c), the Closing Date) and ending on a date not more
than ten (10) Business Days prior to the date of such delivery and that (1) on
the basis of such financial statements and such review of the Loan Documents, no
Event of Default existed under Section 6.1(b) with respect to Sections 5.8 or
5.9 at or as of the date of said financial statements; provided, however, that,
from and after the acquisition by the Borrower, directly or indirectly, of the
Archstone Interests and for so long as any of such Archstone Affiliates
constitutes an Investment Affiliate under this Agreement, the certification
pursuant to this Section 5.1(c)(ii)(y)(1) shall be prepared without taking into
account the investment in the Archstone Interests and the Borrower shall also
deliver to each of the Banks within 80 days after the end of each of the first
three quarters of each fiscal year of the Borrower and within 140 days after the
end of each fiscal year of the Borrower an additional certification of the
matters required by this Section 5.1(c)(ii)(y)(1) that does take into account
the investment in the Archstone Interests, and (2) on the basis of such review
of the Loan Documents and the business and condition of ERP, to the best
knowledge of such officer, as of the last day of the period covered by such
certificate no Default or Event of Default under any other provision of
Section 6.1 occurred and is continuing or, if any such Default or Event of
Default has occurred and is continuing, specifying the nature and extent thereof
and the action the Borrower or ERP proposes to take in respect thereof. Such
certificate shall set forth the calculations required to establish the matters
described in clauses (1) and (2) above;

(d) (i) within five (5) Business Days after any officer of the Borrower or ERP
obtains knowledge of any Default or Event of Default, if such Default or Event
of Default is then continuing, a certificate of the chief financial officer, the
chief accounting officer, treasurer, controller, or other executive officer of
the Borrower setting forth the details thereof and the action which the Borrower
or ERP is taking or proposes to take with respect thereto; and (ii) promptly and
in any event within five (5) Business Days after the Borrower or ERP obtains
knowledge thereof, notice of (x) any litigation or governmental proceeding
pending or threatened against the Borrower, ERP or the Real Property Assets as
to which there is a reasonable possibility of an adverse determination and
which, if adversely determined, is likely to individually or in the aggregate,
result in a Material Adverse Effect, and (y) any other event, act or condition
which is likely to result in a Material Adverse Effect;

 

44



--------------------------------------------------------------------------------

(e) promptly upon the mailing thereof to the shareholders of EQR generally, and
to the extent the same are not publicly available, copies of all financial
statements, reports and proxy statements so mailed;

(f) promptly upon the filing thereof and to the extent that the same are not
publicly available, copies of all registration statements (other than the
exhibits thereto and any registration statements on Form S-8 or its equivalent)
and reports on Forms 10-K, 10-Q and 8-K (or their equivalents) (other than the
exhibits thereto, which exhibits will be provided upon request therefor by any
Bank) which EQR shall have filed with the Securities and Exchange Commission;

(g) promptly and in any event within thirty (30) days, if and when any member of
the ERISA Group (i) gives or is required to give notice to the PBGC of any
“reportable event” (as defined in Section 4043 of ERISA) with respect to any
Plan which might constitute grounds for a termination of such Plan under Title
IV of ERISA, or knows that the plan administrator of any Plan has given or is
required to give notice of any such reportable event, a copy of the notice of
such reportable event given or required to be given to the PBGC; (ii) receives
notice of complete or partial withdrawal liability under Title IV of ERISA or
notice that any Multiemployer Plan is in reorganization, is insolvent or has
been terminated, a copy of such notice; (iii) receives notice from the PBGC
under Title IV of ERISA of an intent to terminate, impose liability (other than
for premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer, any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Code, a copy of such
application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or in respect of any Benefit
Arrangement or makes any amendment to any Plan or Benefit Arrangement which has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security, and in the case of clauses (i) through (vii) above, which event
could result in a Material Adverse Effect, a certificate of the chief financial
officer or the chief accounting officer of ERP setting forth details as to such
occurrence and action, if any, which ERP or applicable member of the ERISA Group
is required or proposes to take;

(h) promptly and in any event within ten (10) days after the Borrower or ERP
obtains actual knowledge of any of the following events, a certificate of ERP,
executed by an officer of ERP, specifying the nature of such condition, and
ERP’s or, if the Borrower or ERP has actual knowledge thereof, the Environmental
Affiliate’s proposed initial response thereto: (i) the receipt by ERP, or, if
the Borrower or ERP has actual knowledge thereof, any of the Environmental
Affiliates of any communication (written or oral), whether from a Governmental
Authority, citizens group, employee or otherwise, that alleges that ERP, or, if
the Borrower or ERP has actual knowledge thereof, any of the Environmental
Affiliates, is not in compliance with applicable Environmental Laws, and such
noncompliance is likely to have a Material Adverse Effect, (ii) the Borrower or
ERP shall obtain actual knowledge that there

 

45



--------------------------------------------------------------------------------

exists any Environmental Claim pending against ERP or any Environmental
Affiliate and such Environmental Claim is likely to have a Material Adverse
Effect or (iii) ERP obtains actual knowledge of any release, emission, discharge
or disposal of any Material of Environmental Concern that is likely to form the
basis of any Environmental Claim against ERP or any Environmental Affiliate
which in any such event is likely to have a Material Adverse Effect;

(i) promptly and in any event within five (5) Business Days after receipt of any
material notices or correspondence from any company or agent for any company
providing insurance coverage to ERP relating to any loss which is likely to
result in a Material Adverse Effect, copies of such notices and correspondence;
and

(j) from time to time such additional information regarding the financial
position or business of ERP, EQR and their Subsidiaries as the Administrative
Agent, at the request of any Bank, may reasonably request in writing.

Section 5.2 Payment of Obligations. Each of the Borrower, each Qualified
Subsidiary, ERP, EQR and their Consolidated Subsidiaries will pay and discharge,
at or before maturity, all its respective material obligations and liabilities
including, without limitation, any obligation pursuant to any agreement by which
it or any of its properties is bound, in each case where the failure to so pay
or discharge such obligations or liabilities is likely to result in a Material
Adverse Effect, and will maintain in accordance with GAAP, appropriate reserves
for the accrual of any of the same.

Section 5.3 Maintenance of Property; Insurance; Leases.

(a) The Borrower, ERP and/or EQR will keep, and will cause each Consolidated
Subsidiary and Qualified Subsidiary to keep, all property useful and necessary
in its business, including without limitation the Real Property Assets (for so
long as it constitutes Real Property Assets), in good repair, working order and
condition, ordinary wear and tear excepted, in each case where the failure to so
maintain and repair will have a Material Adverse Effect.

(b) The Borrower, each Qualified Subsidiary, ERP and/or EQR shall maintain, or
cause to be maintained, insurance with such insurers, on such properties, in
such amounts and against such risks (excluding terrorist insurance and mold
insurance and, to the extent the same are not commercially available or
available at commercially reasonable rates, earthquake insurance or windstorm
insurance) as is consistent with insurance maintained by businesses of
comparable type and size in the industry, and furnish the Administrative Agent
satisfactory evidence thereof promptly upon Administrative Agent’s reasonable
request.

Section 5.4 Conduct of Business and Maintenance of Existence. The Borrower, each
Qualified Subsidiary, ERP and EQR will continue to engage in business of the
same general type as now conducted by ERP and EQR, and each will preserve, renew
and keep in full force and effect, its partnership and trust existence and its
respective rights, privileges and franchises necessary for the normal conduct of
business unless the failure to maintain such rights and franchises does not have
a Material Adverse Effect.

 

46



--------------------------------------------------------------------------------

Section 5.5 Compliance with Laws. The Borrower, ERP and EQR will and will cause
their Subsidiaries to comply in all material respects with all applicable laws,
ordinances, rules, regulations, and requirements of governmental authorities
(including, without limitation, Environmental Laws, and all zoning and building
codes with respect to the Real Property Assets and ERISA and the rules and
regulations thereunder and all federal securities laws) except where the
necessity of compliance therewith is contested in good faith by appropriate
proceedings or where the failure to do so will not have a Material Adverse
Effect or expose Administrative Agent or the Banks to any material liability
therefor.

Section 5.6 Inspection of Property, Books and Records. Each of the Borrower, ERP
and EQR will keep proper books of record and account in which full, true and
correct entries shall be made of all material dealings and transactions in
relation to its business and activities in conformity with GAAP, modified as
required by this Agreement and applicable law; and will permit representatives
of any Bank at such Bank’s expense to visit and inspect any of its properties,
including without limitation the Real Property Assets, to examine and make
abstracts from any of its books and records and to discuss its affairs, finances
and accounts with its officers and independent public accountants, all at such
reasonable times during normal business hours, upon reasonable prior notice and
as often as may reasonably be desired. Administrative Agent shall coordinate any
such visit or inspection to arrange for review by any Bank requesting any such
visit or inspection.

Section 5.7 Intentionally Omitted.

Section 5.8 Financial Covenants.

(a) Indebtedness to Gross Asset Value. ERP shall not permit the ratio of
Indebtedness of ERP and EQR (excluding Indebtedness of Consolidated Subsidiaries
or Investment Affiliates), and ERP’s Share of Indebtedness of all Consolidated
Subsidiaries and Investment Affiliates to Gross Asset Value of ERP and EQR to
exceed 0.60:1 at any time; provided, however, that with respect to any Fiscal
Quarter in which ERP acquired any Real Property Assets (whether by purchase,
merger or other corporate transaction), at ERP’s election, the ratio of
Indebtedness of ERP and EQR (excluding Indebtedness of Consolidated Subsidiaries
or Investment Affiliates), and ERP’s Share of Indebtedness of all Consolidated
Subsidiaries and Investment Affiliates to Gross Asset Value of ERP and EQR for
such Fiscal Quarter and for the next three succeeding Fiscal Quarters may exceed
0.60:1, provided that such ratio in no event shall exceed 0.65:1, and provided,
further, that thereafter such ratio shall not exceed 0.60:1. For purposes of
this covenant, (i) Indebtedness shall be adjusted by deducting therefrom an
amount equal to the lesser of (x) Indebtedness that by its terms is scheduled to
mature on or before the date that is 24 months from the date of calculation, and
(y) Unrestricted Cash or Cash Equivalents, and (ii) Gross Asset Value shall be
adjusted by deducting therefrom the amount by which Indebtedness is adjusted
under clause (i).

(b) Secured Debt to Gross Asset Value. ERP shall not permit the ratio of Secured
Debt of ERP and EQR (excluding Indebtedness of Consolidated Subsidiaries or
Investment Affiliates), and ERP’s Share of Secured Debt of all Consolidated
Subsidiaries and Investment Affiliates to Gross Asset Value of ERP and EQR to
exceed 0.40:1 at any time.

 

47



--------------------------------------------------------------------------------

(c) Consolidated EBITDA to Fixed Charges Ratio. ERP shall not permit the ratio
of Consolidated EBITDA for the then most recently completed twelve (12) month
period to Fixed Charges for the then most recently completed twelve (12) month
period to be less than 1.50:1.

(d) Unencumbered Pool. ERP shall not permit the ratio of the Unencumbered Asset
Value to outstanding Unsecured Debt to be less than 1.50:1 at any time.

(e) Permitted Holdings. ERP’s and EQR’s primary business will be the ownership,
operation and development of multifamily residential property (including
conversions to condominiums) and any other business activities of ERP, EQR and
Subsidiaries of either or both will remain incidental thereto. Notwithstanding
the foregoing, ERP, EQR and Subsidiaries of either or both may acquire or
maintain Permitted Holdings if and so long as the aggregate value of Permitted
Holdings, whether held directly or indirectly (but without duplication) by ERP,
EQR and/or their Subsidiaries, does not exceed, at any time, thirty-five percent
(35%) of Gross Asset Value of ERP and EQR as a whole.

(f) Calculation. Each of the foregoing ratios and financial requirements shall
be calculated as of the last day of each Fiscal Quarter.

Section 5.9 Restriction on Fundamental Changes.

(a) Neither ERP nor EQR shall enter into any merger or consolidation, unless
(i) either (x) ERP or EQR is the surviving entity, or (y) the individuals
constituting EQR’s Board of Trustees immediately prior to such merger or
consolidation represent a majority of the surviving entity’s Board of Directors
or Board of Trustees after such merger or consolidation, and (ii) the entity
which is merged with ERP or EQR is predominantly in the commercial real estate
business. The Borrower shall not enter into any merger or consolidation with any
Person, other than a merger or consolidation with and into ERP, a Wholly-Owned
Domestic Subsidiary or an Eligible REIT Subsidiary; provided, that (i) ERP, such
Wholly-Owned Domestic Subsidiary or such Eligible REIT Subsidiary, as the case
may be, assumes all of the obligations of the Borrower under this Agreement and
the other Loan Documents pursuant to documentation reasonably satisfactory to
the Administrative Agent, (ii) ERP has supplied such documentation and other
evidence as is reasonably requested by the Administrative Agent or any Bank in
order for the Administrative Agent or such Bank to carry out and be satisfied it
has complied with the results of all necessary “know your customer” or other
similar checks under all applicable laws and regulations with respect to any
such Wholly-Owned Domestic Subsidiary or Eligible REIT Subsidiary, as the case
may be, where the necessary information is not already available to the
Administrative Agent or such Bank, (iii) ERP, such Wholly-Owned Subsidiary or
such Eligible REIT Subsidiary, as the case may be, shall have executed and
delivered to the Administrative Agent a new Note for the account of each Bank
requesting a new Note, and, upon the execution and delivery of any such Note,
such Bank agrees to promptly return any existing Note payable to such Bank and
(iv) in the case of any Wholly-Owned Domestic Subsidiary or Eligible REIT
Subsidiary, the Administrative Agent shall have received all documents required
to be delivered pursuant to Section 3.1 with respect to a Qualified Subsidiary,
each of which shall be in form and substance reasonably satisfactory to the
Administrative Agent. Following any such merger or consolidation, each

 

48



--------------------------------------------------------------------------------

reference in this Agreement and the other Loan Documents to the “Borrower” shall
be deemed to refer to ERP, such Wholly-Owned Domestic Subsidiary or such
Eligible REIT Subsidiary, as the case may be, which is the survivor of such
merger or consolidation.

(b) The Borrower shall not amend its limited liability company agreement or
other organizational documents in any manner that would have a Material Adverse
Effect without the Administrative Agent’s consent, which shall not be
unreasonably withheld. ERP shall not amend its agreement of limited partnership
or other organizational documents in any manner that would have a Material
Adverse Effect without the Administrative Agent’s consent, which shall not be
unreasonably withheld. EQR shall not amend its declaration of trust, by-laws, or
other organizational documents in any manner that would have a Material Adverse
Effect without the Administrative Agent’s consent, which shall not be
unreasonably withheld. No Qualified Subsidiary shall amend its organizational
documents in any manner that would have a Material Adverse Effect without the
Required Banks’ consent.

(c) The Borrower shall deliver to Administrative Agent copies of all amendments
to the Borrower’s limited liability company agreement, to ERP’s agreement of
limited partnership or to EQR’s declaration of trust, by-laws, or other
organizational documents simultaneously with the first delivery of financial
statements referred to in Sections 5.1(a) or (b) above following the effective
date of any such amendment.

Section 5.10 Changes in Business. Except for Permitted Holdings, none of the
Borrower, any Qualified Subsidiary, ERP or EQR shall enter into any business
which is substantially different from that conducted by ERP or EQR on the
Closing Date after giving effect to the transactions contemplated by the Loan
Documents. ERP shall carry on its business operations through ERP and its
Subsidiaries and Investment Affiliates.

Section 5.11 Margin Stock. None of the proceeds of any Term Loan will be used,
directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of buying or carrying any Margin Stock in any manner that might
violate the provisions of Regulations T, U or X of the Federal Reserve Board.

Section 5.12 Intentionally Omitted.

Section 5.13 EQR Status.

(a) Status. EQR shall at all times (i) remain a publicly traded company listed
on the New York Stock Exchange or another national stock exchange located in the
United States and (ii) maintain its status as a self-directed and
self-administered real estate investment trust under the Code.

(b) Indebtedness. EQR shall not, and shall not permit any of its Subsidiaries
to, directly or indirectly, create, incur, assume or otherwise become or remain
directly or indirectly liable with respect to any Indebtedness, except:

(1) the Obligations; and

 

49



--------------------------------------------------------------------------------

(2) Indebtedness which, after giving effect thereto, may be incurred or may
remain outstanding without giving rise to an Event of Default or Default.

(c) Disposal of Partnership Interests. EQR will not directly or indirectly
convey, sell, transfer, assign, pledge or otherwise encumber or dispose of any
of its partnership interests in ERP, except for the reduction of EQR’s interest
in ERP arising from ERP’s issuance of partnership interests in ERP or the
retirement of preference units by ERP.

Section 5.14 Qualifying Guaranties; Release Events

(a) With respect to (i) any Person that becomes a Qualified Subsidiary (other
than an Excluded Qualified Subsidiary) after the Effective Date (including,
without limitation, any Person that becomes a Qualified Subsidiary as a result
of a Reinstatement Event that occurs following a previously occurring Release
Event with respect to such Person) and/or (ii) any Qualified Subsidiary that
ceases to be an Excluded Qualified Subsidiary after the Effective Date, on or
prior to such time that such Person becomes a Qualified Subsidiary (other than
an Excluded Qualified Subsidiary) or ceases to be an Excluded Qualified
Subsidiary, as applicable, ERP and the Borrower shall cause such Person to
deliver to the Administrative Agent, on behalf of the Banks, (x) a Qualifying
Guaranty duly executed by such Qualified Subsidiary and (y) all documents
required to be delivered pursuant to Section 3.1 with respect to a Qualified
Subsidiary, each of which shall be in form and substance reasonably satisfactory
to the Administrative Agent.

(b) If at any time (i) all loans made to, and all letters of credit issued for
the benefit of, a Qualified Subsidiary under the Revolving Credit Agreement are
no longer outstanding and (ii) the Administrative Agent has received a
certificate, duly executed by ERP, to that effect (the occurrence of clauses
(i) and (ii) being referred to herein as a “Release Event”), then (x) the
Qualifying Guaranty of such Qualified Subsidiary shall automatically terminate
and be released and (y) the Subsidiary of ERP party to such Qualifying Guaranty
shall no longer be a Qualified Subsidiary hereunder. Following any such Release
Event, the Administrative Agent shall promptly execute and deliver such
documents and agreements reasonably requested by ERP confirming the termination
and release of such Qualifying Guaranty, all at the sole expense of the
Borrower.

ARTICLE VI

DEFAULTS

Section 6.1 Events of Default. If one or more of the following events (“Events
of Default”) shall have occurred and be continuing:

(a) the Borrower shall fail to pay when due any principal of any Term Loan, or
the Borrower shall fail to pay when due interest on any Term Loan or any fees or
any other amount payable hereunder and the same shall continue for a period of
five (5) days after the same becomes due;

(b) ERP shall fail to observe or perform any covenant contained in Section 5.8,
Section 5.9, Section 5.11, Section 5.13 or Section 5.14;

 

50



--------------------------------------------------------------------------------

(c) the Borrower or ERP shall fail to observe or perform any covenant or
agreement contained in this Agreement required to be observed or performed by it
(other than those covered by clause (a), (b), (e), (f), (g), (h), (j), (n) or
(o) of this Section 6.1) for 30 days after written notice thereof has been given
to the Borrower by the Administrative Agent, or if such default is of such a
nature that it cannot with reasonable effort be completely remedied within said
period of thirty (30) days such additional period of time as may be reasonably
necessary to cure same, provided Borrower or ERP, as the case may be, commences
such cure within said thirty (30) day period and diligently prosecutes same,
until completion, but in no event shall such extended period exceed ninety
(90) days;

(d) any representation, warranty, certification or statement made or deemed made
by the Borrower or ERP in this Agreement or in any certificate, financial
statement or other document delivered pursuant to this Agreement shall prove to
have been incorrect in any material respect when made (or deemed made) and the
defect causing such representation or warranty to be incorrect when made (or
deemed made) is not removed within thirty (30) days after written notice thereof
from Administrative Agent to Borrower;

(e) the Borrower, any Qualified Subsidiary, ERP, EQR, any Subsidiary or any
Investment Affiliate shall default in the payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) of any amount
owing in respect of any Recourse Debt (other than the Obligations) for which the
aggregate outstanding principal amount exceeds $50,000,000 and such default
shall continue beyond the giving of any required notice and the expiration of
any applicable grace period and such default has not been waived, in writing, by
the holder of any such Debt; or the Borrower, any Qualified Subsidiary, ERP,
EQR, any Subsidiary or any Investment Affiliate shall default in the performance
or observance of any obligation or condition with respect to any such Recourse
Debt or any other event shall occur or condition exist beyond the giving of any
required notice and the expiration of any applicable grace period, if the effect
of such default, event or condition is to accelerate the maturity of any such
indebtedness or to permit (without any further requirement of notice or lapse of
time) the holder or holders thereof, or any trustee or agent for such holders,
to accelerate the maturity of any such indebtedness;

(f) the Borrower, ERP or EQR shall commence a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or seeking the appointment of a trustee, receiver, liquidator,
custodian or other similar official of it or any substantial part of its
property, or shall consent to any such relief or to the appointment of or taking
possession by any such official in an involuntary case or other proceeding
commenced against it, or shall make a general assignment for the benefit of
creditors, or shall fail generally to pay its debts as they become due, or admit
in writing its inability to pay its debts as such debts become due, or shall
take any action to authorize any of the foregoing;

(g) an involuntary case or other proceeding shall be commenced against the
Borrower, ERP or EQR seeking liquidation, reorganization or other relief with
respect to it or its debts under any bankruptcy, insolvency or other similar law
now or hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 90 days; or an order for relief shall
be entered against the Borrower, ERP or EQR under the federal bankruptcy laws as
now or hereafter in effect;

 

51



--------------------------------------------------------------------------------

(h) one or more final, non-appealable judgments or decrees (or one or more
judgments which is/are not stayed pending appeal) in an aggregate amount of
Fifty Million Dollars ($50,000,000) or more shall be entered by a court or
courts of competent jurisdiction against the Borrower, any Qualified Subsidiary,
ERP, EQR or, to the extent of any recourse to Borrower, ERP, EQR or any
Qualified Subsidiary, any of their respective Consolidated Subsidiaries (other
than any judgment as to which, and only to the extent, a reputable insurance
company has acknowledged coverage of such claim in writing) and (i) any such
judgments or decrees shall not be stayed, discharged, paid, bonded or vacated
within thirty (30) days or (ii) enforcement proceedings shall be commenced by
any creditor on any such judgments or decrees;

(i) there shall be a change in the majority of the Board of Directors or Board
of Trustees of EQR during any twelve (12) month period, excluding any change in
directors or trustees resulting from (w) the retirement/resignation of any
director or trustee as a result of compliance with any written policy of EQR
requiring retirement/resignation from the Board upon reaching the retirement age
specified in such policy or in connection with EQR’s Majority Voting Policy,
(x) the death or disability of any director or trustee, or (y) satisfaction of
any requirement for the majority of the members of the board of directors or
trustees of EQR to qualify under applicable law as independent directors or
trustees or (z) the replacement of any director or trustee who is an officer or
employee of EQR or an affiliate of EQR with any other officer or employee of EQR
or an affiliate of EQR;

(j) any Person or “group” (as such term is defined in applicable federal
securities laws and regulations) shall acquire more than thirty percent (30%) of
the common shares of EQR, provided, however, that Persons acquiring common
shares of EQR from EQR in connection with an acquisition or other transaction
with EQR, without any agreement among such Persons to act together to hold,
dispose of, or vote such shares following the acquisition of such shares, shall
not be considered a “group” for purposes of this clause (j);

(k) except following (i) a merger or consolidation of the Borrower with and into
ERP permitted under the second sentence of Section 5.9(a), (ii) such time, if
any, as the Borrower becomes an Eligible REIT Subsidiary (whether through an
election made by the Borrower to be treated as a real estate investment trust
under the Code or a merger of the Borrower with and into an Eligible REIT
Subsidiary permitted under the second sentence of Section 5.9(a)) or (iii) a
transfer of the equity interests of the Borrower to an Eligible REIT Subsidiary
resulting in such Eligible REIT Subsidiary owning, directly or indirectly, all
of the equity interests of the Borrower, ERP shall at any time cease to own and
control, directly or indirectly, 100% of each class of outstanding equity
interests of the Borrower free and clear of all Liens,

(l) if at any time the Borrower is an Eligible REIT Subsidiary (whether through
an election made by the Borrower to be treated as a real estate investment trust
under the Code, a merger of the Borrower with and into an Eligible REIT
Subsidiary permitted under

 

52



--------------------------------------------------------------------------------

the second sentence of Section 5.9(a), or otherwise), ERP shall cease to own and
control, directly or indirectly, 100% of each class of outstanding equity
interests of the Borrower (other than Non-Voting Preferred Equity Interests of
the Borrower) free and clear of all Liens;

(m) if at any time the Borrower is owned, directly or indirectly, by an Eligible
REIT Subsidiary, (i) ERP shall cease to own and control, directly or indirectly,
100% of each class of outstanding equity interests of such Eligible REIT
Subsidiary (other than Non-Voting Preferred Equity Interests of such Eligible
REIT Subsidiary) or (ii) such Eligible REIT Subsidiary shall cease to own and
control, directly or indirectly, 100% of each class of outstanding equity
interests of the Borrower, in each case free and clear of all Liens;

(n) any Termination Event with respect to a Plan shall occur as a result of
which Termination Event or Events any member of the ERISA Group has incurred or
may incur any liability to the PBGC or any other Person and the sum (determined
as of the date of occurrence of such Termination Event) of the insufficiency of
such Plan and the insufficiency of any and all other Plans with respect to which
such a Termination Event shall have occurred and be continuing (or, in the case
of a Multiemployer Plan with respect to which a Termination Event described in
clause (ii) of the definition of Termination Event shall have occurred and be
continuing, the liability of ERP) is equal to or greater than $20,000,000 and
which the Administrative Agent reasonably determines will have a Material
Adverse Effect;

(o) any member of the ERISA Group shall commit a failure described in
Section 302(f)(1) of ERISA or Section 412(n)(1) of the Code and the amount of
the lien determined under Section 302(f)(3) of ERISA or Section 412(n)(3) of the
Code that could reasonably be expected to be imposed on any member of the ERISA
Group or their assets in respect of such failure shall be equal to or greater
than $20,000,000 and which the Administrative Agent reasonably determines will
have a Material Adverse Effect;

(p) at any time, for any reason the Borrower, any Qualified Subsidiary, any Down
REIT Guarantor, ERP or EQR seeks to repudiate its obligations under any Loan
Document; or

(q) a default beyond any applicable notice or grace period under any of the
other Loan Documents.

Section 6.2 Rights and Remedies.

(a) Upon the occurrence of any Event of Default described in Sections 6.1(f) or
(g), the Commitments shall immediately terminate and the unpaid principal amount
of, and any and all accrued interest on, the Term Loans and any and all accrued
fees and other Obligations hereunder shall automatically become immediately due
and payable, with all additional interest from time to time accrued thereon
during the continuance of such Event of Default at the Default Rate and without
presentation, demand, or protest or other requirements of any kind (including,
without limitation, valuation and appraisement, diligence, presentment, notice
of intent to demand or accelerate and notice of acceleration), all of which are
hereby expressly waived by the Borrower; and upon the occurrence and during the
continuance of any other Event of Default, subject to the provisions of
Section 6.2(b), the Administrative Agent

 

53



--------------------------------------------------------------------------------

may (and upon the demand of the Required Banks shall), by written notice to the
Borrower, in addition to the exercise of all of the rights and remedies
permitted the Administrative Agent and the Banks at law or equity or under any
of the other Loan Documents, declare the Commitments terminated and the unpaid
principal amount of and any and all accrued and unpaid interest on the Term
Loans and any and all accrued fees and other Obligations hereunder to be, and
the same shall thereupon be, immediately due and payable with all additional
interest from time to time accrued thereon and (except as otherwise as provided
in the Loan Documents) without presentation, demand, or protest or other
requirements of any kind (including, without limitation, valuation and
appraisement, diligence, presentment, notice of intent to demand or accelerate
and notice of acceleration), all of which are hereby expressly waived by the
Borrower.

(b) Notwithstanding anything to the contrary contained in this Agreement or in
any other Loan Document, the Administrative Agent and the Banks each agree that
any exercise or enforcement of the rights and remedies granted to the
Administrative Agent or the Banks under this Agreement or at law or in equity
with respect to this Agreement or any other Loan Documents shall be commenced
and maintained by the Administrative Agent on behalf of the Administrative Agent
and/or the Banks. The Administrative Agent shall act at the direction of the
Required Banks in connection with the exercise of any and all remedies at law,
in equity or under any of the Loan Documents (including, without limitation,
those set forth in Section 6.4) or, if the Required Banks are unable to reach
agreement within thirty (30) days of commencement of discussions, then, from and
after an Event of Default and the end of such thirty (30) day period, the
Administrative Agent may pursue such rights and remedies as it may determine if
it shall reasonably determine that the same shall be in the best interests of
the Banks, taken as a whole.

Section 6.3 Notice of Default. The Administrative Agent shall give notice to the
Borrower under Section 6.1(c) promptly upon being requested to do so by the
Required Banks and shall thereupon notify all the Banks thereof. The
Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default (other than nonpayment of
principal of or interest on the Term Loans) unless Administrative Agent has
received notice in writing from a Bank, Borrower, ERP or any court or
governmental agency referring to this Agreement or the other Loan Documents,
describing such event or condition. Should Administrative Agent receive notice
of the occurrence of a Default or Event of Default expressly stating that such
notice is a notice of a Default or Event of Default, or should Administrative
Agent send Borrower a notice of Default or Event of Default, Administrative
Agent shall promptly give notice thereof to each Bank.

Section 6.4 Distribution of Proceeds after Default. Notwithstanding anything
contained herein to the contrary, from and after an Event of Default, to the
extent proceeds are received by Administrative Agent, such proceeds will be
distributed promptly to the Banks pro rata in accordance with the unpaid
principal amount of the Term Loans.

 

54



--------------------------------------------------------------------------------

ARTICLE VII

THE AGENTS

Section 7.1 Appointment and Authorization. Each Bank irrevocably appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement and the other Loan Documents as
are delegated to the Administrative Agent by the terms hereof or thereof,
together with all such powers and discretion as are reasonably incidental
thereto. Except as set forth in Sections 7.8 and 7.9, the provisions of this
Article VII are solely for the benefit of Administrative Agent and the Banks,
and Borrower and ERP, shall not have any right to rely on or enforce any of the
provisions of this Article VII. In performing its functions and duties under
this Agreement, Administrative Agent shall act solely as an agent of the Banks
and does not assume and shall not be deemed to have assumed any obligation
toward or relationship of agency or trust with or for the Borrower or ERP.

Section 7.2 Agency and Affiliates. Bank of America, N.A. (and any other Bank
hereafter acting as Administrative Agent) shall have the same rights and powers
under this Agreement as any other Bank and may exercise or refrain from
exercising the same as though it were not the Administrative Agent, and Bank of
America, N.A. (and any other Bank hereafter acting as Administrative Agent) and
its affiliates may accept deposits from, lend money to, and generally engage in
any kind of business with the Borrower, ERP, EQR or any Subsidiary or affiliate
of the Borrower or ERP as if it were not the Administrative Agent hereunder, and
the term “Bank” and “Banks” shall include Bank of America, N.A. (and any other
Bank hereafter acting as Administrative Agent) in its individual capacity.

Section 7.3 Action by Administrative Agent. The obligations of the
Administrative Agent hereunder are only those expressly set forth herein.
Without limiting the generality of the foregoing, the Administrative Agent shall
not be required to take any action with respect to any Default or Event of
Default, except as expressly provided in Article VI. The duties of
Administrative Agent shall be administrative in nature. Subject to the
provisions of Sections 7.1, 7.5 and 7.6, Administrative Agent shall administer
the Term Loans in the same manner as it administers its own loans.

Section 7.4 Consultation with Experts. As between Administrative Agent and the
Banks, the Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower or ERP), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.

Section 7.5 Liability of Administrative Agent, Syndication Agent, Documentation
Agents. As between Administrative Agent and the Banks, none of the
Administrative Agent, the Syndication Agent, or the Documentation Agents, nor
any of their affiliates nor any of their respective directors, officers, agents
or employees, shall be liable for any action taken or not taken by any of them
in connection herewith (i) with the consent or at the request of the Required
Banks or (ii) in the absence of its own gross negligence or wilful misconduct.
As between Administrative Agent and the Banks, none of the Administrative Agent,
the Syndication Agent,

 

55



--------------------------------------------------------------------------------

or the Documentation Agents, nor any of their respective directors, officers,
agents or employees, shall be responsible for or have any duty to ascertain,
inquire into or verify (i) any statement, warranty or representation made in
connection with this Agreement or any borrowing hereunder; (ii) the performance
or observance of any of the covenants or agreements of the Borrower or ERP,
except with respect to payment of principal and interest; (iii) the satisfaction
of any condition specified in Article III, except receipt of items required to
be delivered to the Administrative Agent; or (iv) the validity, effectiveness or
genuineness of this Agreement, the other Loan Documents or any other instrument
or writing furnished in connection herewith. As between Administrative Agent and
the Banks, the Administrative Agent shall not incur any liability by acting in
reliance upon any notice, consent, certificate, statement, or other writing
(which may be a bank wire, or similar writing) believed by it to be genuine or
to be signed by the proper party or parties. Anything to the contrary
notwithstanding, none of the Co-Documentation Agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any other Loan Document, except in its capacity as a Bank hereunder.

Section 7.6 Indemnification. Each Bank shall on a several basis, ratably in
accordance with its Pro Rata Share, indemnify the Administrative Agent, the
Syndication Agent, and the Documentation Agents, and their respective affiliates
and directors, officers, agents and employees (to the extent not reimbursed by
the Borrower, but without affecting Borrower’s reimbursement obligations),
against any cost, expense (including counsel fees and disbursements), claim,
demand, action, loss or liability (except such as result from such indemnitee’s
gross negligence or wilful misconduct) that such indemnitee may suffer or incur
in connection with its duties as Administrative Agent and/or Syndication Agent
and/or Documentation Agents under this Agreement, the other Loan Documents or
any action taken or omitted by such indemnitee hereunder as Administrative Agent
or as Syndication Agent. In the event that the Syndication Agent, the
Documentation Agents or the Administrative Agent shall, subsequent to its
receipt of indemnification payment(s) from Banks in accordance with this
Section, recoup any amount from the Borrower, or any other party liable therefor
in connection with such indemnification, the Syndication Agent, the
Documentation Agents or the Administrative Agent, as the case may be, shall
reimburse the Banks which previously made the payment(s) pro rata, based upon
the actual amounts which were theretofore paid by each Bank. The Syndication
Agent, the Documentation Agents, or the Administrative Agent, as the case may
be, shall reimburse such Banks so entitled to reimbursement within two
(2) Business Days after its receipt of such funds from the Borrower or such
other party liable therefor.

Section 7.7 Credit Decision. Each Bank acknowledges that it has, independently
and without reliance upon the Administrative Agent, the Syndication Agent, or
the Documentation Agents, or any other Bank, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent, Syndication
Agent, the Documentation Agents or any other Bank, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking any action under this Agreement.

 

56



--------------------------------------------------------------------------------

Section 7.8 Successor Administrative Agent or Syndication Agent. The
Administrative Agent, the Syndication Agent, or any of the Documentation Agents
may resign at any time by giving notice thereof to the Banks, the Borrower and
each other and the Administrative Agent or the Syndication Agent, as applicable,
shall resign in the event the Commitment (or in the event a Borrowing of Term
Loans occurs, the unpaid principal amount of the Term Loan) of the Bank serving
as the Administrative Agent or the Syndication Agent is reduced to less than
$10,000,000. Upon any such resignation, the Required Banks shall have the right
to appoint a successor Administrative Agent or Syndication Agent, as applicable,
which successor Administrative Agent or successor Syndication Agent (as
applicable) shall, provided no Event of Default has occurred and is then
continuing, be subject to Borrower’s approval, which approval shall not be
unreasonably withheld or delayed (except that Borrower shall, in all events, be
deemed to have approved Bank of America, N.A. as a successor Syndication Agent
and Deutsche Bank AG, New York Branch, as a successor Administrative Agent). If
no successor Administrative Agent or Syndication Agent (as applicable) shall
have been so appointed by the Required Banks and (if required) approved by the
Borrower, or, if so appointed, shall not have accepted such appointment within
30 days after the retiring Administrative Agent or Syndication Agent (as
applicable) gives notice of resignation, then the retiring Administrative Agent
or retiring Syndication Agent (as applicable) may, on behalf of the Banks,
appoint a successor Administrative Agent or Syndication Agent (as applicable),
which shall be the Syndication Agent or the Administrative Agent, as the case
may be, who shall act until the Required Banks shall appoint a successor
Administrative Agent or Syndication Agent. In any event, the retiring
Administrative Agent shall continue to act as Administrative Agent until such
time as a successor Administrative Agent shall have been so appointed by the
Required Banks, approved by Borrower (if required), and assumed its duties
hereunder. Upon the acceptance of its appointment as the Administrative Agent or
Syndication Agent hereunder by a successor Administrative Agent or successor
Syndication Agent, as applicable, such successor Administrative Agent or
successor Syndication Agent, as applicable, shall thereupon succeed to and
become vested with all the rights and duties of the retiring Administrative
Agent or retiring Syndication Agent, as applicable, and the retiring
Administrative Agent or the retiring Syndication Agent, as applicable, shall be
discharged from its duties and obligations hereunder. After any retiring
Administrative Agent’s or retiring Syndication Agent’s resignation hereunder,
the provisions of this Article shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was the Administrative Agent or the
Syndication Agent, as applicable. For gross negligence or willful misconduct or
if the Administrative Agent shall become a Defaulting Lender, as determined by
the Required Banks (excluding for such determination the Bank serving as
Administrative Agent or Syndication Agent in its capacity as a Bank, as
applicable), the Administrative Agent or Syndication Agent may be removed at any
time by the Required Banks or, in the case of the Administrative Agent becoming
a Defaulting Lender only, by either the Required Banks or the Borrower, giving
at least thirty (30) Business Days prior written notice to the Administrative
Agent, Syndication Agent, Borrower and, in the case of a removal of the
Administrative Agent by Borrower as a result of it becoming a Defaulting Lender,
the Banks. Such resignation or removal shall take effect upon the acceptance of
appointment by a successor Administrative Agent or Syndication Agent, as
applicable, in accordance with the provisions of this Section 7.8.

Section 7.9 Consents and Approvals. All communications from Administrative Agent
to the Banks requesting the Banks’ determination, consent, approval or
disapproval (i) shall be given in the form of a written notice to each Bank,
(ii) shall be accompanied by a description of the matter or item as to which
such determination, approval, consent or disapproval is requested,

 

57



--------------------------------------------------------------------------------

or shall advise each Bank where such matter or item may be inspected, or shall
otherwise describe the matter or issue to be resolved, (iii) shall include, if
reasonably requested by a Bank and to the extent not previously provided to such
Bank, written materials and a summary of all oral information provided to
Administrative Agent by Borrower or ERP in respect of the matter or issue to be
resolved, (iv) shall include Administrative Agent’s recommended course of action
or determination in respect thereof and (v) shall include, in boldface type, a
statement that if any Bank does not respond to such request within ten
(10) Business Days and provide a written explanation of the reasons behind any
objection, such Lender shall be deemed to have approved of or consented to, as
applicable, the recommendation or determination of the Administrative Agent
described in such request. Each Bank shall reply promptly, but in any event
within ten (10) Business Days after receipt of the request therefor from
Administrative Agent (the “Bank Reply Period”). Unless a Bank shall give written
notice to Administrative Agent that it objects to the recommendation or
determination of Administrative Agent within the Bank Reply Period, such Bank
shall be deemed to have approved of or consented to such recommendation or
determination. With respect to decisions requiring the approval of the Required
Banks or all the Banks, Administrative Agent shall submit its recommendation or
determination for approval of or consent to such recommendation or determination
to all Banks and upon receiving the required approval or consent shall follow
the course of action or determination of the Required Banks (and each
non-responding Bank shall be deemed to have concurred with such recommended
course of action) or all the Banks, as the case may be.

ARTICLE VIII

CHANGE IN CIRCUMSTANCES

Section 8.1 Basis for Determining Interest Rate Inadequate or Unfair. If on or
prior to the first day of any Interest Period for any Euro-Dollar Borrowing:

(a) the Administrative Agent determines in good faith that deposits in Dollars
(in the applicable amounts) are not being offered in the relevant market for
such Interest Period, or

(b) the Required Banks advise the Administrative Agent that the Euro-Dollar
Rate, as determined by the Administrative Agent will not adequately and fairly
reflect the cost to each such Bank of funding its Euro-Dollar Loans for such
Interest Period, the Administrative Agent shall forthwith give notice thereof to
the Borrower and the Banks, whereupon until the Administrative Agent notifies
the Borrower that the circumstances giving rise to such suspension no longer
exist, the obligations of the Banks to make Euro-Dollar Loans shall be
suspended. In such event, if the Borrower has previously submitted a Notice of
Borrowing for a Eurodollar Borrowing unless the Borrower notifies the
Administrative Agent at least two Business Days before the date of such
Euro-Dollar Borrowing that it elects not to borrow on such date, the Borrowing
shall instead be made as a Base Rate Borrowing. For purposes of this
Section 8.1(b), in determining whether the Euro-Dollar Rate, as determined by
Administrative Agent, will not adequately and fairly reflect the cost to any
Bank of funding its Euro-Dollar Loans for such Interest Period, such
determination will be based solely on the ability of such Bank to obtain
matching funds in the London interbank market at a reasonably equivalent rate.

 

58



--------------------------------------------------------------------------------

Section 8.2 Illegality. If, on or after the date of this Agreement, the adoption
of any applicable law, rule or regulation, or any change in any applicable law,
rule or regulation, or any change in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Bank (or
its Euro-Dollar Lending Office) with any request or directive (whether or not
having the force of law) made after the Closing Date of any such authority,
central bank or comparable agency shall make it unlawful for any Bank (or its
Euro-Dollar Lending Office) to make, maintain or fund its Euro-Dollar Loans, the
Administrative Agent shall forthwith give notice thereof to the other Banks and
the Borrower, whereupon until such Bank notifies the Borrower and the
Administrative Agent that the circumstances giving rise to such suspension no
longer exist, the obligation of such Bank to make Euro-Dollar Loans shall be
suspended. With respect to Euro-Dollar Loans, before giving any notice to the
Administrative Agent pursuant to this Section, such Bank shall designate a
different Euro-Dollar Lending Office if such designation will avoid the need for
giving such notice and will not, in the judgment of such Bank, be otherwise
disadvantageous to such Bank. If such Bank shall determine that it may not
lawfully continue to maintain and fund any of its outstanding Euro-Dollar Loans
to maturity and shall so specify in such notice, the Borrower shall be deemed to
have delivered a Notice of Interest Rate Election and such Euro-Dollar Loan
shall be converted as of such date to a Base Rate Loan (without payment of any
amounts that Borrower would otherwise be obligated to pay pursuant to
Section 2.11 with respect to Term Loans converted pursuant to this Section 8.2)
in an equal principal amount from such Bank (on which interest and principal
shall be payable contemporaneously with the related Euro-Dollar Loans of the
other Banks), and such Bank shall make such a Base Rate Loan.

If, at any time, it shall be unlawful for any Bank to make, maintain or fund its
Euro-Dollar Loans, the Borrower shall have the right, upon five (5) Business
Days’ notice to the Administrative Agent, to (a) in the event the funding of the
Term Loans has not occurred prior to such time, either (x) cause such Bank to
assign its Commitment to a bank, finance company, insurance company or other
financial institution, in each case reasonably acceptable to the Administrative
Agent, that will become a Bank hereunder, or obtain the agreement of one more
existing Banks to offer to assume the Commitment of such Bank, which offer such
Bank is hereby required to accept (in which case the assigning Bank shall be
entitled to its accrued portion, if any, of the Delayed Draw Fee accruing prior
to the effective date of such assignment and the assignee Bank shall be entitled
to the portion of the Delayed Draw Fee, if any, accruing thereafter) or
(y) cancel the Commitment of such Bank and pay to such Bank its accrued portion,
if any, of the Delayed Draw Fee and all other amounts due such Bank hereunder or
(b) in the event the funding of the Term Loans has occurred on or prior to such
time, either (x) cause a bank, finance company, insurance company or other
financial institution, in each case reasonably acceptable to the Administrative
Agent, to offer to purchase the Term Loan of such Bank for an amount equal to
such Bank’s outstanding Term Loan and all amounts due such Bank hereunder
(including, without limitation, interest and all amounts payable pursuant to
Section 2.11), and to become a Bank hereunder, or obtain the agreement of one or
more existing Banks to offer to purchase the Term Loan of such Bank for such
amount, which offer such Bank is hereby required to accept or (y) repay in full
the Term Loan then outstanding of such Bank, together with interest thereon, and
all other amounts due such Bank hereunder (including, without limitation,
amounts payable pursuant to Section 2.11). Any Bank subject to this paragraph
shall retain the benefits of Sections 8.3, 8.4 and 9.3 for the period prior to
such purchase or cancellation.

 

59



--------------------------------------------------------------------------------

Section 8.3 Increased Cost and Reduced Return.

(a) If, on or after the date hereof, the adoption of any applicable law, rule or
regulation, or any change in any applicable law, rule or regulation, or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank (or its Applicable Lending
Office) with any request or directive (whether or not having the force of law)
made after the Closing Date of any such authority, central bank or comparable
agency, shall impose, modify or deem applicable any reserve (including, without
limitation, any such requirement imposed by the Federal Reserve Board (but
excluding with respect to any Euro-Dollar Loan any such requirement to the
extent reflected in an applicable Euro-Dollar Reserve Percentage)), special
deposit, insurance assessment or similar requirement against assets of, deposits
with or for the account of, or credit extended by, any Bank (or its Applicable
Lending Office) or shall impose on any Bank (or its Applicable Lending Office)
or on the London interbank market any other condition materially more burdensome
in nature, extent or consequence than those in existence as of the Closing Date
affecting such Bank’s Euro-Dollar Loans, its Note, or its obligation to make
Euro-Dollar Loans, and the result of any of the foregoing is to increase the
cost to such Bank (or its Applicable Lending Office) of making or maintaining
any Euro-Dollar Loan, or to reduce the amount of any sum received or receivable
by such Bank (or its Applicable Lending Office) under this Agreement or under
its Note with respect to such Euro-Dollar Loans, by an amount deemed by such
Bank to be material, then, within 15 days after demand by such Bank (with a copy
to the Administrative Agent), the Borrower shall pay to such Bank such
additional amount or amounts (based upon a reasonable allocation thereof by such
Bank to the Euro-Dollar Loans made by such Bank hereunder) as will compensate
such Bank for such increased cost or reduction to the extent such Bank generally
imposes such additional amounts on other borrowers of such Bank in similar
circumstances.

(b) If any Bank shall have reasonably determined that, after the date hereof,
the adoption of any applicable law, rule or regulation regarding capital
adequacy, or any change in any law, rule or regulation regarding capital
adequacy or liquidity requirements, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank any request or directive regarding capital adequacy (whether or not
having the force of law) made after the Closing Date of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on capital of such Bank (or its Parent) as a consequence of such
Bank’s obligations hereunder to a level below that which such Bank (or its
Parent) could have achieved but for such adoption, change, request or directive
(taking into consideration its policies with respect to capital adequacy) by an
amount reasonably deemed by such Bank to be material, then from time to time,
within 15 days after demand by such Bank (with a copy to the Administrative
Agent), the Borrower shall pay to such Bank such additional amount or amounts as
will compensate such Bank (or its Parent) for such reduction to the extent such
Bank generally imposes such additional amounts on other borrowers of such Bank
in similar circumstances.

 

60



--------------------------------------------------------------------------------

(c) Each Bank will promptly notify the Borrower and the Administrative Agent of
any event of which it has knowledge, occurring after the date hereof, which will
entitle such Bank to compensation pursuant to this Section and will designate a
different Applicable Lending Office if such designation will avoid the need for,
or reduce the amount of, such compensation and will not, in the reasonable
judgment of such Bank, be otherwise disadvantageous to such Bank. If such Bank
shall fail to notify Borrower of any such event within 90 days following the end
of the month during which such event occurred, then Borrower’s liability for any
amounts described in this Section incurred by such Bank as a result of such
event shall be limited to those attributable to the period occurring subsequent
to the ninetieth (90th) day prior to the date upon which such Bank actually
notified Borrower of the occurrence of such event. A certificate of any Bank
claiming compensation under this Section and setting forth a reasonably detailed
calculation of the additional amount or amounts to be paid to it hereunder shall
be conclusive in the absence of demonstrable error. In determining such amount,
such Bank may use any reasonable averaging and attribution methods.

(d) If, at any time, any Bank shall be owed amounts pursuant to this
Section 8.3, the Borrower shall have the right, upon five (5) Business Days’
notice to the Administrative Agent to (a) in the event the funding of the Term
Loans has not occurred prior to such time, either (x) cause such Bank to assign
its Commitment to a bank, finance company, insurance company or other financial
institution, in each case reasonably acceptable to the Administrative Agent,
that will become a Bank hereunder, or obtain the agreement of one more existing
Banks to offer to assume the Commitment of such Bank, which offer such Bank is
hereby required to accept (in which case the assigning Bank shall be entitled to
its accrued portion, if any, of the Delayed Draw Fee accruing prior to the
effective date of such assignment and the assignee Bank shall be entitled to the
portion of the Delayed Draw Fee, if any, accruing thereafter) or (y) cancel the
Commitment of such Bank and pay to such Bank its accrued portion, if any, of the
Delayed Draw Fee and all other amounts due such Bank hereunder or (b) in the
event the funding of the Term Loans has occurred on or prior to such time,
either (x) cause a bank, finance company, insurance company or other financial
institution, in each case reasonably acceptable to the Administrative Agent, to
offer to purchase the Term Loan of such Bank for an amount equal to such Bank’s
outstanding Term Loan and all amounts due such Bank hereunder (including,
without limitation, interest and all amounts payable pursuant to Section 2.11),
and to become a Bank hereunder, or obtain the agreement of one or more existing
Banks to offer to purchase the Term Loan of such Bank for such amount, which
offer such Bank is hereby required to accept or (y) repay in full the Term Loan
then outstanding of such Bank, together with interest thereon, and all other
amounts due such Bank hereunder (including, without limitation, amounts payable
pursuant to Section 2.11). Any Bank subject to this paragraph shall retain the
benefits of Sections 8.3, 8.4 and 9.3 for the period prior to such purchase or
cancellation.

Section 8.4 Taxes.

(a) Any and all payments by the Borrower to or for the account of any Bank or
the Administrative Agent hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any and all present or future
taxes, duties, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Bank and the
Administrative Agent, taxes imposed on its income, and

 

61



--------------------------------------------------------------------------------

franchise taxes imposed on it, by the jurisdiction under the laws of which such
Bank or the Administrative Agent (as the case may be) is organized or any
political subdivision thereof and, in the case of each Bank, taxes imposed on
its income, and franchise or similar taxes imposed on it, by the jurisdiction of
such Bank’s Applicable Lending Office or any political subdivision thereof or by
any other jurisdiction (or any political subdivision thereof) as a result of a
present or former connection between such Bank or Administrative Agent and such
other jurisdiction or by the United States (all such non-excluded taxes, duties,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Non-Excluded Taxes”). If the Borrower shall be
required by law to deduct any Non-Excluded Taxes from or in respect of any sum
payable hereunder or under any Note, (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 8.4) such Bank or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions, (iii) the Borrower shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
law and (iv) the Borrower shall furnish to the Administrative Agent, at its
address referred to in Section 9.1, the original or a certified copy of a
receipt evidencing payment thereof.

(b) In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes and any other excise or property taxes, or charges or similar
levies which arise from any payment made hereunder or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note (hereinafter referred to as “Other Taxes”).

(c) The Borrower agrees to indemnify each Bank and the Administrative Agent for
the full amount of Non-Excluded Taxes or Other Taxes (including, without
limitation, any Non-Excluded Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section 8.4) paid by such Bank or the
Administrative Agent (as the case may be) and, so long as such Bank or
Administrative Agent has promptly paid any such Non-Excluded Taxes or Other
Taxes, any liability for penalties and interest arising therefrom or with
respect thereto. This indemnification shall be made within 15 days from the date
such Bank or the Administrative Agent (as the case may be) makes demand
therefor.

(d) Each Bank organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Bank listed on the signature pages hereof and on or prior to
the date on which it becomes a Bank in the case of each other Bank, shall
provide the Borrower with an Internal Revenue Service Form W-8BEN or W-8ECI, as
appropriate, or any successor form prescribed by the Internal Revenue Service,
and shall provide Borrower with two further copies of any such form or
certification on or before the date that any such form or certification expires
or becomes obsolete and after the occurrence of any event requiring a change in
the most recent form previously delivered by it to Borrower, certifying (i) in
the case of a Form 1001, that such Bank is entitled to benefits under an income
tax treaty to which the United States is a party which reduces the rate of
withholding tax on payments of interest or certifying that the income receivable
pursuant to this Agreement is effectively connected with the conduct of a trade
or business in the United States, and (ii) in the case of being under
Sections 1442(c)(1) and

 

62



--------------------------------------------------------------------------------

1442(a) of the Code, that it is entitled to an exemption from United States
backup withholding tax. If the form provided by a Bank at the time such Bank
first becomes a party to this Agreement indicates a United States interest
withholding tax rate in excess of zero, withholding tax at such rate shall be
considered excluded from “Non-Excluded Taxes” as defined in Section 8.4(a).

(e) For any period with respect to which a Bank required to do so has failed to
provide the Borrower with the appropriate form pursuant to Section 8.4(d)
(unless such failure is due to a change in treaty, law or regulation occurring
subsequent to the date on which a form originally was required to be provided),
such Bank shall not be entitled to indemnification under Section 8.4(c) with
respect to Non-Excluded Taxes imposed by the United States; provided, however,
that should a Bank, which is otherwise exempt from or subject to a reduced rate
of withholding tax, become subject to Non-Excluded Taxes because of its failure
to deliver a form required hereunder, the Borrower shall take such steps as such
Bank shall reasonably request to assist such Bank to recover such Taxes so long
as Borrower shall incur no cost or liability as a result thereof.

(f) Upon reasonable demand by Borrower to the Administrative Agent or any Bank,
the Administrative Agent or Bank, as the case may be, shall deliver to the
Borrower, or to such government or taxing authority as the Borrower may
reasonably direct, any form or document that may be required or reasonably
requested in writing in order to allow the Borrower to make a payment to or for
the account of such Bank or the Administrative Agent hereunder or under any
other Loan Document without any deduction or withholding for or on account of
any Non-Excluded Taxes or with such deduction or withholding at a reduced rate
(so long as the completion, execution or submission of such form or document
would not materially prejudice the legal or commercial position of the party in
receipt of such demand), with any such form or document to be accurate and
completed in a manner reasonably satisfactory to the Borrower and to be executed
and to be delivered with any reasonably required certification.

(g) If the Borrower is required to pay additional amounts to or for the account
of any Bank pursuant to this Section 8.4, then such Bank will change the
jurisdiction of its Applicable Lending Office so as to eliminate or reduce any
such additional payment which may thereafter accrue if such change, in the
judgment of such Bank, is not otherwise disadvantageous to such Bank.

(h) If, at any time, any Bank shall be owed amounts pursuant to this
Section 8.4, the Borrower shall have the right, upon five (5) Business Days’
notice to the Administrative Agent to (a) in the event the funding of the Term
Loans has not occurred prior to such time, either (x) cause such Bank to assign
its Commitment to a bank, finance company, insurance company or other financial
institution reasonably acceptable to the Administrative Agent that will become a
Bank hereunder, or obtain the agreement of one more existing Banks to offer to
assume the Commitment of such Bank, which offer such Bank is hereby required to
accept (in which case the assigning Bank shall be entitled to its accrued
portion, if any, of the Delayed Draw Fee accruing prior to the effective date of
such assignment and the assignee Bank shall be entitled to the portion of the
Delayed Draw Fee, if any, accruing thereafter) or (y) cancel the Commitment of
such Bank and pay to such Bank its accrued portion, if any, of

 

63



--------------------------------------------------------------------------------

the Delayed Draw Fee and all other amounts due such Bank hereunder or (b) in the
event the funding of the Term Loans has occurred on or prior to such time,
either (x) cause a bank, finance company, insurance company or other financial
institution reasonably acceptable to the Administrative Agent to offer to
purchase the Term Loan of such Bank for an amount equal to such Bank’s
outstanding Term Loan and all amounts due such Bank hereunder (including,
without limitation, interest and all amounts payable pursuant to Section 2.11),
and to become a Bank hereunder, or obtain the agreement of one or more existing
Banks to offer to purchase the Term Loan of such Bank for such amount, which
offer such Bank is hereby required to accept or (y) repay in full the Term Loan
then outstanding of such Bank, together with interest thereon, and all other
amounts due such Bank hereunder (including, without limitation, amounts payable
pursuant to Section 2.11). Any Bank subject to this paragraph shall retain the
benefits of Sections 8.3, 8.4 and 9.3 for the period prior to such purchase or
cancellation.

Section 8.5 Base Rate Loans Substituted for Affected Euro-Dollar Loans. If
(i) the obligation of any Bank to make Euro-Dollar Loans has been suspended
pursuant to Section 8.2 or (ii) any Bank has demanded compensation under
Section 8.3 or 8.4 with respect to its Euro-Dollar Loans and the Borrower shall,
by at least five Euro-Dollar Business Days’ prior notice to such Bank through
the Administrative Agent, have elected that the provisions of this Section shall
apply to such Bank, then, unless and until such Bank notifies the Borrower that
the circumstances giving rise to such suspension or demand for compensation no
longer exist:

(a) Borrower shall be deemed to have delivered a Notice of Interest Rate
Election with respect to such affected Euro-Dollar Loans and thereafter all or
any portion of such Bank’s Term Loan which would otherwise be converted into a
Euro-Dollar Loan shall be continued instead as a Base Rate Loan (on which
interest and principal shall be payable contemporaneously with the related
Euro-Dollar Loans of the other Banks), and

(b) after each of its Euro-Dollar Loans has been repaid, all payments of
principal which would otherwise be applied to repay such Euro-Dollar Loans shall
be applied to repay its Base Rate Loans instead, and

(c) Borrower will not be required to make any payment which would otherwise be
required by Section 2.11 with respect to such Euro-Dollar Loans converted to
Base Rate Loans pursuant to clause (a) above.

Section 8.6 Dodd-Frank Wall Street Reform and Consumer Protection Act and Basel
III. Whenever there is a reference in this Article VIII to the adoption of any
applicable law, rule or regulation, or any change in any applicable law, rule or
regulation, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Bank (or its
Euro-Dollar Lending Office) with any request or directive (whether or not having
the force of law) made after the Closing Date, notwithstanding anything
contained herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith, and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall be deemed in each case to have gone into effect and
adopted after the Closing Date.

 

64



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

Section 9.1 Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including bank wire, facsimile transmission
followed by telephonic confirmation or similar writing) and shall be given to
such party: (x) in the case of the Borrower, ERP or the Administrative Agent, at
its address, or facsimile number set forth on the signature pages hereof with a
duplicate copy thereof, in the case of the Borrower or ERP, to ERP, at Equity
Residential, Two North Riverside Plaza, Suite 400, Chicago, Illinois 60606,
Attn: General Counsel, and to DLA Piper LLP (US), 203 North LaSalle Street,
Suite 1900, Chicago, Illinois 60601, Attn: James M. Phipps, Esq., (y) in the
case of any Bank, at its address, or facsimile number set forth in its
Administrative Questionnaire or (z) in the case of any party, such other
address, or facsimile number as such party may hereafter specify for the purpose
by notice to the Administrative Agent and the Borrower and, if such party is the
Borrower or the Administrative Agent, the Banks. Each such notice, request or
other communication shall be effective (i) if given by facsimile transmission,
when such facsimile is transmitted to the facsimile number specified in this
Section and the appropriate answerback or facsimile confirmation is received,
(ii) if given by certified registered mail, return receipt requested, with first
class postage prepaid, addressed as aforesaid, upon receipt or refusal to accept
delivery, (iii) if given by a nationally recognized overnight carrier, 24 hours
after such communication is deposited with such carrier with postage prepaid for
next day delivery, or (iv) if given by any other means, when delivered at the
address specified in this Section; provided that notices to the Administrative
Agent under Article II or Article VIII shall not be effective until received.
The Administrative Agent shall promptly notify the Banks of any change in the
address of the Borrower, ERP or the Administrative Agent.

Section 9.2 No Waivers. No failure or delay by the Administrative Agent or any
Bank in exercising any right, power or privilege hereunder or under any Note
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.

Section 9.3 Expenses; Indemnification.

(a) The Borrower shall pay within thirty (30) days after written notice from the
Administrative Agent, (i) all reasonable out-of-pocket costs and expenses of the
Administrative Agent and the Syndication Agent (including reasonable fees and
disbursements of special counsel Kaye Scholer LLP), in connection with the
preparation of this Agreement, the Loan Documents and the documents and
instruments referred to therein, and any waiver or consent hereunder or any
amendment hereof or any Default or Event of Default or alleged Default or Event
of Default, (ii) all reasonable fees and disbursements of special counsel Kaye
Scholer LLP in connection with the syndication of the Term Loans and (iii) if an
Event of Default occurs, all reasonable out-of-pocket expenses incurred by the
Administrative Agent

 

65



--------------------------------------------------------------------------------

and each Bank (the Administrative Agent shall promptly submit any expenses of
any of the Banks to Borrower for reimbursement), including fees and
disbursements of counsel for the Administrative Agent and each of the Banks, in
connection with the enforcement of the Loan Documents and the instruments
referred to therein and such Event of Default and collection, bankruptcy,
insolvency and other enforcement proceedings resulting therefrom; provided,
however, that the attorneys’ fees and disbursements for which Borrower is
obligated under this subsection (a)(iii) shall be limited to the reasonable
non-duplicative fees and disbursements of (A) counsel for Administrative Agent,
and (B) counsel for all of the Banks as a group; and provided, further, that all
other costs and expenses for which Borrower is obligated under this subsection
(a)(iii) shall be limited to the reasonable non-duplicative costs and expenses
of Administrative Agent. For purposes of this Section 9.3(a)(iii), (1) counsel
for Administrative Agent shall mean a single outside law firm representing
Administrative Agent, and (2) counsel for all of the Banks as a group shall mean
a single outside law firm representing such Banks as a group (which law firm may
or may not be the same law firm representing either or both of Administrative
Agent and/or Syndication Agent).

(b) The Borrower agrees to indemnify the Syndication Agent, the Administrative
Agent and each Bank, their respective affiliates and the respective directors,
officers, agents and employees of the foregoing (each an “Indemnitee”) and hold
each Indemnitee harmless from and against any and all liabilities, losses,
damages, costs and expenses of any kind, including, without limitation, the
reasonable fees and disbursements of counsel, which may be incurred by such
Indemnitee in connection with any investigative, administrative or judicial
proceeding that may at any time (including, without limitation, at any time
following the payment of the Obligations) be asserted against any Indemnitee, as
a result of, or arising out of, or in any way related to or by reason of,
(i) any of the transactions contemplated by the Loan Documents or the execution,
delivery or performance of any Loan Document, (ii) any violation by the
Borrower, ERP, EQR or the Environmental Affiliates of any applicable
Environmental Law, (iii) any Environmental Claim arising out of the management,
use, control, ownership or operation of property or assets by the Borrower, ERP,
EQR or any of the Environmental Affiliates, including, without limitation, all
on-site and off-site activities of ERP or any Environmental Affiliate involving
Materials of Environmental Concern, (iv) the breach of any environmental
representation or warranty set forth herein, but excluding those liabilities,
losses, damages, costs and expenses (a) for which such Indemnitee has been
compensated pursuant to the terms of this Agreement, (b) incurred solely by
reason of the gross negligence, wilful misconduct, bad faith or fraud of any
Indemnitee as finally determined by a court of competent jurisdiction,
(c) violations of Environmental Laws relating to a Property which are caused by
the act or omission of such Indemnitee after such Indemnitee takes possession of
such Property or (d) any liability of such Indemnitee to any third party based
upon contractual obligations of such Indemnitee owing to such third party which
are not expressly set forth in the Loan Documents. In addition, the
indemnification set forth in this Section 9.3(b) in favor of any director,
officer, agent or employee of Administrative Agent, Syndication Agent or any
Bank shall be solely in his or her respective capacity as such director,
officer, agent or employee. The Borrower’s obligations under this Section shall
survive the termination of this Agreement and the payment of the Obligations.

Section 9.4 Sharing of Set-Offs. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the

 

66



--------------------------------------------------------------------------------

occurrence and during the continuance of any Event of Default, each Bank is
hereby authorized at any time or from time to time, without presentment, demand,
protest or other notice of any kind to the Borrower, ERP, any Qualified
Subsidiary or to any other Person, any such notice being hereby expressly
waived, but subject to the prior consent of the Administrative Agent, to set off
and to appropriate and apply any and all deposits (general or special, time or
demand, provisional or final) and any other indebtedness at any time held or
owing by such Bank (including, without limitation, by branches and agencies of
such Bank wherever located) to or for the credit or the account of the Borrower,
ERP or any Qualified Subsidiary against and on account of the Obligations of the
Borrower then due and payable to such Bank under this Agreement or under any of
the other Loan Documents, including, without limitation, all interests in
Obligations purchased by such Bank. Each Bank agrees that if it shall by
exercising any right of set-off or counterclaim or otherwise (except pursuant to
Sections 8.2, 8.3, 8.4 or 9.6), receive payment of a proportion of the aggregate
amount of principal and interest due with respect to any Note held by it which
is greater than the proportion received by any other Bank, the Bank receiving
such proportionately greater payment shall purchase such participations in the
Notes held by the other Banks, and such other adjustments shall be made, as may
be required so that all such payments of principal and interest with respect to
the Notes held by the Banks shall be shared by the Banks pro rata; provided that
nothing in this Section shall impair the right of any Bank to exercise any right
of set-off or counterclaim it may have to any deposits not received in
connection with the Term Loans and to apply the amount subject to such exercise
to the payment of indebtedness of the Borrower other than its indebtedness under
the Notes. Each of the Borrower and ERP, for itself and on behalf of any
Qualified Subsidiary that is a party to a Qualifying Guaranty agrees, to the
fullest extent it may effectively do so under applicable law, that any holder of
a participation in a Note, whether or not acquired pursuant to the foregoing
arrangements, may exercise rights of set-off or counterclaim and other rights
with respect to such participation as fully as if such holder of a participation
were a direct creditor of the Borrower, such Qualified Subsidiary or ERP in the
amount of such participation. Notwithstanding anything to the contrary contained
herein, any Bank may, by separate agreement with the Borrower, any Qualified
Subsidiary or ERP, waive its right to set off contained herein or granted by law
and any such written waiver shall be effective against such Bank under this
Section 9.4.

Section 9.5 Amendments and Waivers. Any provision of this Agreement or the Notes
or other Loan Documents may be amended or waived if, but only if, such amendment
or waiver is in writing and is signed by the Borrower, ERP and the Required
Banks (and, if the rights or duties of the Administrative Agent in its capacity
as Administrative Agent are affected thereby, by the Administrative Agent);
provided that no such amendment or waiver with respect to this Agreement, the
Notes or any other Loan Documents shall, unless signed by all the Banks,
(i) increase or decrease the Commitment of any Bank (except for a ratable
decrease in the Commitments of all Banks) or subject any Bank to any additional
obligation, (ii) reduce the principal of or rate of interest on any Term Loan or
any fees hereunder, (iii) postpone the date fixed for any payment of principal
of or interest on any Term Loan or any fees hereunder or for any reduction or
termination of any Commitment, (iv) change the percentage of the Commitments or
of the aggregate unpaid principal amount of the Term Loans, or the number of
Banks, which shall be required for the Banks or any of them to take any action
under this Section or any other provision of this Agreement, (v) release the EQR
Guaranty or the ERP Guaranty or, except as provided in Section 5.14, any
Qualifying Guaranty or, except as provided below, any Down REIT Guaranty,
(vi) modify the definition of “Required Banks”, or (vii) modify the

 

67



--------------------------------------------------------------------------------

provisions of this Section 9.5. At such time as ERP shall sell its interest in
any Down REIT Guarantor to an unaffiliated third party in an arms-length
transaction, the Down REIT Guaranty of such Down REIT Guarantor shall be deemed
to have terminated and released, and the Banks hereby authorize the
Administrative Agent to enter into an agreement, confirming the termination and
release of such Down REIT Guaranty, at the Borrower’s sole cost and expense.

Section 9.6 Successors and Assigns

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
except that the Borrower and ERP may not assign or otherwise transfer any of
their rights under this Agreement or the other Loan Documents without the prior
written consent of all Banks and the Administrative Agent and any Bank may not
assign or otherwise transfer any of its interest under this Agreement except as
permitted in subsection (b) and (c) of this Section 9.6.

(b) Any Bank may at any time grant (i) prior to the occurrence of an Event of
Default, to an existing Bank or one or more banks, finance companies, insurance
companies or other financial institutions in minimum amounts of not less than
$5,000,000 (or any lesser amount in the case of participations to an existing
Bank) (it being understood that no Bank may hold a Commitment or Term Loan of
which less than $10,000,000 is for its own account, unless its Commitment or the
amount of the Term Loan thereafter held by it shall have been reduced to zero)
and (ii) after the occurrence and during the continuance of an Event of Default,
to any Person in any amount (in each case, a “Participant”), participating
interests in its Commitment or any or all of its Term Loan, as applicable, with
(and subject to) the consent of, provided that no Event of Default shall have
occurred and be continuing, the Borrower, which consent shall not be
unreasonably withheld or delayed. The Administrative Agent shall be notified by
any such Bank of any such participation prior to the same becoming effective.
Any participation made during the continuation of an Event of Default shall not
be affected by the subsequent cure of such Event of Default. In the event of any
such grant by a Bank of a participating interest to a Participant, whether or
not upon notice to the Borrower and the Administrative Agent, such Bank shall
remain responsible for the performance of its obligations hereunder, and the
Borrower and the Administrative Agent shall continue to deal solely and directly
with such Bank in connection with such Bank’s rights and obligations under this
Agreement. Any agreement pursuant to which any Bank may grant such a
participating interest shall provide that such Bank shall retain the sole right
and responsibility to enforce the obligations of the Borrower hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided that such participation
agreement may provide that such Bank will not agree to any modification,
amendment or waiver of this Agreement described in clause (i), (ii), (iii),
(iv) or (v) of Section 9.5 without the consent of the Participant. The Borrower
agrees that each Participant shall, to the extent provided in its participation
agreement, be entitled to the benefits of Article VIII with respect to its
participating interest. An assignment or other transfer which is not permitted
by subsection (c) or (d) below shall be given effect for purposes of this
Agreement only to the extent of, and subject to the restrictions with respect
to, a participating interest granted in accordance with this subsection (b).

 

68



--------------------------------------------------------------------------------

(c) Any Bank may at any time assign to (i) prior to the occurrence of an Event
of Default, (A) an existing Bank, (B) one or more banks, finance companies,
insurance or other financial institutions which (1) has (or, in the case of a
bank which is a subsidiary, such bank’s parent has) a rating of its senior debt
obligations of not less than Baa-1 by Moody’s or a comparable rating by a rating
agency acceptable to Administrative Agent and (2) has total assets in excess of
Ten Billion Dollars ($10,000,000,000) (a “Qualified Institution”), or (C) with
the prior consent and approval of the Administrative Agent and Borrower, a
wholly-owned affiliate of such transferor Bank if such transferor Bank then
meets the requirements of clause (i)(B) or, if such transferor Bank’s parent
then meets the requirements of clause (i)(B), a wholly-owned affiliate of such
parent, in each case in minimum amounts of not less than Ten Million Dollars
($10,000,000) and integral multiples of One Million Dollars ($1,000,000)
thereafter (or any lesser amount in the case of assignments to an existing Bank)
(it being understood that no Bank may hold a Commitment of less than
$10,000,000, unless its Commitment shall have been reduced to zero) and
(ii) after the occurrence and during the continuance of an Event of Default, to
any Person in any amount (in each case, an “Assignee”), all or a proportionate
part of all, of its rights and obligations under this Agreement, the Notes and
the other Loan Documents, and, in either case, such Assignee shall assume such
rights and obligations, pursuant to a Transfer Supplement in substantially the
form of Exhibit “C” hereto (a “Transfer Supplement”) executed by such Assignee
and such transferor Bank, with (and subject to) the consent of the
Administrative Agent and, provided that no Event of Default shall have occurred
and be continuing, the Borrower, which consents shall not be unreasonably
withheld or delayed; provided that if an Assignee is an affiliate of such
transferor Bank which meets the requirements of clause (i)(B) above or was a
Bank immediately prior to such assignment, no such consent shall be required.
Upon execution and delivery of such instrument and payment by such Assignee to
such transferor Bank of an amount equal to the purchase price agreed between
such transferor Bank and such Assignee, such Assignee shall be a Bank party to
this Agreement and shall have all the rights and obligations of a Bank with a
Commitment or Term Loan, as applicable, as set forth in such instrument of
assumption, and no further consent or action by any party shall be required and
the transferor Bank shall be released from its obligations hereunder to a
corresponding extent. Upon the consummation of any assignment pursuant to this
subsection (c), the transferor Bank, the Administrative Agent and the Borrower
shall make appropriate arrangements so that, if required, a new Note is issued
to the Assignee. In connection with any such assignment, the transferor Bank
shall pay to the Administrative Agent an administrative fee for processing such
assignment in the amount of $2,500 provided that such fee shall be paid by the
Assignee if such assignment is required by Section 8.2, 8.3 or 8.4. If the
Assignee is not incorporated under the laws of the United States of America or a
state thereof, it shall deliver to the Borrower and the Administrative Agent
certification as to exemption from deduction or withholding of any United States
federal income taxes in accordance with Section 8.4. Any assignment made during
the continuation of an Event of Default shall not be affected by any subsequent
cure of such Event of Default.

(d) Any Bank may at any time assign all or any portion of its rights under this
Agreement and its Note to a Federal Reserve Bank. No such assignment shall
release the transferor Bank from its obligations hereunder.

 

69



--------------------------------------------------------------------------------

(e) No Assignee, Participant or other transferee of any Bank’s rights shall be
entitled to receive any greater payment under Section 8.3 or 8.4 than such Bank
would have been entitled to receive with respect to the rights transferred,
unless such transfer is made with the Borrower’s prior written consent or by
reason of the provisions of Section 8.2, 8.3 or 8.4 requiring such Bank to
designate a different Applicable Lending Office under certain circumstances or
at a time when the circumstances giving rise to such greater payment did not
exist.

(f) Notwithstanding anything contained herein to the contrary, no Bank may grant
participations, or assign interests, in the Term Loans to the Borrower, ERP, EQR
or any of their respective Subsidiaries or affiliates.

Section 9.7 Collateral . Each of the Banks represents to the Administrative
Agent and each of the other Banks that it in good faith is not relying upon any
“margin stock” (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.

Section 9.8 Governing Law; Submission to Jurisdiction

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS (WITHOUT GIVING EFFECT TO
THE PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW).

(b) Any legal action or proceeding with respect to this Agreement or any other
Loan Document and any action for enforcement of any judgment in respect thereof
may be brought in the courts of the State of Illinois or of the United States of
America for the Northern District of Illinois, and, by execution and delivery of
this Agreement, each of the Borrower and ERP hereby accepts for itself and in
respect of its property, generally and unconditionally, the non-exclusive
jurisdiction of the aforesaid courts and appellate courts from any thereof. Each
of the Borrower and ERP irrevocably consents to the service of process out of
any of the aforementioned courts in any such action or proceeding by the hand
delivery, or mailing of copies thereof by registered or certified mail, postage
prepaid, to the Borrower or ERP at its address set forth below. Each of the
Borrower and ERP hereby irrevocably waives any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement or any other
Loan Document brought in the courts referred to above and hereby further
irrevocably waives and agrees not to plead or claim in any such court that any
such action or proceeding brought in any such court has been brought in an
inconvenient forum. Nothing herein shall affect the right of the Administrative
Agent to serve process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against the Borrower or ERP in any other
jurisdiction.

Section 9.9 Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement shall become

 

70



--------------------------------------------------------------------------------

effective upon receipt by the Administrative Agent and the Borrower of
counterparts hereof signed by each of the parties hereto (or, in the case of any
party as to which an executed counterpart shall not have been received, receipt
by the Administrative Agent in form satisfactory to it of telegraphic or other
written confirmation from such party of execution of a counterpart hereof by
such party).

Section 9.10 WAIVER OF JURY TRIAL. EACH OF THE BORROWER, ERP, THE ADMINISTRATIVE
AGENT, THE SYNDICATION AGENT AND THE BANKS HEREBY IRREVOCABLY WAIVE ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 9.11 Survival. All indemnities set forth herein (including, without
limitation, Sections 8.4 and 9.3) shall survive the execution and delivery of
this Agreement and the other Loan Documents and the making and repayment of the
Obligations.

Section 9.12 Domicile of Term Loans. Each Bank may transfer and carry its Term
Loan at, to or for the account of any domestic or foreign branch office,
subsidiary or affiliate of such Bank.

Section 9.13 Limitation of Liability. No claim may be made by the Borrower , ERP
or any other Person acting by or through Borrower or ERP against the
Administrative Agent or any Bank or the affiliates, directors, officers,
employees, attorneys or agent of any of them for any special, consequential,
indirect or punitive damages in respect of any claim for breach of contract or
any other theory of liability arising out of or related to the transactions
contemplated by this Agreement or by the other Loan Documents, or any act,
omission or event occurring in connection therewith; and each of the Borrower
and ERP hereby waives, releases and agrees not to sue upon any claim for any
such damages, whether or not accrued and whether or not known or suspected to
exist in its favor.

Section 9.14 Recourse Obligation. This Agreement and the Obligations hereunder
are fully recourse to the Borrower and to ERP pursuant to the ERP Guaranty and
to EQR pursuant to the EQR Guaranty and to any Down REIT Guarantor pursuant to
any Down REIT Guaranty and to any Qualified Subsidiary pursuant to any
Qualifying Guaranty. Notwithstanding the foregoing, no recourse under or upon
any obligation, covenant, or agreement contained in this Agreement shall be had
against any officer, director, shareholder or employee of ERP or the Borrower or
any officer, director, shareholder or employee of EQR except in the event of
fraud or misappropriation of funds on the part of such officer, director,
shareholder or employee.

Section 9.15 Confidentiality. The Administrative Agent and each Bank shall use
reasonable efforts to assure that information about Borrower, ERP, EQR and its
Subsidiaries and Investment Affiliates, and the Properties thereof and their
operations, affairs and financial condition, not generally disclosed to the
public, which is furnished to Administrative Agent or any Bank pursuant to the
provisions hereof or any other Loan Document is used only for the purposes of
this Agreement and shall not be divulged to any Person other than the
Administrative Agent, the Banks, and their affiliates and respective officers,
directors, employees and agents who are actively and directly participating in
the evaluation,

 

71



--------------------------------------------------------------------------------

administration or enforcement of the Term Loans, this Agreement, the Loan
Documents and the extension of credit hereunder, except: (a) to their attorneys
and accountants, (b) in connection with the enforcement of the rights and
exercise of any remedies of the Administrative Agent and the Banks hereunder and
under the other Loan Documents, (c) in connection with assignments and
participations and the solicitation of prospective assignees and participants
referred to in Section 9.6, who have agreed in writing to be bound by a
confidentiality agreement substantially equivalent to the terms of this
Section 9.15, and (d) as may otherwise be required or requested by any
regulatory authority or self-regulatory body having jurisdiction over, or
claiming jurisdiction or authority to oversee or regulate, the Administrative
Agent or any Bank or by any applicable law, rule, regulation or judicial
process.

Section 9.16 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Bank becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender :

(a) if prior to the funding of Term Loans hereunder, the Delayed Draw Fee shall
cease to accrue on the Commitment of such Defaulting Lender;

(b) the Commitment of such Defaulting Lender shall not be included in
determining whether the Required Banks have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 9.5); except (i) such Defaulting Lender’s Commitment may not
be increased or extended without its consent and (ii) the principal amount of,
or interest or fees payable on, Term Loans may not be reduced or excused or the
scheduled date of payment may not be postponed as to such Defaulting Lender
(except as otherwise provided herein) without such Defaulting Lender’s consent;

(c) If at any time prior to the funding of the Term Loans any Bank becomes a
Defaulting Lender, then until such time as the Administrative Agent and the
Borrower agree that such Defaulting Lender has adequately remedied all matters
that caused such Bank to be a Defaulting Lender, the Borrower shall have the
right, upon five (5) Business Days’ notice to the Administrative Agent to cause
such Defaulting Lender to assign its Commitment to a bank, finance company,
insurance company or other financial institution, in each case reasonably
acceptable to the Administrative Agent, and to become a Bank hereunder, or to
obtain the agreement of one or more existing Banks to offer to assume the
Commitment of such Defaulting Lender, which offer such Defaulting Lender is
hereby required to accept. In the event any Defaulting Lender’s Commitment is
assigned pursuant to this Section 9.16(c) or any Bank is a Defaulting Lender on
the Delayed Draw Fee Payment Date, such Defaulting Lender shall not be entitled
to any portion of the Delayed Draw Fee.

(d) Nothing contained in this Section or elsewhere in this Agreement shall be
deemed to reduce the Commitment of any Bank or in any way affect the rights of
Borrower with respect to any Defaulting Lender or, if the Administrative Agent
is a Defaulting Lender, the Administrative Agent. The status of any Bank as a
Defaulting Lender shall not relieve any other Bank of its obligations to fund
its Commitment or otherwise perform its obligations in accordance with the
provisions of this Agreement.

 

72



--------------------------------------------------------------------------------

Section 9.17 Down REIT Guaranties.

(a) Notwithstanding any other provision hereof or of any other Loan Document to
the contrary, the Administrative Agent and the Banks agree with Borrower and ERP
that any funds, claims, or distributions actually received by the Administrative
Agent for the account of any Bank as a result of the enforcement of, or pursuant
to, any Down REIT Guaranty, net of the Administrative Agent’s and the Banks’
expenses of collection thereof (such net amount, “Down REIT Guaranty Proceeds”),
shall be made available for distribution equally and ratably (in proportion to
the aggregate amount of principal, interest and other amounts then owed in
respect of the Obligations or of an issuance of Public Debt, as the case may be)
among the Administrative Agent and the Banks and the trustee or trustees of any
Unsecured Debt, not subordinated to the Obligations (or to the holders thereof),
issued by ERP, before or after the Effective Date, in offerings registered under
the Securities Act of 1933, as amended, or in transactions exempt from
registration pursuant to rule 144A or Regulation 8 thereunder or listed on
non-U.S. securities exchanges (“Public Debt”), and the Administrative Agent is
hereby authorized by Borrower, by ERP, by each Bank and by each Down REIT
Guarantor by its execution and delivery of a Down REIT Guaranty, to make such
Down REIT Guaranty Proceeds so available. No Bank shall have any interest in any
amount paid over by the Administrative Agent to the trustee or trustees in
respect of any Public Debt (or to the holders thereof) pursuant to the foregoing
authorization. This Section 9.17 shall apply solely to Down REIT Guaranty
Proceeds, and not to any payments, funds, claims or distributions received by
the Administrative Agent or any Bank directly or indirectly from Borrower or any
other Person other than from a Down REIT Guarantor pursuant to a Down REIT
Guaranty. Borrower and ERP are aware of the terms of the Down REIT Guaranties,
and specifically understand and agree with the Administrative Agent and the
Banks that, to the extent Down REIT Guaranty Proceeds are distributed to holders
of Public Debt or their respective trustees, such Down REIT Guarantor has agreed
that the Obligations will not be deemed reduced by any such distributions and
such Down REIT Guarantor shall continue to make payments pursuant to its Down
REIT Guaranty until such time as the Obligations have been paid in full (and the
Commitments have been terminated), after taking into account any such
distributions of Down REIT Guaranty Proceeds in respect of Indebtedness other
than the Obligations.

(b) Nothing contained herein shall be deemed (1) to limit, modify, or alter the
rights of the Administrative Agent and the Banks under any Down REIT Guaranty,
(2) to subordinate the Obligations to any Public Debt, or (3) to give any holder
of Public Debt (or any trustee for such holder) any rights of subrogation.

(c) This Section 9.17 and all Down REIT Guaranties, are for the sole benefit of
the Administrative Agent, the Banks and their respective successors and assigns.
Nothing contained herein or in any Down REIT Guaranty shall be deemed for the
benefit of any holder of Public Debt, or any trustee for such holder; nor shall
anything contained herein or therein be construed to impose on the
Administrative Agent or any Bank any fiduciary duties, obligations or
responsibilities to the holders of any Public Debt or their trustees (including,
but not limited to, any duty to pursue any Down REIT Guarantor for payment under
its Down REIT Guaranty).

 

73



--------------------------------------------------------------------------------

Section 9.18 USA PATRIOT Act Notice. Each Bank that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Bank) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Bank or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

Section 9.19 Public/Private Information. Each of the Borrower and ERP hereby
acknowledges that (a) the Administrative Agent and/or the Syndication Agent will
make available to the Banks materials and/or information provided by or on
behalf of the Borrower and ERP hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”) and (b) certain of the Banks may be “public-side”
lenders (i.e., Banks that do not wish to receive material non-public information
with respect to the Borrower or ERP or any of their respective securities)
(each, a “Public Lender”). Each of the Borrower and ERP hereby agrees that
(w) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC”, the Borrower and ERP shall be deemed
to have authorized the Administrative Agent, the Syndication Agent and the Banks
to treat such Borrower Materials as not containing any material non-public
information with respect to the Borrower, ERP or any of their respective
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 9.15); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform marked “PUBLIC” or through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent and the
Syndication Agent shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor.”

Section 9.20 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower and ERP acknowledges and agrees that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent and the Joint Lead Arrangers are arm’s-length
commercial transactions between the Borrower and ERP, on the one hand, and the
Administrative Agent and the Joint Lead Arrangers, on the other hand, (B) the
Borrower and ERP have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate, and (C) the Borrower and
ERP are capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents, (ii) (A) the Administrative Agent and each Joint Lead Arranger each
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary, for the Borrower, ERP or any of their respective
Affiliates, and (B) neither the Administrative Agent nor any Joint Lead Arranger
has any obligation to the Borrower, ERP or any of their respective Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents and the commitment
letter; and (iii) the Administrative Agent and the

 

74



--------------------------------------------------------------------------------

Joint Lead Arrangers and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower, ERP and their respective Affiliates, and neither the Administrative
Agent nor either Joint Lead Arranger has any obligation to disclose any of such
interests to the Borrower, ERP or any of their respective Affiliates. To the
fullest extent permitted by law, each of the Borrower and ERP hereby waives and
releases any claims that it may have against the Administrative Agent and the
Joint Lead Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty arising on or before the date of this Agreement in connection
with any aspect of any transaction contemplated hereby.

Section 9.21 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES

 

75



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized representatives as of the day and year
first above written.

 

EQR-ENTERPRISE HOLDINGS, LLC

 

By: ERP Operating Limited Partnership, its sole member

 

By: Equity Residential

By:   /s/ Robert A. Garechana   Name: Robert A. Garechana   Title: First Vice
President and Treasurer

 

Facsimile number: (312) 454-0039

Address: Two North Riverside Plaza

                Suite 400

                Chicago, Illinois 60606

                Attn: Chief Financial Officer

 

 

ERP OPERATING LIMITED PARTNERSHIP

By: Equity Residential

By:   /s/ Robert A. Garechana   Name: Robert A. Garechana   Title: First Vice
President and Treasurer

 

Facsimile number: (312) 454-0039

Address: Two North Riverside Plaza

                Suite 400

                Chicago, Illinois 60606

                Attn: Chief Financial Officer

 

 

For purposes of agreeing to be bound

by the provisions of Section 5.13 only:

 

EQUITY RESIDENTIAL

By:   /s/ Robert A. Garechana   Name: Robert A. Garechana   Title: First Vice
President and Treasurer

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:   /s/ Michael W. Edwards  
Name: Michael W. Edwards   Title: Senior Vice President

 

Facsimile number:   312.992.9767 Address:   135 S. LaSalle Street  
IL4-135-06-61   Chicago, IL 60603 Attn:    

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Bank By:   /s/ Michael W. Edwards   Name: Michael W.
Edwards   Title: Senior Vice President

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH,

as a Bank

By:   /s/ James Rolison   Name: James Rolison   Title: Managing Director By:  
/s/ George R. Reynolds   Name: George R. Reynolds   Title: Director

 

DEUTSCHE BANK SECURITIES INC.,

as Syndication Agent

By:   /s/ James Rolison   Name: James Rolison   Title: Managing Director By:  
/s/ George R. Reynolds   Name: George R. Reynolds   Title: Director

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Documentation Agent and as a Bank

By:   /s/ Winita Lau   Name: Winita Lau   Title: Vice President

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Documentation

Agent and as a Bank

By:   /s/ Dan LePage   Name: Dan LePage   Title: Authorized Signatory

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as

Documentation Agent and as a Bank

By:   /s/ Curt M. Steiner   Name: Curt M. Steiner   Title: Senior Vice President

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

 

SUNTRUST BANK, as Co-Documentation Agent

and as a Bank

By:   /s/ Nancy B. Richards   Name: Nancy B. Richards   Title: Senior Vice
President

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

 

THE BANK OF NOVA SCOTIA, as


Co-Documentation Agent and as a Bank

By:   /s/ Paula J. Czach   Name: Paula J. Czach   Title: Managing Director

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as
Co-Documentation Agent and as a Bank By:   /s/ John Murphy   Name: John Murphy  
Title: Vice President

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

 

THE BANK OF NEW YORK MELLON, as a Bank By:   /s/ Kenneth McDonnell   Name:
Kenneth McDonnell   Title: Managing Director

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

 

COMPASS BANK, as a Bank By:   /s/ Don Byerly   Name: Don Byerly   Title: Senior
Vice President

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

 

REGIONS BANK, as a Bank By:   /s/ Lori Chambers   Name: Lori Chambers   Title:
Vice President

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

 

UNION BANK, N.A., as a Bank By:   /s/ Andrew Romanosky   Name: Andrew Romanosky
  Title: Vice President

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

 

THE BANK OF TOKYO-MITSUBISHI UFJ,LTD., as a Bank By:   /s/ Laurance J. Bressler
  Name: Laurance J. Bressler   Title: Managing Director

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORP.,

NEW YORK, as a Bank

By:   /s/ William G. Karl   Name: William G. Karl   Title: Managing Director

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

 

CAPITAL ONE, N.A., as a Bank By:   /s/ Ashish Tandon   Name: Ashish Tandon  
Title: Vice President

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

NOTE

Chicago, Illinois __________ , 20__

For value received, EQR-ENTERPRISE HOLDINGS, LLC, a Delaware limited liability
company (the “Borrower”), promises to pay to the order of (the “Bank”), for the
account of its Applicable Lending Office, the unpaid principal amount of the
Term Loan made by the Bank to the Borrower pursuant to the Agreement referred to
below on the Maturity Date (as such term is defined in the Agreement). The
Borrower promises to pay interest on the unpaid principal amount of such Term
Loan on the dates and at the rate or rates provided for in the Agreement. All
such payments of principal and interest shall be made in lawful money of the
United States in Federal or other immediately available funds at the office of
Bank of America, N.A., 901 Main Street, Dallas, TX 75202.

The Term Loan made by the Bank, the respective types and maturities thereof and
all repayments of the principal thereof shall be recorded by the Bank and, if
the Bank so elects in connection with any transfer or enforcement hereof,
appropriate notations to evidence the foregoing information with respect to such
Term Loan then outstanding may be endorsed by the Bank on the schedule attached
hereto, or on a continuation of such schedule attached to and made a part
hereof; provided that the failure of the Bank to make any such recordation or
endorsement shall not affect the obligations of the Borrower hereunder or under
the Agreement.

This note is one of the Notes referred to in, and is delivered pursuant to and
subject to all of the terms of, the Term Loan Agreement dated as of January 6,
2012 among the Borrower, ERP Operating Limited Partnership, the banks party
thereto, BANK OF AMERICA, N.A., as Administrative Agent, DEUTSCHE BANK AG, NEW
YORK BRANCH, as Syndication Agent, WELLS FARGO BANK, NATIONAL ASSOCIATION, ROYAL
BANK OF CANADA and U.S. BANK NATIONAL ASSOCIATION, as Documentation Agents, and
SUNTRUST BANK, THE BANK OF NOVA SCOTIA AND PNC BANK, NATIONAL ASSOCIATION, as
Co-Documentation Agents (as the same may be amended from time to time, the
“Agreement”). Terms defined in the Agreement are used herein with the same
meanings. Reference is made to the Agreement for provisions for the prepayment
hereof and the acceleration of the maturity hereof.

This Note shall be construed in accordance with and be governed by the laws of
the State of Illinois (without giving effect to the principles thereof relating
to conflicts of law).

 

Exhibit A-1



--------------------------------------------------------------------------------

EQR-ENTERPRISE HOLDINGS, LLC By:      

 

By:       Name:   Title:

 

 

Exhibit A-2



--------------------------------------------------------------------------------

Note (cont’d)

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of

Term Loan

 

Type of

Term Loan

 

Amount of

Principal

Repaid

 

Maturity Date

 

Notation Made

By

 

 

Exhibit A-3



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTICE OF BORROWING

_____________________ , ______

Bank of America, N.A., as Administrative Agent for the Banks party to the Term
Loan Agreement referred to below

Attention:

Ladies and Gentlemen:

Reference is hereby made to that certain Term Loan Agreement dated as of
January 6, 2012 (as the same may be amended, supplemented, restated or otherwise
modified from time to time, the “Credit Agreement”, the terms defined therein
being used herein as therein defined), among EQR-ENTERPRISE HOLDINGS, LLC (the
“Borrower”), ERP OPERATING LIMITED PARTNERSHIP, the BANKS party thereto, BANK OF
AMERICA, N.A., as Administrative Agent, DEUTSCHE BANK AG, NEW YORK BRANCH, as
Syndication Agent, WELLS FARGO BANK, NATIONAL ASSOCIATION, ROYAL BANK OF CANADA
and U.S. BANK NATIONAL ASSOCIATION, as Documentation Agents, and SUNTRUST BANK,
THE BANK OF NOVA SCOTIA AND PNC BANK, NATIONAL ASSOCIATION, as Co-Documentation
Agents.

The Borrower hereby gives you notice, irrevocably, pursuant to Section 2.1 of
the Credit Agreement that the Borrower hereby requests a Borrowing under the
Credit Agreement and, in that connection, sets forth below the information
relating to the Borrowing (the “Proposed Borrowing”) as required pursuant to the
terms of the Credit Agreement:

 

  1. Amount of Term Loans: ____________________

 

  2. Date of Proposed Borrowing: _____________

 

  3. Type of Term Loan(check one only): ____________ Base Rate Loan

 

       Euro-Dollar Loan with Euro-Dollar Interest Period of:________ [1, 2, 3 or
6 months (or shorter but not less than 7 days)] ending _________

Proceeds of such Term Loans are to be credited to Bank of America Account # (or
wired to such other bank and account as instructed) in the amount of
___________).

 

Exhibit B-1



--------------------------------------------------------------------------------

The Borrower hereby certifies that the conditions precedent contained in
Section 3.2 are satisfied on the date hereof and will be satisfied on the date
of the Proposed Borrowing.

 

     

 

By:       Name:   Title:

 

Exhibit B-2



--------------------------------------------------------------------------------

EXHIBIT C

TRANSFER SUPPLEMENT

TRANSFER SUPPLEMENT (this “Transfer Supplement”) dated as of _________ , 20_____
between (the “Assignor”) and having an address at (the “Purchasing Bank”).

W I T N E S S E T H:

WHEREAS, the Assignor has made loans to EQR-ENTERPRISE HOLDINGS, LLC, a Delaware
limited liability company (the “Borrower”), pursuant to the Term Loan Agreement,
dated as of January 6, 2012 (as the same may have been amended, supplemented or
otherwise modified through the date hereof, the “Agreement”), among the
Borrower, ERP Operating Limited Partnership (“ERP”), the banks party thereto,
BANK OF AMERICA, N.A., as Administrative Agent, DEUTSCHE BANK AG, NEW YORK
BRANCH, as Syndication Agent, WELLS FARGO BANK, NATIONAL ASSOCIATION, ROYAL BANK
OF CANADA and U.S. BANK NATIONAL ASSOCIATION, as Documentation Agents, and
SUNTRUST BANK, THE BANK OF NOVA SCOTIA AND PNC BANK, NATIONAL ASSOCIATION, as
Co-Documentation Agents. All capitalized terms used and not otherwise defined
herein shall have the respective meanings set forth in the Agreement; and

WHEREAS, the Purchasing Bank desires to purchase and assume from the Assignor,
and the Assignor desires to sell and assign to the Purchasing Bank, certain
rights, title, interest and obligations under the Agreement.

NOW, THEREFORE, IT IS AGREED:

1. In consideration of the amount set forth in the receipt (the “Receipt”) given
by Assignor to Purchasing Bank of even date herewith, and transferred by wire to
Assignor, the Assignor hereby assigns and sells, without recourse,
representation or warranty except as specifically set forth herein, to the
Purchasing Bank, and the Purchasing Bank hereby purchases and assumes from the
Assignor, a % interest (the “Purchased Interest”) of the Assignor’s rights and
obligations under the Agreement as of the Effective Date (as defined below)
including, without limitation, such percentage interest of the Assignor in any
Term Loans owing to the Assignor, the Commitment, if any, of the Assignor and
any other interest of the Assignor under any of the Loan Documents.

2. The Assignor (i) represents and warrants that as of the date hereof [the
aggregate outstanding principal amount of its share of the Term Loans owing to
it][the amount of its Commitment] (without giving effect to assignments thereof
which have not yet become effective) is $_________; (ii) represents and warrants
that it is the legal and beneficial owner of the interests being assigned by it
hereunder and that such interests are free and clear of any adverse claim;
(iii) represents and warrants that it has not received any notice of Default or
Event of Default from the Borrower, except as disclosed to Purchasing Bank,
(iv) represents and warrants that it has full power and authority to execute and
deliver, and perform under, this Transfer

 

Exhibit C-1



--------------------------------------------------------------------------------

Supplement, and all necessary corporate and/or partnership action has been taken
to authorize, and all approvals and consents have been obtained for, the
execution, delivery and performance thereof; (v) represents and warrants that
this Transfer Supplement constitutes its legal, valid and binding obligation
enforceable in accordance with its terms; (vi) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations (or the truthfulness or accuracy thereof) made in
or in connection with the Agreement or the other Loan Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Agreement, or the other Loan Documents or any other instrument or
document furnished pursuant thereto; and (vii) makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Borrower, ERP, EQR or any Down REIT Guarantor or the performance or
observance by the Borrower, ERP, EQR or any Down REIT Guarantor of any of its
obligations under the Agreement or the other Loan Documents or any other
instrument or document furnished pursuant thereto. Except as a result of a
material misrepresentation of those representations specifically set forth in
this Paragraph 2, this assignment shall be without recourse to Assignor.

3. The Purchasing Bank (i) confirms that it has received a copy of the
Agreement, and the other Loan Documents, together with such financial statements
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Transfer Supplement and
to become a party to the Agreement, and has not relied on any statements made by
Assignor or Kaye Scholer LLP; (ii) agrees that it will, independently and
without reliance upon any of the Administrative Agent, the Assignor or any other
Bank and based on such documents and information as it shall deem appropriate at
the time, continue to make its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of the Borrower and ERP and will make its own credit analysis,
appraisals and decisions in taking or not taking action under the Agreement, and
the other Loan Documents; (iii) appoints and authorizes the Administrative Agent
to take such action as agent on its behalf and to exercise such powers under the
Agreement, and the other Loan Documents as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are incidental thereto;
(iv) agrees that it will be bound by and perform in accordance with their terms
all of the obligations which by the terms of the Agreement are required to be
performed by it as a Bank; (v) specifies as its address for notices and lending
office, the office set forth beneath its name on the signature page hereof;
(vi) confirms that it has full power and authority to execute and deliver, and
perform under, this Transfer Supplement, and that all necessary corporate and/or
partnership action has been taken to authorize, and all approvals and consents
have been obtained for, the execution, delivery and performance thereof;
(vii) certifies that this Transfer Supplement constitutes its legal, valid and
binding obligation enforceable in accordance with its terms; and (viii) confirms
that the interest being assigned hereunder is being acquired by it for its own
account, for investment purposes only and not with a view to the public
distribution thereof and without any present intention of its resale in either
case that would be in violation of applicable securities laws.

4. This Transfer Supplement shall be effective on the date (the “Effective
Date”) on which all of the following have occurred (i) it shall have been
executed and delivered by the parties hereto, (ii) copies hereof shall have been
delivered to the Administrative Agent and the Borrower, (iii) Purchasing Bank
shall have received an original Note, if requested by Purchasing Bank and
(iv) the Purchasing Bank shall have paid to the Assignor the agreed purchase
price as set forth in the Receipt.

 

Exhibit C-2



--------------------------------------------------------------------------------

5. On and after the Effective Date, (i) the Purchasing Bank shall be a party to
the Agreement and, to the extent provided in this Transfer Supplement, have the
rights and obligations of a Bank thereunder and be entitled to the benefits and
rights of the Banks thereunder and (ii) the Assignor shall, to the extent
provided in this Transfer Supplement as to the Purchased Interest, relinquish
its rights (except any rights of the Assignor (collectively, the “Retained
Rights”) under Sections 2.7(a)(to the extent accruing prior to the Effective
Date), 8.3, 8.4 and 9.3 for the period prior to the Effective Date) and be
released from its obligations under the Agreement. Any amounts received by the
Purchasing Bank in respect of any Retained Rights shall be promptly remitted to
the Assignor.

6. From and after the Effective Date, the Assignor shall cause the
Administrative Agent to make all payments under the Agreement, and the Notes in
respect of the Purchased Interest assigned hereby (including, without
limitation, all payments of principal, fees and interest with respect thereto
and any amounts accrued but not paid prior to such date) to the Purchasing Bank.

7. This Transfer Supplement may be executed in any number of counterparts which,
when taken together, shall be deemed to constitute one and the same instrument.

8. Assignor hereby represents and warrants to Purchasing Bank that it has made
all payments demanded to date by Bank of America, N.A. (“BofA”) as
Administrative Agent in connection with the Assignor’s Pro Rata Share of the
obligation to reimburse the Agent for its expenses and made all Term Loans
required. In the event BofA, as Administrative Agent, shall demand reimbursement
for fees and expenses from Purchasing Bank for any period prior to the Effective
Date, Assignor hereby agrees to promptly pay BofA, as Administrative Agent, such
sums directly, subject, however, to Paragraph 12 hereof.

9. Assignor will, at the cost of Assignor, and without expense to Purchasing
Bank, do, execute, acknowledge and deliver all and every such further acts,
deeds, conveyances, assignments, notices of assignments, transfers and
assurances as Purchasing Bank shall, from time to time, reasonably require, for
the better assuring, conveying, assigning, transferring and confirming unto
Purchasing Bank the property and rights hereby given, granted, bargained, sold,
aliened, enfeoffed, conveyed, confirmed, assigned and/or intended now or
hereafter so to be, on which Assignor may be or may hereafter become bound to
convey or assign to Purchasing Bank, or for carrying out the intention or
facilitating the performance of the terms of this Agreement or for filing,
registering or recording this Agreement.

10. The parties agree that no broker or finder was instrumental in bringing
about this transaction. Each party shall indemnify and defend the other and hold
the other free and harmless from and against any damages, costs or expenses
(including, but not limited to, reasonable attorneys’ fees and disbursements)
suffered by such party arising from claims by any broker or finder that such
broker or finder has dealt with said party in connection with this transaction.

 

Exhibit C-3



--------------------------------------------------------------------------------

11. Subject to the provisions of Paragraph 12 hereof, if, with respect to the
Purchased Interest only, Assignor shall on or after the Effective Date receive
(a) any cash, note, securities, property, obligations or other consideration in
respect of or relating to the Term Loans or the Loan Documents or issued in
substitution or replacement of the Term Loans or the Loan Documents, (b) any
cash or non-cash consideration in any form whatsoever distributed, paid or
issued in any bankruptcy proceeding in connection with the Term Loans or the
Loan Documents or (c) any other distribution (whether by means of repayment,
redemption, realization of security or otherwise), Assignor shall accept the
same as Purchasing Bank’s agent and hold the same on behalf of and for the
benefit of Purchasing Bank, and shall deliver the same forthwith to Purchasing
Bank in the same form received, with the endorsement (without recourse) of
Assignor when necessary or appropriate. If the Assignor shall fail to deliver
any funds received by it on the same Business Day of receipt, or such funds are
received by Assignor after 4:00 p.m., Eastern Standard Time, then the following
Business Day after receipt, said funds shall accrue interest at the federal
funds interest rate and in addition to promptly remitting said amount, Assignor
shall remit such interest from the date received to the date such amount is
remitted to the Purchasing Bank.

12. Assignor and Purchasing Bank each hereby agree to indemnify and hold
harmless the other, each of its directors and each of its officers in connection
with any claim or cause of action based on any matter or claim based on the acts
of either while acting as a Bank under the Agreement. Promptly after receipt by
the indemnified party under this Paragraph of notice of the commencement of any
action, such indemnified party shall notify the indemnifying party in writing of
the commencement thereof. If any such action is brought against any indemnified
party and that party notifies the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate therein, and to
the extent that it may elect by written notice delivered to the indemnified
party promptly after receiving the aforesaid notice from such indemnified party,
to assume the defense thereof, with counsel satisfactory to such indemnified
party, and after receipt of notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such indemnified party under this
Paragraph for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof. In no event shall the
indemnified party settle or consent to a settlement of such cause of action or
claim without the consent of the indemnifying party.

 

Exhibit C-4



--------------------------------------------------------------------------------

13. THIS TRANSFER SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF
THE STATE OF ILLINOIS.

Wire Transfer Instructions:                                       
                 

 

By:       Name:   Title:

 

By:       Name:   Title:

Receipt and Consent acknowledged this

day of     , 20     :

BANK OF AMERICA, N.A.,

        as Administrative Agent

By:       Name:   Title:

 

[IF REQUIRED ADD THE FOLLOWING:] EQR-ENTERPRISE HOLDINGS, LLC By:       Name:  
Title:

 

Exhibit C-5



--------------------------------------------------------------------------------

EXHIBIT D

Qualified Unencumbered Properties

 

Equity Residential      Unencumbered Assets as of 09/30/2011    State Hammocks
Place    FL Huntington Park    WA Vista Del Lago    CA Longwood    GA Villa
Solana    CA Indian Bend    AZ Orchard Ridge    WA Ravens Crest    NJ Fox Run
(WA) Combined    WA Port Royale Combined    FL Northampton 1    MD Northampton 2
   MD Springs Colony    FL Camellero    AZ Park West (CA)    CA Oak Park
Combined    CA Sabal Pointe    FL Regency Palms    CA Promenade Terrace    CA
Eagle Canyon    CA Gatehouse on the Green    FL Gatehouse at Pine Lake    FL
Dartmouth Woods    CO Village at Bear Creek    CO Chestnut Hills    WA Crown
Court    AZ Hamptons    WA Panther Ridge    WA Seventh & James    WA Stoney
Creek    WA Seeley Lake    WA Westridge    WA Wood Creek (CA)    CA La Mirage
I-IV    CA Heron Pointe    FL Gates of Redmond    WA Paces Station    GA
Sycamore Creek    AZ Cortona at Dana Park    AZ Little Cottonwoods    AZ
Morningside    AZ Promontory Pointe I & II    AZ Sonoran    AZ Enclave, The   
AZ Heritage, The    AZ Retreat, The    AZ Villa Encanto    AZ Vista Grove    AZ
Acacia Creek    AZ Ashton, The    CA Marquessa    CA Portofino    CA Deerwood
(Corona)    CA Ocean Walk    FL Reserve at Ashley Lake    FL Ridgewood Village
Combined    CA Charles River Park    MA Emerson Place Combined    MA Northridge
   CA



--------------------------------------------------------------------------------

Equity Residential      Unencumbered Assets as of 09/30/2011    State Coconut
Palm Club    FL Portside Towers Combined    NJ Defoor Village    GA Parkside   
CA Skylark    CA Southwood    CA Woodleaf    CA Lexington Farm    GA Ocean Crest
   CA Auvers Village    FL Bermuda Cove    FL Bishop Park    FL Chatelaine Park
   GA Chickasaw Crossing    FL Lexington Park    FL Mission Bay    FL Waterford
at Deerwood    FL Waterford at Orange Park    FL Polos East    FL Royal Oaks
(FL)    FL Sabal Palm at Lake Buena Vista    FL Sabal Palm at Metrowest II    FL
Valencia Plantation    FL Welleby Lake Club    FL Scarborough Square    MD Mill
Pond    MD Siena Terrace    CA Skyview    CA Greentree Combined    MD Mariners
Wharf Combined    FL Promenade at Wyndham Lakes    FL Westside Villas I-VII   
CA Centre Club I&II    CA Landings at Port Imperial    NJ Toscana    CA
Northglen    CA Portofino (Val)    CA Skycrest    CA Abington Glen    MA
Bradford Apartments    CT Briar Knoll Apts    CT Dean Estates    MA Four Winds
   MA Fox Hill Apartments    CT Greenfield Village    CT High Meadow    CT
Highland Glen    MA Phillips Park    MA Rivers Bend (CT)    CT Summit & Birch
Hill    CT Webster Green    MA Winchester Park    RI Winchester Wood    RI
Woodbridge (CT)    CT Riverview Condominiums    CT Promenade at Aventura    FL
CenterPointe    OR St. Andrews at Winston Park    FL Enclave at Winston Park   
FL



--------------------------------------------------------------------------------

Equity Residential      Unencumbered Assets as of 09/30/2011    State LaSalle
Combined    OR Carlyle Mill    VA Gatewood    CA Gables Grand Plaza Combined   
FL Laguna Clara    CA 1660 Peachtree    GA Savannah at Park Place    GA Savoy II
   CO Hudson Pointe    NJ Promenade at Town Center I    CA Promenade at Town
Center I & II    CA Preserve at Deer Creek    FL Bay Hill    CA Cypress Lake at
Waterford    FL Shadow Creek    FL Hudson Crossing Combined    NJ Windsor at
Fair Lakes    VA Legacy at Highlands Ranch    CO 71 Broadway Combined    NY
Stoneleigh at Deerfield    GA Hampshire Place    CA Centennial Court Combined   
WA City View (GA) Combined    GA Tortuga Bay    FL Avenue Royale    FL Arden
Villas    FL Northlake (MD)    MD Wimberly at Deerwood    FL Highlands at South
Plainfield    NJ 2400 M St Combined    DC Kenwood Mews    CA Gallery, The    CA
420 East 80th Street    NY Trump Place Combined    NY Skyline Towers Combined   
DC Lake Buena Vista Combined    FL Waterside    VA Waterford Place (CO)    CO
600 Washington Combined    NY Cove at Boynton Beach Combined    FL Uwajimaya
Village    WA Bradley Park    WA Park at Turtle Run, The    FL Estates at
Wellington Green    FL Playa Pacifica    CA Kings Colony (FL)    FL Lincoln
Green    CA Townes at Herndon    VA Barrington Place    FL Prime, The    VA
Heritage Ridge    WA 1210 Mass Combined    DC Enclave at Lake Underhill    FL
New River Cove    FL Palm Trace Landings    FL Landings at City Center    FL
Enclave at Waterways    FL Victor on Venice    CA Victor on Venice - Retail   
CA



--------------------------------------------------------------------------------

Equity Residential      Unencumbered Assets as of 09/30/2011    State Key Isle I
& II    FL Key Isle at Windermere    FL Sheridan Ocean Club Combined    FL Parc
77 Combined    NY Parc Cameron Combined    NY Parc Coliseum Combined    NY Ball
Park Lofts Combined    CO Bella Terra I Combined    WA Legacy Park Central    CA
Bella Vista I, II, III Combined    CA Highland Glen II    MA La Terrazza at
Colma Station Combined    CA Mozaic    CA Highlands, The    AZ Oaks at Falls
Church    VA Bella Vista    AZ West End - Garage    MA Ellipse at Government
Center    VA Governors Green    MD Westerly at Worldgate    VA Winston, The (FL)
   FL West End Apartments    MA Redmond Ridge    WA Crowntree Lakes    FL Kelvin
Court    CA Key Isle at Windermere II    FL Las Colinas at Black Canyon    AZ
3rd Square-285 3rd Street    MA 3rd Square-303 3rd Street    MA 3rd Square-285
3rd St Retail    MA 3rd Square-303 3rd Street Retail    MA Veridian Combined   
MD Reserve at Town Center II (WA)    WA Red Road Combined    FL Belle Arts
Condominium Homes, LLC    WA Sheridan Lake Club    FL Sheridan Lake Club (old)
   FL Sage Condominium Homes, LLC    WA Sage    WA Cleo, The    CA Mission
Verde, LLC    CA Crosspointe, LLC    WA Hamilton Villas    CA Avon Place, LLC   
CT Sedona Ridge    AZ 1401 Joyce on Pentagon Row    VA Mosaic at Largo Station
   MD Del Mar Ridge    CA Vista on Courthouse    VA River Tower Combined    NY
777 Sixth Combined    NY Rianna I Combined    WA Longacre House Combined    NY
425 Mass Combined    DC Arlington at Perimeter Center, The    GA Chandlers Bay
   WA Registry    CO Surprise Lake Village    WA Versailles (K-Town)    CA



--------------------------------------------------------------------------------

Equity Residential      Unencumbered Assets as of 09/30/2011    State
Renaissance Villas Combined    CA Vantage Pointe Combined    CA Skyline Terrace
   CA Residences at Bayview Combined    FL 51 University - Office    WA Pegasus
Combined    CA 1500 Mass Ave Combined    D.C. Moda Combined    WA Artisan on
Second    CA Midtown 24 Combined    FL 88 Hillside Combined    CA 70 Greene
Combined    NJ 2201 Pershing Drive    VA Red 160 Combined    WA Savoy III    CO
500 West 23rd Street    NY Chinatown Gateway    CA The Brooklyner Combined    NY
Prospect Towers Combined    NJ Summerset Village II    CA Laurel Ridge II    NC
Hunt Club II    NC Bridford Lakes II    NC Oakwood Village (FL) II    FL Cherry
Creek IV    TN Port Royale IV    FL Rosecliff II    MA El Portal    Madison   
VA Berkeley Land    CA Vista Montana - Residential    CA Market Street Landing
   WA Reserve at Town Center III    WA 443 - 459 Eye Street    DC The Element   
Millikan    CA 170 Amsterdam    NY Westgate Pasadena Condos    CA Westgate
Pasadena and Green    CA Gore Meadows    MA EOP Orange    CA Saddle Club    CO
Bella Terra II    WA 23rd & Madison    NY Hudson Crossing II    NY Port
Authority    NY Springbrook Estates    CA Butterfield Ranch    CA Dublin West   
CA



--------------------------------------------------------------------------------

EXHIBIT E

GUARANTY OF PAYMENT

(FORM OF DOWN REIT GUARANTY)

GUARANTY OF PAYMENT (this “Guaranty”), made as of             , 20            ,
between             , a             , having an address at Two North Riverside
Plaza, Suite 400, Chicago, Illinois 60606 (“Guarantor”), and BANK OF AMERICA,
N.A., having an office at 231 South LaSalle Street, Chicago, Illinois 60697, as
administrative agent (“Administrative Agent”) for the banks (the “Banks”) party
to the Term Loan Agreement (as the same may be amended, modified, supplemented
or restated, the “Agreement”), dated as of January 6, 2012, among EQR-ENTERPRISE
HOLDINGS, LLC (“Borrower”), ERP OPERATING LIMITED PARTNERSHIP (“ERP”), the
Banks, Administrative Agent, DEUTSCHE BANK AG, NEW YORK BRANCH, as Syndication
Agent, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and DEUTSCHE BANK
SECURITIES INC., as Joint Lead Arrangers and Joint Book Runners, WELLS FARGO
BANK, NATIONAL ASSOCIATION, ROYAL BANK OF CANADA and U.S. BANK NATIONAL
ASSOCIATION, as Documentation Agents and SUNTRUST BANK, THE BANK OF NOVA SCOTIA
and PNC BANK, NATIONAL ASSOCIATION, as Co-Documentation Agents.

W I T N E S S E T H:

WHEREAS, subject to the terms and conditions of the Agreement, each of the Banks
has agreed to make a term loan (hereinafter collectively referred to as the
“Term Loan”) to Borrower in an aggregate principal amount not to exceed
$500,000,000;

WHEREAS, capitalized terms used herein and not otherwise defined shall have the
meanings ascribed thereto in the Agreement;

WHEREAS, Guarantor is a [limited liability company][corporation][limited
partnership] which, except for certain preference [interests][units], is
wholly-owned (directly and indirectly) by ERP, the direct or indirect parent of
Borrower; and

WHEREAS, in order further to induce the Administrative Agent and the Banks to
enter into the Agreement and the other Loan Documents, Guarantor has agreed to
enter into this Guaranty;

NOW, THEREFORE, in consideration of the premises and the benefits to be derived
from the making of the Term Loan under the Agreement by the Banks to Borrower,
and in order to induce the Administrative Agent and the



--------------------------------------------------------------------------------

Banks to enter into the Agreement and the other Loan Documents, Guarantor hereby
agrees as follows:

1. Guarantor, on behalf of itself and its successors and assigns, hereby
irrevocably, absolutely and unconditionally guarantees the full and punctual
payment when due, whether at stated maturity or otherwise, of all Obligations of
Borrower now or hereafter existing under the Agreement and the other Loan
Documents for principal and/or interest as well as any and all other amounts due
thereunder, including, without limitation, all indemnity obligations of Borrower
thereunder, and any and all reasonable costs and expenses (including, without
limitation, reasonable attorneys’ fees and disbursements) incurred by the
Administrative Agent or the Banks in enforcing its or their rights under this
Guaranty (all of the foregoing obligations being the “Guaranteed Obligations”).

2. It is agreed that the Guaranteed Obligations are primary and this Guaranty
shall be enforceable against Guarantor and its successors and assigns without
the necessity for any suit or proceeding of any kind or nature whatsoever
brought by the Administrative Agent or any Bank against Borrower or its
respective successors or assigns or any other Person or against any security for
the payment and performance of the Guaranteed Obligations and without the
necessity of any notice of non-payment or non-observance or of any notice of
acceptance of this Guaranty or of any notice or demand to which Guarantor might
otherwise be entitled (including, without limitation, diligence, presentment,
notice of the incurrence of any Guaranteed Obligations, maturity, extension of
time, change in nature or form of the Guaranteed Obligations, acceptance of
further security, release of further security, imposition or agreement arrived
at as to the amount of or the terms of the Guaranteed Obligations, notice of
adverse change in Borrower’s or any guarantor’s financial condition and any
other fact which might materially increase the risk to Guarantor), all of which
Guarantor hereby expressly waives; and Guarantor hereby expressly agrees that
the validity of this Guaranty and the obligations of Guarantor hereunder shall
in no way be terminated, affected, diminished, modified or impaired by reason of
the assertion of or the failure to assert by the Administrative Agent or any
Bank against Borrower or its respective successors or assigns, any of the rights
or remedies reserved to the Administrative Agent and the Banks pursuant to the
provisions of the Loan Documents. Guarantor agrees that any notice or directive
given at any time to the Administrative Agent which is inconsistent with the
waiver in the immediately preceding sentence shall be void and may be ignored by
the Administrative Agent and the Banks, and, in addition, may not be pleaded or
introduced as evidence in any litigation relating to this Guaranty for the
reason that such pleading or introduction would be at variance with the written
terms of this Guaranty, unless the Administrative Agent and the Banks have
specifically agreed otherwise in a writing, signed by a duly authorized officer.
Guarantor specifically acknowledges and agrees that the foregoing waivers are of
the essence of this transaction and that, but for this Guaranty and such
waivers, the Administrative Agent and the Banks would decline to execute the
Loan Documents.

 

2



--------------------------------------------------------------------------------

3. Guarantor waives, and covenants and agrees that it will not at any time
insist upon, plead or in any manner whatsoever claim or take the benefit or
advantage of, any and all appraisal, valuation, stay, extension,
marshalling-of-assets or redemption laws, or right of homestead or exemption,
whether now or at any time hereafter in force, which may delay, prevent or
otherwise affect the performance by Guarantor of its obligations under, or the
enforcement by the Administrative Agent of, this Guaranty. Guarantor further
covenants and agrees not to set up or claim any defense, counterclaim, offset,
set-off or other objection of any kind to any action, suit or proceeding at law,
in equity or otherwise, or to any demand or claim that may be instituted or made
by the Administrative Agent other than the defense of the actual timely payment
and performance by Borrower of the Guaranteed Obligations; provided, however,
that the foregoing shall not be deemed a waiver of Guarantor’s right to assert
any compulsory counterclaim, if such counterclaim is compelled under local law
or rule of procedure, nor shall the foregoing be deemed a waiver of Guarantor’s
right to assert any claim which would constitute a defense, setoff, counterclaim
or crossclaim of any nature whatsoever against Administrative Agent or any Bank
in any separate action or proceeding. Guarantor represents, warrants and agrees
that, as of the date hereof, its obligations under this Guaranty are not subject
to any counterclaims, offsets or defenses against the Administrative Agent or
any Bank of any kind.

4. The provisions of this Guaranty are for the benefit of the Administrative
Agent and the Banks and their respective successors and permitted assigns, and
nothing herein contained shall impair as between Borrower or Guarantor and the
Administrative Agent and the Banks the obligations of Borrower and Guarantor
under the Loan Documents.

5. This Guaranty shall be a continuing, irrevocable, unconditional and absolute
guaranty and the liability of Guarantor hereunder shall in no way be terminated,
affected, modified, impaired or diminished by reason of the happening, from time
to time, of any of the following, none of which shall require notice or the
further consent of Guarantor:

(a) any assignment, amendment, modification or waiver of or change in any of the
terms, covenants, conditions or provisions of any of the Guaranteed Obligations
or the Loan Documents or the invalidity or unenforceability of any of the
foregoing; or

(b) any extension of time that may be granted by the Administrative Agent or any
Bank to Borrower, any guarantor, or their respective successors or assigns,
heirs, executors, administrators or personal representatives; or

(c) any action which the Administrative Agent or any Bank may take or fail to
take under or in respect of any of the Loan Documents or by reason of any waiver
of, or failure to enforce, any of the rights, remedies, powers or privileges
available to the Administrative Agent and

 

3



--------------------------------------------------------------------------------

the Banks under this Guaranty or available to the Administrative Agent and the
Banks at law, in equity or otherwise, or any action on the part of the
Administrative Agent or any Bank granting indulgence or extension in any form
whatsoever; or

(d) any sale, exchange, release, or other disposition of any property pledged,
mortgaged or conveyed, or any property in which the Administrative Agent and/or
the Banks have been granted a lien or security interest to secure any
indebtedness of Borrower to the Administrative Agent and/or the Banks or any
impairment of or failure to perfect any security interest therein; or

(e) any release of any person or entity who may be liable in any manner for the
payment and collection of any amounts owed by Borrower to the Administrative
Agent and/or the Banks; or

(f) the application of any sums by whomsoever paid or however realized to any
amounts owing by Borrower to the Administrative Agent and/or the Banks under the
Loan Documents in such manner as the Administrative Agent shall determine in its
sole discretion; or

(g) Borrower’s or any guarantor’s voluntary or involuntary liquidation,
dissolution, sale of all or substantially all of their respective assets and
liabilities, appointment of a trustee, receiver, liquidator, sequestrator or
conservator for all or any part of Borrower’s or any guarantor’s assets,
insolvency, bankruptcy, assignment for the benefit of creditors, reorganization,
arrangement, composition or readjustment, or the commencement of other similar
proceedings affecting Borrower or any guarantor or any of the assets of any of
them, including, without limitation, (i) the release or discharge of Borrower or
any guarantor from the payment and performance of their respective obligations
under any of the Loan Documents by operation of law, or (ii) the impairment,
limitation or modification of the liability of Borrower or any guarantor in
bankruptcy, or of any remedy for the enforcement of the Guaranteed Obligations
under any of the Loan Documents, or Guarantor’s liability under this Guaranty,
resulting from the operation of any present or future provisions of the
Bankruptcy Code or other present or future federal, state or applicable statute
or law or from the decision in any court; or

(h) any improper disposition by Borrower of the proceeds of the Term Loan, it
being acknowledged by Guarantor that the Administrative Agent or any Bank shall
be entitled to honor any request made by Borrower for a disbursement of such
proceeds and that neither the Administrative Agent nor any Bank shall have any
obligation to see to the proper disposition by Borrower of such proceeds.

 

4



--------------------------------------------------------------------------------

6. Guarantor agrees that if at any time all or any part of any payment in
respect of the Guaranteed Obligations at any time received by the Administrative
Agent or any Bank by or on behalf of Borrower or Guarantor or any other Person
is or must be rescinded or returned by the Administrative Agent or any Bank for
any reason whatsoever (including, without limitation, the insolvency, bankruptcy
or reorganization of Borrower or Guarantor or such other Person), then
Guarantor’s obligations hereunder shall, to the extent of the payment rescinded
or returned, be deemed to have continued in existence notwithstanding such
previous receipt by such party, and Guarantor’s obligations hereunder shall
continue to be effective or be reinstated, as the case may be, as to such
payment, as though such previous payment had never been made.

7. Until this Guaranty is terminated pursuant to the terms hereof, Guarantor
(i) shall have no right of subrogation against Borrower, any entity comprising
same or any other guarantor by reason of any payments or acts of performance by
Guarantor in compliance with the obligations of Guarantor hereunder, (ii) waives
any right to enforce any remedy which Guarantor now or hereafter shall have
against Borrower, any entity comprising same by reason of any one or more
payments or acts of performance in compliance with the obligations of Guarantor
hereunder and (iii) from and after an Event of Default, subordinates any
liability or indebtedness of Borrower, any entity comprising same or any other
guarantor now or hereafter held by Guarantor or any affiliate of Guarantor to
the obligations of Borrower, such other entity comprising same or such other
guarantor under the Loan Documents.

8. Guarantor represents and warrants to the Administrative Agent and the Banks
with the knowledge that the Administrative Agent and the Banks are relying upon
the same, as follows:

(a) as of the date hereof, Guarantor is a [limited liability
company][corporation][limited partnership] which, except for certain preference
[interests][units], is wholly-owned (directly and indirectly) by ERP, the direct
or indirect parent of Borrower;

(b) based upon such relationship, Guarantor has determined that it is in its
best interests to enter into this Guaranty;

(c) this Guaranty is necessary and convenient to the conduct, promotion and
attainment of Guarantor’s business, and is in furtherance of Guarantor’s
business purposes;

(d) the benefits to be derived by Guarantor from Borrower’s access to the
proceeds of the Term Loan are at least equal to the obligations undertaken
pursuant to this Guaranty;

(e) Guarantor is solvent and has full power and legal right to enter into this
Guaranty and to perform its obligations under the terms

 

5



--------------------------------------------------------------------------------

hereof and (i) Guarantor is organized and validly existing under the laws of the
State of [            ], (ii) Guarantor has complied with all provisions of
applicable law in connection with all aspects of this Guaranty, and (iii) the
person executing this Guaranty has all the requisite power and authority to
execute and deliver this Guaranty;

(f) to the best of Guarantor’s knowledge, there is no action, suit, proceeding,
or investigation pending or threatened against or affecting Guarantor at law, in
equity, in admiralty or before any arbitrator or any governmental department,
commission, board, bureau, agency or instrumentality (domestic or foreign) which
is likely to materially and adversely affect the property, assets or condition
(financial or otherwise) of Guarantor or which is likely to materially and
adversely impair the ability of Guarantor to perform its obligations under this
Guaranty;

(g) the execution and delivery of and the performance by Guarantor of its
obligations under this Guaranty have been duly authorized by all necessary
action on the part of Guarantor and do not (i) violate any provision of any law,
rule, regulation (including, without limitation, Regulation U or X of the
Federal Reserve Board of the United States), order, writ, judgment, decree,
determination or award presently in effect having applicability to Guarantor or
the organizational documents of Guarantor, the consequences of which violation
would materially and adversely affect the property, assets or condition
(financial or otherwise) of Guarantor or which is likely to materially and
adversely impair the ability of Guarantor to perform its obligations under this
Guaranty or (ii) violate or conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any indenture,
agreement or other instrument to which Guarantor is a party, or by which
Guarantor or any of its property is bound, the consequences of which violation,
conflict, breach or default would materially and adversely affect the property,
assets or condition (financial or otherwise) of Guarantor or which is likely to
materially and adversely impair the ability of Guarantor to perform its
obligations under this Guaranty;

(h) this Guaranty has been duly executed by Guarantor and constitutes the legal,
valid and binding obligation of Guarantor, enforceable against it in accordance
with its terms except as enforceability may be limited by applicable insolvency,
bankruptcy or other laws affecting creditors’ rights generally or general
principles of equity, whether such enforceability is considered in a proceeding
in equity or at law;

(i) no authorization, consent, approval, license or formal exemption from, nor
any filing, declaration or registration with, any Federal, state, local or
foreign court, governmental agency or regulatory authority is required in
connection with the making and performance by Guarantor of this Guaranty, except
those which have already been obtained;

 

6



--------------------------------------------------------------------------------

(j) Guarantor is not an “investment company” as that term is defined in, nor is
it otherwise subject to regulation under, the Investment Company Act of 1940, as
amended; and

(k) Guarantor is not engaged principally, or as one of its important activities,
in the business of purchasing, carrying, or extending credit for the purpose of
purchasing or carrying any margin stock (within the meaning of Regulation U of
the Federal Reserve Board of the United States).

9. Guarantor and the Administrative Agent each acknowledge and agree that this
Guaranty is a guarantee of payment and performance and not of collection and
enforcement in respect of any obligations which may accrue to the Administrative
Agent and/or the Banks from Borrower under the provisions of any Loan Document.

10. Subject to the terms and conditions of the Agreement, and in conjunction
therewith, the Administrative Agent may assign any or all of its rights under
this Guaranty. In the event of any such assignment by the Administrative Agent,
the Administrative Agent shall give Guarantor (or Borrower on its behalf) prompt
notice of same. If the Administrative Agent or any Bank elects to sell all of
its portion of the Term Loan or participations in the Term Loan and the Loan
Documents, including this Guaranty, the Administrative Agent or any Bank may
forward to each purchaser and prospective purchaser all documents and
information relating to this Guaranty or to Guarantor, whether furnished by
Borrower or Guarantor or otherwise, subject to the terms and conditions of the
Agreement.

11. Guarantor agrees, upon the written request of the Administrative Agent, to
execute and deliver to the Administrative Agent, from time to time, any
modification or amendment hereto or any additional instruments or documents
reasonably considered necessary by the Administrative Agent or its counsel to
cause this Guaranty to be, become or remain valid and effective in accordance
with its terms, provided, that any such modification, amendment, additional
instrument or document shall not increase Guarantor’s obligations or diminish
its rights hereunder and shall be reasonably satisfactory as to form to
Guarantor and to Guarantor’s counsel.

12. The representations and warranties of Guarantor set forth in this Guaranty
shall survive until this Guaranty shall terminate in accordance with the terms
hereof.

13. This Guaranty contains the entire agreement among the parties with respect
to the subject matter hereof and supersedes all prior agreements

 

7



--------------------------------------------------------------------------------

relating to such subject matter and may not be modified, amended, supplemented
or discharged except by a written agreement signed by Guarantor and the
Administrative Agent (acting with the requisite consent of the Banks as provided
in the Agreement).

14. If all or any portion of any provision contained in this Guaranty shall be
determined to be invalid, illegal or unenforceable in any respect for any
reason, such provision or portion thereof shall be deemed stricken and severed
from this Guaranty and the remaining provisions and portions thereof shall
continue in full force and effect.

15. This Guaranty may be executed in counterparts which together shall
constitute the same instrument.

16. All notices, requests and other communications to any party hereunder shall
be in writing (including bank wire, facsimile transmission followed by
telephonic confirmation or similar writing) and shall be addressed to such party
at the address set forth below or to such other address as may be identified by
any party in a written notice to the others:

 

If to Guarantor:   

c/o Equity Residential

Two North Riverside Plaza

Suite 400

Chicago, Illinois 60606

Attn: Chief Financial Officer

With Copies of

Notices to Guarantor to:

  

 

Equity Residential

Two North Riverside Plaza

Suite 400

Chicago, Illinois 60606

Attn: General Counsel

 

and

 

DLA Piper LLP (US)

203 North LaSalle Street

Suite 1900

Chicago, Illinois 60601

Attn: James M. Phipps, Esq.

If to the Administrative Agent:   

Bank of America,

N.A. Structured Debt Group

Mail Code

231 South LaSalle Street

Chicago, IL 60697

Attn:

 

8



--------------------------------------------------------------------------------

With Copies of Notices to the Administrative Agent to:   

 

Kaye Scholer LLP

425 Park Avenue

New York, New York 10022

Attn: Edmond Gabbay, Esq.

Each such notice, request or other communication shall be effective (i) if given
by facsimile transmission, when such facsimile is transmitted to the facsimile
number specified in this Section and the appropriate facsimile confirmation is
received, (ii) if given by certified or registered mail, return receipt
requested, with first class postage prepaid, addressed as aforesaid, upon
receipt or refusal to accept delivery, (iii) if given by a nationally recognized
overnight carrier, 24 hours after such communication is deposited with such
carrier with postage prepaid for next day delivery, or (iv) if given by any
other means, when delivered at the address specified in this Section.

17. Any acknowledgment or new promise, whether by payment of principal or
interest or otherwise by Borrower or Guarantor, with respect to the Guaranteed
Obligations shall, if the statute of limitations in favor of Guarantor against
the Administrative Agent and the Banks shall have commenced to run, toll the
running of such statute of limitations, and if the period of such statute of
limitations shall have expired, prevent the operation of such statute of
limitations.

18. This Guaranty shall be binding upon Guarantor and its successors and assigns
and shall inure to the benefit of the Administrative Agent and the Banks and
their respective successors and permitted assigns; provided, however, that
Guarantor may not assign or transfer any of its rights or obligations hereunder
without the prior written consent of all of the Banks, and any such attempted
assignment or transfer without such consent shall be null and void.

19. The failure of the Administrative Agent to enforce any right or remedy
hereunder, or promptly to enforce any such right or remedy, shall not constitute
a waiver thereof, nor give rise to any estoppel against the Administrative Agent
or any Bank, nor excuse Guarantor from its obligations hereunder. Any waiver of
any such right or remedy to be enforceable against the Administrative Agent and
the Banks must be expressly set forth in a writing signed by the Administrative
Agent (acting with the requisite consent of the Banks as provided in the
Agreement).

20. (a) THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE
OF ILLINOIS (WITHOUT GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING TO
CONFLICTS OF LAW).

 

9



--------------------------------------------------------------------------------

(b) Any legal action or proceeding with respect to this Guaranty and any action
for enforcement of any judgment in respect thereof may be brought in the courts
of the State of Illinois or of the United States of America for the Northern
District of Illinois, and, by execution and delivery of this Guaranty, Guarantor
hereby accepts for itself and in respect of its property, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts and
appellate courts from any thereof. Guarantor irrevocably consents to the service
of process out of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to Guarantor at its address for notices set forth herein.
Guarantor hereby irrevocably waives any objection which it may now or hereafter
have to the laying of venue of any of the aforesaid actions or proceedings
arising out of or in connection with this Guaranty brought in the courts
referred to above and hereby further irrevocably waives and agrees not to plead
or claim in any such court that any such action or proceeding brought in any
such court has been brought in an inconvenient forum. Nothing herein shall
affect the right of the Administrative Agent to serve process in any other
manner permitted by law or to commence legal proceedings or otherwise proceed
against Guarantor in any other jurisdiction.

(c) GUARANTOR HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY AND ALL CLAIMS OR
CAUSES OF ACTION BASED UPON OR ARISING OUT OF THIS GUARANTY. IT IS HEREBY
ACKNOWLEDGED BY GUARANTOR THAT THE WAIVER OF A JURY TRIAL IS A MATERIAL
INDUCEMENT FOR THE ADMINISTRATIVE AGENT AND THE BANKS TO ACCEPT THIS GUARANTY
AND THAT THE TERM LOAN MADE BY THE BANKS IS MADE IN RELIANCE UPON SUCH WAIVER.
GUARANTOR FURTHER WARRANTS AND REPRESENTS THAT SUCH WAIVER HAS BEEN KNOWINGLY
AND VOLUNTARILY MADE, FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, THIS GUARANTY MAY BE FILED BY THE ADMINISTRATIVE AGENT IN COURT AS A
WRITTEN CONSENT TO A NON-JURY TRIAL.

(d) Guarantor does hereby further covenant and agree to and with the
Administrative Agent and the Banks that Guarantor may be joined in any action
against Borrower in connection with the Loan Documents and that recovery may be
had against Guarantor in such action or in any independent action against
Guarantor (with respect to the Guaranteed Obligations), without the
Administrative Agent and the Banks first pursuing or exhausting any remedy or
claim against Borrower or its successors or assigns. Guarantor also agrees that,
in an action brought

 

10



--------------------------------------------------------------------------------

with respect to the Guaranteed Obligations in any jurisdiction, it shall be
conclusively bound by the judgment in any such action by the Administrative
Agent (wherever brought) against Borrower or its successors or assigns, as if
Guarantor were a party to such action, even though Guarantor was not joined as a
party in such action.

(e) Guarantor agrees to pay all reasonable expenses (including, without
limitation, attorneys’ fees and disbursements) which may be incurred by the
Administrative Agent or the Banks in connection with the enforcement of their
rights under this Guaranty, whether or not suit is initiated.

21. Notwithstanding anything to the contrary contained herein (but subject to
Section 6 hereof), this Guaranty shall terminate and be of no further force or
effect upon the full performance and payment of the Guaranteed Obligations
hereunder. Upon termination of this Guaranty in accordance with the terms of
this Guaranty, the Administrative Agent promptly shall deliver to Guarantor such
documents as Guarantor or Guarantor’s counsel reasonably may request in order to
evidence such termination.

22. All of the Administrative Agent’s and the Banks’ rights and remedies under
each of the Loan Documents or under this Guaranty are intended to be distinct,
separate and cumulative and no such right or remedy therein or herein mentioned
is intended to be in exclusion of or a waiver of any other right or remedy
available to the Administrative Agent or any Bank.

23. Notwithstanding anything contained herein to the contrary, in no event shall
the Guaranteed Obligations equal or exceed such an amount that, as of the date
hereof, would render, or would be deemed to render, Guarantor insolvent.

24. No claim may be made by Guarantor or any other Person acting by or through
Guarantor against the Administrative Agent or any Bank or the affiliates,
directors, officers, employees, attorneys or agent of any of them for any
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Guaranty or by the other Loan Documents, or any act,
omission or event occurring in connection therewith; and Guarantor hereby
waives, releases and agrees not to sue upon any claim for any such damages,
whether or not accrued and whether or not known or suspected to exist in its
favor.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Guaranty
as of the date and year first above written.

 

GUARANTOR:

 

[INSERT SIGNATURE BLOCK]

By:      

Name:

Title:

 

ACCEPTED:

 

BANK OF AMERICA, N.A.,

AS ADMINISTRATIVE AGENT

By:      

Name:

Title:



--------------------------------------------------------------------------------

ACKNOWLEDGMENT FOR GUARANTOR

STATE OF ILLINOIS )

                                       ) ss.

COUNTY OF COOK  )

On             , 20__, before me personally came             , to me known to be
the person who executed the foregoing instrument, and who, being duly sworn by
me, did depose and say that [s]he is the              of             , and that
[s]he executed the foregoing instrument in the organization’s name, and that
[s]he had authority to sign the same, and [s]he acknowledged to me that [s]he
executed the same as the act and deed of said organization for the uses and
purposes therein mentioned.

[Seal]

 

  Notary Public



--------------------------------------------------------------------------------

EXHIBIT F

GUARANTY OF PAYMENT

(FORM OF QUALIFYING GUARANTY)

GUARANTY OF PAYMENT (this “Guaranty”), made as of             , 20            ,
between             , a             , having an address at Two North Riverside
Plaza, Suite 400, Chicago, Illinois 60606 (“Guarantor”), and BANK OF AMERICA,
N.A., having an office at 231 South LaSalle Street, Chicago, Illinois 60697, as
administrative agent (“Administrative Agent”) for the banks (the “Banks”) party
to the Term Loan Agreement (as the same may be amended, modified, supplemented
or restated, the “Agreement”), dated as January 6, 2012, among EQR-ENTERPRISE
HOLDINGS, LLC (“Borrower”), ERP OPERATING LIMITED PARTNERSHIP (“ERP”), the
Banks, Administrative Agent, DEUTSCHE BANK AG, NEW YORK BRANCH, as Syndication
Agent, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and DEUTSCHE BANK
SECURITIES INC., as Joint Lead Arrangers and Joint Book Runners, WELLS FARGO
BANK, NATIONAL ASSOCIATION, ROYAL BANK OF CANADA and U.S. BANK NATIONAL
ASSOCIATION, as Documentation Agents and SUNTRUST BANK, THE BANK OF NOVA SCOTIA
and PNC BANK, NATIONAL ASSOCIATION, as Co-Documentation Agents.

W I T N E S S E T H:

WHEREAS, subject to the terms and conditions of the Agreement, each of the Banks
has agreed to make a term loan (hereinafter collectively referred to as the
“Term Loan”) to Borrower in an aggregate principal amount not to exceed
$500,000,000;

WHEREAS, capitalized terms used herein and not otherwise defined shall have the
meanings ascribed thereto in the Agreement;

WHEREAS, Guarantor is [limited partnership][limited liability company][business
entity duly organized under the laws of its jurisdiction of formation], the sole
[general partner][managing member] of which is ERP, or a Wholly-Owned Domestic
Subsidiary; and

WHEREAS, in order further to induce the Administrative Agent and the Banks to
enter into the Agreement and the other Loan Documents, Guarantor has agreed to
enter into this Guaranty;

NOW, THEREFORE, in consideration of the premises and the benefits to be derived
from the making of the Term Loan under the Agreement by the Banks to Borrower,
and in order to induce the Administrative Agent and the



--------------------------------------------------------------------------------

Banks to enter into the Agreement and the other Loan Documents, Guarantor hereby
agrees as follows:

1. Guarantor, on behalf of itself and its successors and assigns, hereby
irrevocably, absolutely and unconditionally guarantees the full and punctual
payment when due, whether at stated maturity or otherwise, of all Obligations of
Borrower now or hereafter existing under the Agreement and the other Loan
Documents, for principal and/or interest as well as any and all other amounts
due thereunder, including, without limitation, all indemnity obligations of
Borrower thereunder, and any and all reasonable costs and expenses (including,
without limitation, reasonable attorneys’ fees and disbursements) incurred by
the Administrative Agent or the Banks in enforcing its or their rights under
this Guaranty (all of the foregoing obligations being the “Guaranteed
Obligations”); provided, however, in no event shall Guarantor’s obligations
hereunder in respect of the Guaranteed Obligations exceed Guarantor’s Maximum
Guaranty Amount.

2. It is agreed that the Guaranteed Obligations are primary and this Guaranty
shall be enforceable against Guarantor and its successors and assigns without
the necessity for any suit or proceeding of any kind or nature whatsoever
brought by the Administrative Agent or any Bank against Borrower or its
respective successors or assigns or any other Person or against any security for
the payment and performance of the Guaranteed Obligations and without the
necessity of any notice of non-payment or non-observance or of any notice of
acceptance of this Guaranty or of any notice or demand to which Guarantor might
otherwise be entitled (including, without limitation, diligence, presentment,
notice of the incurrence of any Guaranteed Obligations, maturity, extension of
time, change in nature or form of the Guaranteed Obligations, acceptance of
further security, release of further security, imposition or agreement arrived
at as to the amount of or the terms of the Guaranteed Obligations, notice of
adverse change in Borrower’s or any guarantor’s financial condition and any
other fact which might materially increase the risk to Guarantor), all of which
Guarantor hereby expressly waives; and Guarantor hereby expressly agrees that
the validity of this Guaranty and the obligations of Guarantor hereunder shall
in no way be terminated, affected, diminished, modified or impaired by reason of
the assertion of or the failure to assert by the Administrative Agent or any
Bank against Borrower or its respective successors or assigns, any of the rights
or remedies reserved to the Administrative Agent and the Banks pursuant to the
provisions of the Loan Documents. Guarantor agrees that any notice or directive
given at any time to the Administrative Agent which is inconsistent with the
waiver in the immediately preceding sentence shall be void and may be ignored by
the Administrative Agent and the Banks, and, in addition, may not be pleaded or
introduced as evidence in any litigation relating to this Guaranty for the
reason that such pleading or introduction would be at variance with the written
terms of this Guaranty, unless the Administrative Agent and the Banks have
specifically agreed otherwise in a writing, signed by a duly authorized officer.
Guarantor specifically acknowledges and agrees that the foregoing waivers are of
the essence of this transaction and that, but for this Guaranty and such
waivers, the Administrative Agent and the Banks would decline to execute the
Loan Documents.

 

2



--------------------------------------------------------------------------------

3. Guarantor waives, and covenants and agrees that it will not at any time
insist upon, plead or in any manner whatsoever claim or take the benefit or
advantage of, any and all appraisal, valuation, stay, extension,
marshalling-of-assets or redemption laws, or right of homestead or exemption,
whether now or at any time hereafter in force, which may delay, prevent or
otherwise affect the performance by Guarantor of its obligations under, or the
enforcement by the Administrative Agent of, this Guaranty. Guarantor further
covenants and agrees not to set up or claim any defense, counterclaim, offset,
set-off or other objection of any kind to any action, suit or proceeding at law,
in equity or otherwise, or to any demand or claim that may be instituted or made
by the Administrative Agent other than the defense of the actual timely payment
and performance by Borrower of the Guaranteed Obligations; provided, however,
that the foregoing shall not be deemed a waiver of Guarantor’s right to assert
any compulsory counterclaim, if such counterclaim is compelled under local law
or rule of procedure, nor shall the foregoing be deemed a waiver of Guarantor’s
right to assert any claim which would constitute a defense, setoff, counterclaim
or crossclaim of any nature whatsoever against Administrative Agent or any Bank
in any separate action or proceeding. Guarantor represents, warrants and agrees
that, as of the date hereof, its obligations under this Guaranty are not subject
to any counterclaims, offsets or defenses against the Administrative Agent or
any Bank of any kind.

4. The provisions of this Guaranty are for the benefit of the Administrative
Agent and the Banks and their respective successors and permitted assigns, and
nothing herein contained shall impair as between Borrower or Guarantor and the
Administrative Agent and the Banks the obligations of Borrower and Guarantor
under the Loan Documents.

5. This Guaranty shall be a continuing, irrevocable, unconditional and absolute
guaranty and the liability of Guarantor hereunder shall in no way be terminated,
affected, modified, impaired or diminished by reason of the happening, from time
to time, of any of the following, none of which shall require notice or the
further consent of Guarantor:

(a) any assignment, amendment, modification or waiver of or change in any of the
terms, covenants, conditions or provisions of any of the Guaranteed Obligations
or the Loan Documents or the invalidity or unenforceability of any of the
foregoing; or

(b) any extension of time that may be granted by the Administrative Agent or any
Bank to Borrower, any guarantor, or their respective successors or assigns,
heirs, executors, administrators or personal representatives; or

 

3



--------------------------------------------------------------------------------

(c) any action which the Administrative Agent or any Bank may take or fail to
take under or in respect of any of the Loan Documents or by reason of any waiver
of, or failure to enforce, any of the rights, remedies, powers or privileges
available to the Administrative Agent and the Banks under this Guaranty or
available to the Administrative Agent and the Banks at law, in equity or
otherwise, or any action on the part of the Administrative Agent or any Bank
granting indulgence or extension in any form whatsoever; or

(d) any sale, exchange, release, or other disposition of any property pledged,
mortgaged or conveyed, or any property in which the Administrative Agent and/or
the Banks have been granted a lien or security interest to secure any
indebtedness of Borrower to the Administrative Agent and/or the Banks or any
impairment of or failure to perfect any security interest therein; or

(e) any release of any person or entity who may be liable in any manner for the
payment and collection of any amounts owed by Borrower to the Administrative
Agent and/or the Banks; or

(f) the application of any sums by whomsoever paid or however realized to any
amounts owing by Borrower to the Administrative Agent and/or the Banks under the
Loan Documents in such manner as the Administrative Agent shall determine in its
sole discretion; or

(g) Borrower’s or any guarantor’s voluntary or involuntary liquidation,
dissolution, sale of all or substantially all of their respective assets and
liabilities, appointment of a trustee, receiver, liquidator, sequestrator or
conservator for all or any part of Borrower’s or any guarantor’s assets,
insolvency, bankruptcy, assignment for the benefit of creditors, reorganization,
arrangement, composition or readjustment, or the commencement of other similar
proceedings affecting Borrower or any guarantor or any of the assets of any of
them, including, without limitation, (i) the release or discharge of Borrower or
any guarantor from the payment and performance of their respective obligations
under any of the Loan Documents by operation of law, or (ii) the impairment,
limitation or modification of the liability of Borrower or any guarantor in
bankruptcy, or of any remedy for the enforcement of the Guaranteed Obligations
under any of the Loan Documents, or Guarantor’s liability under this Guaranty,
resulting from the operation of any present or future provisions of the
Bankruptcy Code or other present or future federal, state or applicable statute
or law or from the decision in any court; or

(h) any improper disposition by Borrower of the proceeds of the Term Loan, it
being acknowledged by Guarantor that the Administrative Agent or any Bank shall
be entitled to honor any request made by Borrower for a disbursement of such
proceeds and that neither the Administrative Agent nor any Bank shall have any
obligation to see to the proper disposition by Borrower of such proceeds.

 

4



--------------------------------------------------------------------------------

6. Guarantor agrees that if at any time all or any part of any payment in
respect of the Guaranteed Obligations at any time received by the Administrative
Agent or any Bank by or on behalf of Borrower or Guarantor or any other Person
is or must be rescinded or returned by the Administrative Agent or any Bank for
any reason whatsoever (including, without limitation, the insolvency, bankruptcy
or reorganization of Borrower or Guarantor or such other Person), then
Guarantor’s obligations hereunder shall, to the extent of the payment rescinded
or returned, be deemed to have continued in existence notwithstanding such
previous receipt by such party, and Guarantor’s obligations hereunder shall
continue to be effective or be reinstated, as the case may be, as to such
payment, as though such previous payment had never been made.

7. Until this Guaranty is terminated pursuant to the terms hereof, Guarantor
(i) shall have no right of subrogation against Borrower, any entity comprising
same or any other guarantor by reason of any payments or acts of performance by
Guarantor in compliance with the obligations of Guarantor hereunder, (ii) waives
any right to enforce any remedy which Guarantor now or hereafter shall have
against Borrower, any entity comprising same by reason of any one or more
payments or acts of performance in compliance with the obligations of Guarantor
hereunder and (iii) from and after an Event of Default, subordinates any
liability or indebtedness of Borrower, any entity comprising same or any other
guarantor now or hereafter held by Guarantor or any affiliate of Guarantor to
the obligations of Borrower, such other entity comprising same or such other
guarantor under the Loan Documents.

8. Guarantor represents and warrants to the Administrative Agent and the Banks
with the knowledge that the Administrative Agent and the Banks are relying upon
the same, as follows:

(a) as of the date hereof, Guarantor is [limited partnership][limited liability
company][business entity duly organized under the laws of its jurisdiction of
formation], the sole [general partner][managing member] of which is ERP or a
Wholly-Owned Domestic Subsidiary;

(b) based upon such relationship, Guarantor has determined that it is in its
best interests to enter into this Guaranty;

(c) this Guaranty is necessary and convenient to the conduct, promotion and
attainment of Guarantor’s business, and is in furtherance of Guarantor’s
business purposes;

 

5



--------------------------------------------------------------------------------

(d) the benefits to be derived by Guarantor from Borrower’s access to the
proceeds of the Term Loan are at least equal to the obligations undertaken
pursuant to this Guaranty;

(e) Guarantor is solvent and has full power and legal right to enter into this
Guaranty and to perform its obligations under the terms hereof and (i) Guarantor
is organized and a validly existing juridical entity under the laws of its
jurisdiction of formation, (ii) Guarantor has complied with all provisions of
applicable law in connection with all aspects of this Guaranty, and (iii) the
person executing this Guaranty has all the requisite power and authority to
execute and deliver this Guaranty;

(f) to the best of Guarantor’s knowledge, there is no action, suit, proceeding,
or investigation pending or threatened against or affecting Guarantor at law, in
equity, in admiralty or before any arbitrator or any governmental department,
commission, board, bureau, agency or instrumentality (domestic or foreign) which
is likely to materially and adversely affect the property, assets or condition
(financial or otherwise) of Guarantor or which is likely to materially and
adversely impair the ability of Guarantor to perform its obligations under this
Guaranty;

(g) the execution and delivery of and the performance by Guarantor of its
obligations under this Guaranty have been duly authorized by all necessary
action on the part of Guarantor and do not (i) violate any provision of any law,
rule, regulation (including, without limitation, Regulation U or X of the
Federal Reserve Board of the United States), order, writ, judgment, decree,
determination or award presently in effect having applicability to Guarantor or
the organizational documents of Guarantor, the consequences of which violation
would materially and adversely affect the property, assets or condition
(financial or otherwise) of Guarantor or which is likely to materially and
adversely impair the ability of Guarantor to perform its obligations under this
Guaranty or (ii) violate or conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any indenture,
agreement or other instrument to which Guarantor is a party, or by which
Guarantor or any of its property is bound, the consequences of which violation,
conflict, breach or default would materially and adversely affect the property,
assets or condition (financial or otherwise) of Guarantor or which is likely to
materially and adversely impair the ability of Guarantor to perform its
obligations under this Guaranty;

(h) this Guaranty has been duly executed by Guarantor and constitutes the legal,
valid and binding obligation of Guarantor, enforceable against it in accordance
with its terms except as enforceability may be limited by applicable insolvency,
bankruptcy or other laws affecting creditors’ rights generally or general
principles of equity,whether such enforceability is considered in a proceeding
in equity or at law;

 

6



--------------------------------------------------------------------------------

(i) no authorization, consent, approval, license or formal exemption from, nor
any filing, declaration or registration with, any Federal, state, local or
foreign court, governmental agency or regulatory authority is required in
connection with the making and performance by Guarantor of this Guaranty, except
those which have already been obtained;

(j) Guarantor is not an “investment company” as that term is defined in, nor is
it otherwise subject to regulation under, the Investment Company Act of 1940, as
amended; and

(k) Guarantor is not engaged principally, or as one of its important activities,
in the business of purchasing, carrying, or extending credit for the purpose of
purchasing or carrying any margin stock (within the meaning of Regulation U of
the Federal Reserve Board of the United States).

Guarantor covenants that it will comply or cause compliance with all covenants
in the Agreement which are applicable to it.

9. Guarantor and the Administrative Agent each acknowledge and agree that this
Guaranty is a guarantee of payment and performance and not of collection and
enforcement in respect of any obligations which may accrue to the Administrative
Agent and/or the Banks from Borrower under the provisions of any Loan Document.

10. Subject to the terms and conditions of the Agreement, and in conjunction
therewith, the Administrative Agent may assign any or all of its rights under
this Guaranty. In the event of any such assignment by the Administrative Agent,
the Administrative Agent shall give Guarantor (or Borrower on its behalf) prompt
notice of same. If the Administrative Agent or any Bank elects to sell all of
its portion of the Term Loan or participations in the Term Loan and the Loan
Documents, including this Guaranty, the Administrative Agent or any Bank may
forward to each purchaser and prospective purchaser all documents and
information relating to this Guaranty or to Guarantor, whether furnished by
Borrower or Guarantor or otherwise, subject to the terms and conditions of the
Agreement.

11. Guarantor agrees, upon the written request of the Administrative Agent, to
execute and deliver to the Administrative Agent, from time to time, any
modification or amendment hereto or any additional instruments or documents
reasonably considered necessary by the Administrative Agent or its counsel to
cause this Guaranty to be, become or remain valid and effective in accordance
with its terms, provided, that any such modification, amendment,

 

7



--------------------------------------------------------------------------------

additional instrument or document shall not increase Guarantor’s obligations or
diminish its rights hereunder and shall be reasonably satisfactory as to form to
Guarantor and to Guarantor’s counsel.

12. The representations and warranties of Guarantor set forth in this Guaranty
shall survive until this Guaranty shall terminate in accordance with the terms
hereof.

13. This Guaranty contains the entire agreement among the parties with respect
to the subject matter hereof and supersedes all prior agreements relating to
such subject matter and may not be modified, amended, supplemented or discharged
except by a written agreement signed by Guarantor and the Administrative Agent
(acting with the requisite consent of the Banks as provided in the Agreement).

14. If all or any portion of any provision contained in this Guaranty shall be
determined to be invalid, illegal or unenforceable in any respect for any
reason, such provision or portion thereof shall be deemed stricken and severed
from this Guaranty and the remaining provisions and portions thereof shall
continue in full force and effect.

15. This Guaranty may be executed in counterparts which together shall
constitute the same instrument.

16. All notices, requests and other communications to any party hereunder shall
be in writing (including bank wire, facsimile transmission followed by
telephonic confirmation or similar writing) and shall be addressed to such party
at the address set forth below or to such other address as may be identified by
any party in a written notice to the others:

 

If to Guarantor:   

c/o Equity Residential

Two North Riverside Plaza

Suite 400

Chicago, Illinois 60606

Attn: Chief Financial Officer

With Copies of Notices to Guarantor to:   

Equity Residential

Two North Riverside Plaza

Suite 400

Chicago, Illinois 60606

Attn: General Counsel

 

and

 

DLA Piper LLP (US)

203 North LaSalle Street

Suite 1900

Chicago, Illinois 60601

Attn: James M. Phipps, Esq.

 

8



--------------------------------------------------------------------------------

If to the Administrative Agent:   

 

Bank of America, N.A.

Structured Debt Group

Mail Code

231 South LaSalle Street

Chicago, IL 60697

Attn:

With Copies of Notices to the Administrative Agent to:   

 

Kaye Scholer LLP

425 Park Avenue

New York, New York 10022

Attn: Edmond Gabbay, Esq.

Each such notice, request or other communication shall be effective (i) if given
by facsimile transmission, when such facsimile is transmitted to the facsimile
number specified in this Section and the appropriate facsimile confirmation is
received, (ii) if given by certified or registered mail, return receipt
requested, with first class postage prepaid, addressed as aforesaid, upon
receipt or refusal to accept delivery, (iii) if given by a nationally recognized
overnight carrier, 24 hours after such communication is deposited with such
carrier with postage prepaid for next day delivery, or (iv) if given by any
other means, when delivered at the address specified in this Section.

17. Any acknowledgment or new promise, whether by payment of principal or
interest or otherwise by Borrower or Guarantor, with respect to the Guaranteed
Obligations shall, if the statute of limitations in favor of Guarantor against
the Administrative Agent and the Banks shall have commenced to run, toll the
running of such statute of limitations, and if the period of such statute of
limitations shall have expired, prevent the operation of such statute of
limitations.

18. This Guaranty shall be binding upon Guarantor and its successors and assigns
and shall inure to the benefit of the Administrative Agent and the Banks and
their respective successors and permitted assigns; provided, however, that
Guarantor may not assign or transfer any of its rights or obligations hereunder
without the prior written consent of all of the Banks, and any such attempted
assignment or transfer without such consent shall be null and void.

19. The failure of the Administrative Agent to enforce any right or remedy
hereunder, or promptly to enforce any such right or remedy, shall not constitute
a waiver thereof, nor give rise to any estoppel against the Administrative Agent
or any Bank, nor excuse Guarantor from its obligations

 

9



--------------------------------------------------------------------------------

hereunder. Any waiver of any such right or remedy to be enforceable against the
Administrative Agent and the Banks must be expressly set forth in a writing
signed by the Administrative Agent (acting with the requisite consent of the
Banks as provided in the Agreement).

20. (a) THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE
OF ILLINOIS (WITHOUT GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING TO
CONFLICTS OF LAW).

(b) Any legal action or proceeding with respect to this Guaranty and any action
for enforcement of any judgment in respect thereof may be brought in the courts
of the State of Illinois or of the United States of America for the Northern
District of Illinois, and, by execution and delivery of this Guaranty, Guarantor
hereby accepts for itself and in respect of its property, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts and
appellate courts from any thereof. Guarantor irrevocably consents to the service
of process out of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to Guarantor at its address for notices set forth herein.
Guarantor hereby irrevocably waives any objection which it may now or hereafter
have to the laying of venue of any of the aforesaid actions or proceedings
arising out of or in connection with this Guaranty brought in the courts
referred to above and hereby further irrevocably waives and agrees not to plead
or claim in any such court that any such action or proceeding brought in any
such court has been brought in an inconvenient forum. Nothing herein shall
affect the right of the Administrative Agent to serve process in any other
manner permitted by law or to commence legal proceedings or otherwise proceed
against Guarantor in any other jurisdiction.

(c) GUARANTOR HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY AND ALL CLAIMS OR
CAUSES OF ACTION BASED UPON OR ARISING OUT OF THIS GUARANTY. IT IS HEREBY
ACKNOWLEDGED BY GUARANTOR THAT THE WAIVER OF A JURY TRIAL IS A MATERIAL
INDUCEMENT FOR THE ADMINISTRATIVE AGENT AND THE BANKS TO ACCEPT THIS GUARANTY
AND THAT THE TERM LOAN MADE BY THE BANKS IS MADE IN RELIANCE UPON SUCH WAIVER.
GUARANTOR FURTHER WARRANTS AND REPRESENTS THAT SUCH WAIVER HAS BEEN KNOWINGLY
AND VOLUNTARILY MADE, FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, THIS GUARANTY MAY BE FILED BY THE ADMINISTRATIVE AGENT IN COURT AS A
WRITTEN CONSENT TO A NON-JURY TRIAL.

 

10



--------------------------------------------------------------------------------

(d) Guarantor does hereby further covenant and agree to and with the
Administrative Agent and the Banks that Guarantor may be joined in any action
against Borrower in connection with the Loan Documents and that recovery may be
had against Guarantor in such action or in any independent action against
Guarantor (with respect to the Guaranteed Obligations), without the
Administrative Agent and the Banks first pursuing or exhausting any remedy or
claim against Borrower or its successors or assigns. Guarantor also agrees that,
in an action brought with respect to the Guaranteed Obligations in any
jurisdiction, it shall be conclusively bound by the judgment in any such action
by the Administrative Agent (wherever brought) against Borrower or its
successors or assigns, as if Guarantor were a party to such action, even though
Guarantor was not joined as a party in such action.

(e) Guarantor agrees to pay all reasonable expenses (including, without
limitation, attorneys’ fees and disbursements) which may be incurred by the
Administrative Agent or the Banks in connection with the enforcement of their
rights under this Guaranty, whether or not suit is initiated.

(f) 1[If for the purpose of obtaining judgment in any court it is necessary to
convert a sum due hereunder in one currency into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so under
applicable law, that the rate of exchange used shall be the spot rate at which
in accordance with normal banking procedures the first currency could be
purchased in New York City with such other currency by the person obtaining such
judgment on the Business Day preceding that on which final judgment is given.]

21. Notwithstanding anything to the contrary contained herein (but subject to
Section 6 hereof), this Guaranty shall terminate and be of no further force or
effect upon the earlier to occur of (i) full performance and payment of the
Guaranteed Obligations hereunder and (ii) the occurrence of a Release Event with
respect to Guarantor. Upon termination of this Guaranty in accordance with the
terms of this Guaranty, the Administrative Agent promptly shall deliver to
Guarantor such documents as Guarantor or Guarantor’s counsel reasonably may
request in order to evidence such termination.

22. All of the Administrative Agent’s and the Banks’ rights and remedies under
each of the Loan Documents or under this Guaranty are intended to be distinct,
separate and cumulative and no such right or remedy therein or herein mentioned
is intended to be in exclusion of or a waiver of any other right or remedy
available to the Administrative Agent or any Bank.

 

 

1 

Include if foreign Guarantor.

 

11



--------------------------------------------------------------------------------

23. Notwithstanding anything contained herein to the contrary, in no event shall
the Guaranteed Obligations equal or exceed such an amount that, as of the date
hereof, would render, or would be deemed to render, Guarantor insolvent.

24. No claim may be made by Guarantor or any other Person acting by or through
Guarantor against the Administrative Agent or any Bank or the affiliates,
directors, officers, employees, attorneys or agent of any of them for any
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Guaranty or by the other Loan Documents, or any act,
omission or event occurring in connection therewith; and Guarantor hereby
waives, releases and agrees not to sue upon any claim for any such damages,
whether or not accrued and whether or not known or suspected to exist in its
favor.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Guaranty
as of the date and year first above written.

 

GUARANTOR:

 

[INSERT SIGNATURE BLOCK]

By:      

Name:

Title:

 

ACCEPTED:

 

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT

By:      

Name:

Title:

 



--------------------------------------------------------------------------------

ACKNOWLEDGMENT FOR GUARANTOR

STATE OF ILLINOIS )

                                        ) ss.

COUNTY OF COOK )

On             , 20__, before me personally came             , to me known to be
the person who executed the foregoing instrument, and who, being duly sworn by
me, did depose and say that [s]he is the              of             , and that
[s]he executed the foregoing instrument in the organization’s name, and that
[s]he had authority to sign the same, and [s]he acknowledged to me that [s]he
executed the same as the act and deed of said organization for the uses and
purposes therein mentioned.

[Seal]

 

      Notary Public



--------------------------------------------------------------------------------

Schedule I

Commitments

 

Bank

   Commitment  

Bank of America, N.A.

   $ 50,000,000      

 

 

 

Deutsche Bank AG, New York Branch

   $ 50,000,000      

 

 

 

Royal Bank of Canada

   $ 45,000,000      

 

 

 

U.S. Bank National Association

   $ 45,000,000      

 

 

 

Wells Fargo Bank, National Association

   $ 45,000,000      

 

 

 

PNC Bank, National Association

   $ 45,000,000      

 

 

 

The Bank of Nova Scotia

   $ 45,000,000      

 

 

 

SunTrust Bank

   $ 45,000,000      

 

 

 

Compass Bank

   $ 20,000,000      

 

 

 

Regions Bank

   $ 20,000,000      

 

 

 

Sumitomo Mitsui Banking Corp., New York

   $ 20,000,000      

 

 

 

The Bank of New York Mellon

   $ 20,000,000      

 

 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 20,000,000      

 

 

 

Union Bank, N.A.

   $ 20,000,000      

 

 

 

Capital One, N.A.

   $ 10,000,000      

 

 

 

Total

   $ 500,000,000      

 

 

 